Exhibit 10.1

 

Execution Version

 

$250,000,000

 

SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT FACILITY

 

Dated as of March 9, 2011

 

among

 

TRANSMONTAIGNE OPERATING COMPANY L.P.,

 

as Borrower,

 

EACH OF THE FINANCIAL INSTITUTIONS
INITIALLY A SIGNATORY HERETO,
TOGETHER WITH THOSE ASSIGNEES
PURSUANT HERETO,

 

as Lenders,

 

U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent,

 

BANK OF AMERICA, N.A., as the Documentation Agent,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC

 

U.S. BANK NATIONAL ASSOCIATION

 

As Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

2

 

 

 

1.1

General Definitions

2

 

 

 

1.2

Accounting and Other Terms

43

 

 

 

ARTICLE II

LOANS

44

 

 

 

2.1

Revolving Loans and Swing Loans

44

 

 

 

2.2

Optional and Mandatory Prepayments; Reduction or Increase of Committed Amount

49

 

 

 

2.3

Payments and Computations

53

 

 

 

2.4

Maintenance of Account

54

 

 

 

2.5

Statement of Account

55

 

 

 

2.6

Taxes

55

 

 

 

2.7

Sharing of Payments

59

 

 

 

2.8

Allocation of Payments; Pro Rata Treatment

59

 

 

 

2.9

Extensions and Conversions

61

 

 

 

2.10

Replacement of Lender

62

 

 

 

ARTICLE III

LETTERS OF CREDIT

63

 

 

 

3.1

Issuance

63

 

 

 

3.2

Notice and Reports

63

 

 

 

3.3

Participation

64

 

 

 

3.4

Reimbursement

64

 

 

 

3.5

Repayment with Revolving Loans

65

 

 

 

3.6

Renewal, Extension

66

 

 

 

3.7

Uniform Customs and Practices

66

 

 

 

3.8

Indemnification; Nature of Issuing Bank’s Duties

66

 

 

 

3.9

Responsibility of Issuing Bank

67

 

 

 

3.10

Conflict with Letter of Credit Documents

68

 

 

 

ARTICLE IV

INTEREST AND FEES

68

 

 

 

4.1

Interest on Loans

68

 

 

 

4.2

Interest After Event of Default

68

 

 

 

4.3

Commitment Fee

68

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

4.4

Lenders’ Fees/Agent’s Fees

69

 

 

 

4.5

Letter of Credit Fees

69

 

 

 

4.6

Authorization to Charge Account

69

 

 

 

4.7

Indemnification in Certain Events

69

 

 

 

4.8

Inability To Determine Interest Rate

71

 

 

 

4.9

Illegality

71

 

 

 

4.10

Funding Indemnity

72

 

 

 

4.11

Defaulting Lenders

72

 

 

 

ARTICLE V

CONDITIONS PRECEDENT

75

 

 

 

5.1

Closing Conditions

75

 

 

 

5.2

Conditions to all Loans and Letters of Credit

79

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

80

 

 

 

6.1

Organization and Qualification

80

 

 

 

6.2

Solvency

80

 

 

 

6.3

Liens

80

 

 

 

6.4

No Conflict

81

 

 

 

6.5

Enforceability

81

 

 

 

6.6

Financial Data; Material Adverse Change

82

 

 

 

6.7

Locations of Offices and Records

82

 

 

 

6.8

Fictitious Business Names

82

 

 

 

6.9

Subsidiaries

82

 

 

 

6.10

No Judgments or Litigation

83

 

 

 

6.11

No Defaults

83

 

 

 

6.12

No Employee Disputes

83

 

 

 

6.13

Compliance with Law

83

 

 

 

6.14

ERISA

84

 

 

 

6.15

Compliance with Environmental Laws

84

 

 

 

6.16

Use of Proceeds

85

 

 

 

6.17

Intellectual Property

85

 

 

 

6.18

Licenses and Permits

86

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

6.19

Title to Property

86

 

 

 

6.20

Labor Matters

87

 

 

 

6.21

Investment Company, Etc.

87

 

 

 

6.22

Margin Security

87

 

 

 

6.23

No Event of Default

88

 

 

 

6.24

Taxes and Tax Returns

88

 

 

 

6.25

No Other Indebtedness

88

 

 

 

6.26

Status of Accounts

88

 

 

 

6.27

Specified Contracts

88

 

 

 

6.28

Survival of Representations

89

 

 

 

6.29

Affiliate Transactions

89

 

 

 

6.30

Accuracy and Completeness of Information

89

 

 

 

6.31

Anti-Terrorism Laws

89

 

 

 

6.32

Deposit Accounts; Commodities Accounts; Securities Accounts

89

 

 

 

6.33

Force Majeure

90

 

 

 

ARTICLE VII

AFFIRMATIVE COVENANTS

90

 

 

 

7.1

Financial Information

90

 

 

 

7.2

Corporate Existence

91

 

 

 

7.3

ERISA

92

 

 

 

7.4

Proceedings or Adverse Changes

94

 

 

 

7.5

Environmental Matters

94

 

 

 

7.6

Books and Records; Inspection

95

 

 

 

7.7

Collateral Records

95

 

 

 

7.8

Security Interests

95

 

 

 

7.9

Insurance; Casualty Loss

98

 

 

 

7.10

Taxes

99

 

 

 

7.11

Compliance With Laws

99

 

 

 

7.12

Use of Proceeds

99

 

 

 

7.13

Fiscal Year; Accounting Policies

99

 

 

 

7.14

Notification of Certain Events

100

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.15

Additional Full Recourse Guarantors

100

 

 

 

7.16

Revisions or Updates to Schedules

101

 

 

 

7.17

Collection of Accounts

101

 

 

 

7.18

Maintenance of Property

101

 

 

 

7.19

Trademarks

101

 

 

 

7.20

Corporate Separateness

102

 

 

 

7.21

Post-Closing Covenant

102

 

 

 

ARTICLE VIII

FINANCIAL COVENANTS

102

 

 

 

8.1

Maximum Total Leverage Ratio

102

 

 

 

8.2

Minimum Interest Coverage Ratio

102

 

 

 

8.3

Maximum Senior Secured Leverage Ratio

102

 

 

 

ARTICLE IX

NEGATIVE COVENANTS

102

 

 

 

9.1

Restrictions on Liens

103

 

 

 

9.2

Restrictions on Additional Indebtedness

103

 

 

 

9.3

Restrictions on Sale of Assets

103

 

 

 

9.4

No Corporate Changes

104

 

 

 

9.5

[Intentionally Omitted.]

105

 

 

 

9.6

No Restricted Payments

105

 

 

 

9.7

No Investments

105

 

 

 

9.8

No Affiliate Transactions

105

 

 

 

9.9

[Intentionally Omitted.]

105

 

 

 

9.10

[Intentionally Omitted.]

105

 

 

 

9.11

Restrictions on Partners

105

 

 

 

9.12

Additional Negative Pledges

106

 

 

 

9.13

Sale and Leaseback

106

 

 

 

9.14

Restrictive Agreements

107

 

 

 

9.15

[Intentionally Omitted.]

107

 

 

 

9.16

Amendments to Certain Agreements

107

 

 

 

9.17

Unrestricted Subsidiaries

107

 

 

 

9.18

Anti-Terrorism Laws

109

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE X

POWERS

109

 

 

 

10.1

Appointment as Attorney-in-Fact

109

 

 

 

ARTICLE XI

EVENTS OF DEFAULT AND REMEDIES

110

 

 

 

11.1

Events of Default

110

 

 

 

11.2

Acceleration

112

 

 

 

11.3

Agent May File Proofs of Claim

113

 

 

 

11.4

Credit Bidding

114

 

 

 

ARTICLE XII

TERMINATION

114

 

 

 

ARTICLE XIII

THE AGENT

115

 

 

 

13.1

Appointment of Agent

115

 

 

 

13.2

Nature of Duties of Agent

115

 

 

 

13.3

Lack of Reliance on Agent

115

 

 

 

13.4

Certain Rights of the Agent

116

 

 

 

13.5

Reliance by Agent

116

 

 

 

13.6

Indemnification of Agent

117

 

 

 

13.7

The Agent in its Individual Capacity

117

 

 

 

13.8

Holders of Notes

117

 

 

 

13.9

Resignation of Agent

117

 

 

 

13.10

Collateral Matters

118

 

 

 

13.11

Actions with Respect to Defaults

121

 

 

 

13.12

Delivery of Information

121

 

 

 

13.13

No Reliance on Agent’s Customer Identification Program

121

 

 

 

13.14

USA Patriot Act

121

 

 

 

13.15

Lender Hedging Agreements and Cash Management Products

122

 

 

 

ARTICLE XIV

MISCELLANEOUS

122

 

 

 

14.1

Waivers

122

 

 

 

14.2

JURY TRIAL

122

 

 

 

14.3

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE

122

 

 

 

14.4

Notices

123

 

 

 

14.5

Assignability

124

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

14.6

Information

127

 

 

 

14.7

Payment of Expenses; Indemnification

128

 

 

 

14.8

Entire Agreement, Successors and Assigns

130

 

 

 

14.9

Amendments, Etc.

130

 

 

 

14.10

Nonliability of Agent and Lenders

132

 

 

 

14.11

Independent Nature of Lenders’ Rights

132

 

 

 

14.12

Counterparts

132

 

 

 

14.13

Effectiveness

132

 

 

 

14.14

Severability

133

 

 

 

14.15

Headings Descriptive

133

 

 

 

14.16

Maximum Rate

133

 

 

 

14.17

Right of Setoff

134

 

 

 

14.18

Delegation of Authority

134

 

 

 

14.19

Time of the Essence

134

 

 

 

14.20

Permitted Affiliate Lenders

134

 

 

 

14.21

Reversal of Payments

136

 

 

 

14.22

Amendment and Restatement; Continuation of Security Interest

136

 

 

 

14.23

Inconsistencies with Other Documents

136

 

vi

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B-1

 

Form of Full Recourse Guaranty Agreement

Exhibit B-2

 

Form of Limited Recourse Guaranty Agreement

Exhibit C

 

Form of Landlord Agreement

Exhibit D

 

Form of Pledge Agreement

Exhibit E

 

Form of Security Agreement

Exhibit F-1

 

Form of Revolving Note

Exhibit F-2

 

Form of Swing Note

Exhibit G

 

Form of Notice of Borrowing

Exhibit H

 

Reserved

Exhibit I

 

Form of Notice of Extension/Conversion

Exhibit J

 

Form of Compliance Certificate

Exhibit K

 

Form of Joinder Agreement

Exhibit L

 

Form of Solvency Certificate

Exhibit M

 

Form of Contribution Agreement

Exhibit N

 

Form of Notice of Letter of Credit

Exhibit O

 

Form of Account Designation Letter

Exhibit P

 

Form of Consent, Reaffirmation and Agreement

Exhibit Q

 

Form of Master Assignment and Assumption Agreement

Exhibit R

 

Form of TMG/TPSI Acknowledgement Agreement

 

SCHEDULES

 

Schedule 1.1A

 

Lenders

Schedule 1.1B

 

Liens

Schedule 1.1C

 

Indebtedness

Schedule 1.1D

 

Investments

Schedule 2

 

Existing Letters of Credit

Schedule 6.1

 

Jurisdictions of Organization

Schedule 6.7

 

Location of Offices and Records

Schedule 6.8

 

Fictitious Business Names

Schedule 6.9

 

Capital and Ownership Structure of the Credit Parties

Schedule 6.10

 

Litigation

Schedule 6.14

 

ERISA

Schedule 6.15

 

Environmental Disclosures

Schedule 6.17

 

Intellectual Property

Schedule 6.19

 

Real Estate

Schedule 6.27

 

Specified Contracts

Schedule 6.29

 

Affiliate Transactions

Schedule 6.32

 

Bank Accounts, Securities Accounts and Commodities Accounts

Schedule 14.4

 

Addresses for Notices

 

vii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT FACILITY

 

THIS SECOND AMENDED AND RESTATED SENIOR SECURED CREDIT FACILITY is entered into
as of March 9, 2011, among TRANSMONTAIGNE OPERATING COMPANY L.P., a Delaware
limited partnership (the “Borrower”), each of the financial institutions
identified as Lenders on the signature pages hereto (together with each of their
successors and assigns, referred to individually as a “Lender” and,
collectively, as the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), acting in its capacity as administrative agent for the Lenders
in the manner and to the extent described in Article XIII (in such capacity, the
“Agent”).

 

This Credit Agreement is an amendment and restatement of that certain Amended
and Restated Senior Secured Credit Facility, dated as of December 22, 2006,
among the Borrower, each of the financial institutions identified as Lenders on
the signature pages thereto, Bank of America, N.A. and JPMorgan Chase Bank,
N.A., as Syndication Agents, BNP Paribas and Société Générale, as the
Documentation Agents, and Wells Fargo (as successor-in-interest to Wachovia
Bank, National Association), acting in its capacity as administrative agent for
the lenders party thereto, as amended by that certain First Amendment to Amended
and Restated Senior Secured Credit Facility dated as of July 12, 2007, and that
certain Second Amendment to and Waiver under Amended and Restated Senior Secured
Credit Facility dated as of February 11, 2011 (the “Second Amendment”)(as
amended and as further amended, supplemented, or otherwise modified from time to
time prior to the Closing Date, the “Existing Credit Agreement”).

 

The Borrower has requested that the Existing Credit Agreement be amended and
restated to (i) increase the amount of the “Revolving Credit Commitments”
thereunder and (ii) effect the other amendments set forth herein.

 

The parties hereto agree that the Existing Credit Agreement is hereby amended,
restated and superseded in its entirety as follows, as of Closing Date:

 

W I T N E S S E T H:

 

WHEREAS, the Borrower wishes to obtain financing for the purposes of funding
expenditures permitted under Section 7.12 of this Credit Agreement; and

 

WHEREAS, upon the terms and subject to the conditions set forth herein, the
Lenders are willing to make loans and advances to the Borrower.

 

NOW, THEREFORE, the Borrower, the Lenders, the Issuing Bank and the Agent hereby
agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

1.1          General Definitions.

 

As used herein, the following terms shall have the meanings herein specified:

 

“Acceptance Date” means, as to any particular Assignment and Acceptance, the
date specified as the effective date in such Assignment and Acceptance.

 

“Account Designation Letter” means the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Agent substantially in the form
attached hereto as Exhibit O.

 

“Accounts” means all of each Full Recourse Credit Party’s “accounts” as such
term is defined in the UCC, and, in any event, includes, without limitation,
(a) all accounts receivable (whether or not specifically listed on schedules
furnished to the Agent), and all other rights to payment for property sold,
leased, licensed, assigned or otherwise disposed of, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered or in
connection with any other transaction (whether or not yet earned by
performance), (b) all rights in, to, and under all purchase orders or receipts
for goods or services, (c) all rights to any goods represented by any of the
foregoing, including, without limitation, all rights of rescission, replevin,
reclamation, and stoppage in transit and rights to returned, reclaimed, or
repossessed goods, (d) all reserves and credit balances held by each Full
Recourse Credit Party with respect to any such accounts receivable or account
debtors, (e) all books, records, computer tapes, programs and ledger books
arising therefrom or relating thereto, and (f) all guarantees and collateral
security of any kind, given by any account debtor or any other Person with
respect to any of the foregoing, all whether now owned or existing or hereafter
acquired or arising, by or in favor of, any Full Recourse Credit Party.

 

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Capital
Stock is acquired by any Credit Party or Restricted Subsidiary in a Permitted
Acquisition; provided, however, that such Indebtedness (a) is either purchase
money Indebtedness or a Capital Lease with respect to fixed assets acquired
pursuant to such Permitted Disposition, (b) was in existence prior to the date
of such Permitted Acquisition, and (c) was not incurred in connection with, or
in anticipation of, such Permitted Acquisition.

 

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, (a) in the acquisition (whether by means of a merger,
consolidation, or otherwise) of a Controlling interest in the Capital Stock of
any Person, (b) in the acquisition of all or substantially all of the assets of
any Person or (c) in the acquisition of plant, property and equipment of any
Person, or portion thereof, to the extent such plant, property and equipment
constitute a business.  For purposes of this definition, the word “business” has
the same meaning as used in Rule 11-01(d) of Regulation S-X of the Securities
and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

“Adjusted LIBOR Index Rate” means, for any day, a rate per annum equal to the
quotient obtained (rounded upwards, if necessary, to the next higher 1/100th of
1%) by dividing (i) the rate for 30-day Dollar deposits as reported on Telerate
page 3750 as of 11:00 a.m., London time, on the first day of the month in which
such day occurs, or if such day is not a London business day, then the
immediately preceding London business day (or if not so reported, then as
determined by the Agent from another recognized source or interbank quotation),
by (ii) 1 minus the Eurodollar Reserve Percentage.

 

“Affiliate” means, with respect to any Person, any other individual or entity
that directly or indirectly Controls, is Controlled by or is under common
Control with that Person.  For purposes of this definition, the General Partner,
Partners, the Operating GP, the Borrower, and all other Credit Parties from time
to time are Affiliates with each other.

 

“Agent” means Wells Fargo as provided in the preamble to this Credit Agreement
or any successor to Wells Fargo.

 

“Agent’s Fees” means the fees payable by the Borrower to the Agent as described
in the Fee Letter.

 

“Aggregate Revolving Loan Amount Outstanding” means at any time the sum of the
aggregate principal amount outstanding under the Revolving Loans.

 

“Aggregate Swing Loan Amount Outstanding” means at any time the sum of the
aggregate principal amount outstanding of the Swing Loans.

 

“Anti-Terrorism Law” means the USA Patriot Act as such law may be amended from
time to time.

 

“Applicable Percentage” means, as to each Loan and the Commitment Fee,
respectively, the percentage per annum for each such Loan or for the Commitment
Fee, as the case may be, determined from the following table and corresponding
to the Total Leverage Ratio in effect as of the most recent Calculation Date (as
defined below) as shown below:

 

 

 

Total Leverage Ratio

 

Applicable Margin
for Base Rate
Loans

 

Applicable Margin
for Eurodollar Loans
and LIBOR Index
Loans

 

Commitment
Fee

 

Level I

 

>4.25 to 1.00

 

2.00

%

3.00

%

.50

%

Level II

 

<4.25 to 1.00

but

>3.75 to 1.00

 

1.75

%

2.75

%

.50

%

Level III

 

<3.75 to 1.00

but

>3.00 to 1.00

 

1.50

%

2.50

%

.50

%

Level IV

 

<3.00 to 1.00

but

>2.25 to 1.00

 

1.25

%

2.25

%

.375

%

Level V

 

< 2.25 to 1.00

 

1.00

%

2.00

%

.375

%

 

3

--------------------------------------------------------------------------------


 

The Applicable Percentages shall be determined and adjusted quarterly on the
date (each a “Calculation Date”) five (5) Business Days after the date on which
Partners provides the quarterly officer’s certificate for each fiscal quarter in
accordance with the provisions of Section 7.1(c); provided, however, that
(i) the initial Applicable Percentages shall be based on Level V (as shown
above) and shall remain at Level V until the first Calculation Date following
the last day of the first fiscal quarter ending after the Closing Date, and,
thereafter, the Level shall be determined by the then current Total Leverage
Ratio, and (ii) if Partners fails to provide the officer’s certificate to the
Agent for any fiscal quarter as required by and within the time limits set forth
in Section 7.1(c), the Applicable Percentages from the applicable date of such
failure shall be based on Level I until five (5) Business Days after an
appropriate officer’s certificate is provided, whereupon the Level shall be
determined by the then current Total Leverage Ratio.  Except as set forth above,
each Applicable Percentage shall be effective from one Calculation Date until
the next Calculation Date.  In the event that (i) any financial statement or
certificate required by Section 7.1(c) is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Period”) than the
Applicable Percentage applied for such Applicable Period, and (ii) any
Commitments are effective or any Obligations are outstanding when such
inaccuracy is discovered: (x) the Borrower shall immediately deliver to the
Agent a correct certificate for such Applicable Period, (y) the Applicable
Percentage for such Applicable Period shall be determined by reference to such
certificate, and (z) the Borrower shall immediately pay to the Agent the accrued
additional interest owing as a result of such increased Applicable Percentage
for such Applicable Period, which payment shall be promptly applied by the Agent
in accordance with the terms hereof.  Nothing in this paragraph shall limit the
rights of the Agent or the Lenders with respect to Section 4.2 or Article XI.

 

“Approved Assignee” means any Lender, an Affiliate of a Lender or an Approved
Fund.

 

“Approved Banks” means financial institutions satisfying the conditions set
forth in clause (a) of the definition of “Cash Equivalents” herein.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee Lender, accepted by the Agent, in accordance
with Section 14.5(f), substantially in the form of Exhibit A.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and any successor statute thereto.

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1%,  (b) the Prime
Rate in effect on such day, and (c) the Eurodollar Rate for an Interest Period
of one month plus 1%.  If for any reason the Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable after
due inquiry to ascertain the Federal Funds Rate for any reason, including the
inability or failure of the Agent to obtain sufficient quotations in accordance
with the terms

 

4

--------------------------------------------------------------------------------


 

hereof, the Base Rate shall be determined without regard to clause (a) of the
first sentence of this definition until the circumstances giving rise to such
inability no longer exist.  Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective on the effective date of
such change in the Prime Rate or the Federal Funds Rate, respectively.

 

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

 

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which any Credit Party or any of
its Subsidiaries or ERISA Affiliates is, or within the immediately preceding six
(6) years was, an “employer” as defined in Section 3(5) of ERISA.

 

“Borrower” has the meaning given to such terms in the preamble of this Credit
Agreement.

 

“Bostco” means Battleground Oil Specialty Terminal Company, LLC, a Texas limited
liability company.

 

“Bostco Operating Agreement” means that certain Limited Liability Company
Agreement of Battleground Oil Specialty Terminal Company LLC.

 

“Bostco Phase I Completion Percentage” means, at any time of determination, the
percentage (expressed as decimal) determined by dividing the actual capital
expenditures made by the Bostco Joint Venture with respect to the Bostco Project
by the budgeted capital expenditures for the Bostco Project.

 

“Bostco Joint Venture” means Bostco or any Joint Venture into which all of the
Capital Stock issued by Bostco or all or substantially all of the assets of
Bostco have been transferred.

 

“Bostco Project” means the construction of Phase I by or on behalf of the Bostco
Joint Venture.

 

“Bostco Project Expansion” means any capital improvement or construction that is
in addition to the Bostco Project and is added to or constructed on the Bostco
Property by or on behalf of the Bostco Joint Venture.

 

“Bostco Project Expansion Completion Percentage” means, at any time of
determination, the percentage (expressed as decimal) determined by dividing the
actual capital expenditures made by the Bostco Joint Venture with respect to a
Bostco Project Expansion by the budgeted capital expenditures for such Bostco
Project Expansion.

 

“Bostco Project Expansion Operation Date” means the date on which any Bostco
Project Expansion is substantially complete and commercially operable.

 

“Bostco Project Operation Date” means the date on which Phase I (as defined in
the Bostco Operating Agreement on the date hereof) of the Bostco Project is
substantially complete and commercially operable.

 

5

--------------------------------------------------------------------------------


 

“Bostco Property” means that certain real estate owned by Bostco on the Closing
Date and located on the Houston Ship Channel in La Porte, Texas.

 

“Brownsville Property” means the Real Estate located in Brownsville, Texas
commonly known as the “Southwest Terminal,” “Brownsville Terminal,” “Border
Terminal,” “Tejano Terminal” and “Diamondback Terminal.”

 

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in Charlotte, North Carolina, Denver, Colorado, or
New York, New York; provided that in the case of Eurodollar Loans, such day is
also a day on which dealings between banks are carried on in U.S. dollar
deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other equity interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

 

“Cash Equivalents” means

 

(a)           negotiable certificates of deposit, time deposits (including sweep
accounts), demand deposits and bankers’ acceptances having a maturity of nine
months or less and issued by any United States financial institution having
capital and surplus and undivided profits aggregating at least $100,000,000 and
rated at least Prime-1 by Moody’s or A-1 by S&P or issued by any Lender;

 

(b)           corporate obligations having a maturity of nine months or less and
rated at least Prime-1 by Moody’s or A-1 by S&P or issued by any Lender;

 

(c)           any direct obligation of the United States of America or any
agency or instrumentality thereof, or of any state or municipality thereof,
(i) which has a remaining maturity at the time of purchase of not more than one
year or which is subject to a fully collateralized repurchase agreement with any
Lender (or any other financial institution referred to in clause (a) above)
exercisable within one year from the time of purchase and (ii) which, in the
case of obligations of any state or municipality, is rated at least Aa by
Moody’s or AA by S&P; and

 

(d)           any mutual fund or other pooled investment vehicle rated at least
Aa by Moody’s or AA by S&P which invests principally in obligations described
above.

 

“Cash Management Products” means any one or more of the following types of
services or facilities extended to any of the Credit Parties by any Lender or
any Affiliate of a Lender in

 

6

--------------------------------------------------------------------------------


 

reliance on such Lender’s agreement to indemnify such Affiliate: (a) Automated
Clearing House (ACH) transactions; (b) cash management, including controlled
disbursement and lockbox services; and (c) establishing and maintaining deposit
accounts.

 

“Casualty Loss” has the meaning given to such term in Section 7.9.

 

“Change of Control” means the occurrence of any of the following:

 

(a)           (i)  the acquisition after the Closing Date of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Capital
Stock representing more than thirty-five percent (35%) of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock of TMG; or
(ii) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of TMG by Persons who were neither (1) nominated by the board
of directors of TMG nor (2) appointed by directors so nominated;

 

(b)           (i) the acquisition after the Closing Date of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof)(other than
TMG or any of its wholly-owned Subsidiaries (other than Partners or any
Subsidiary of Partners)) of Capital Stock representing more than thirty-five
percent (35%) of the aggregate ordinary voting power represented by the issued
and outstanding Capital Stock of the General Partner; or (ii) at any time when
100% of the Capital Stock of the General Partner is not owned by a sole member,
the occupation of a majority of the seats (other than vacant seats) on the board
of directors (or comparable governing body) of the General Partner by Persons
who were neither (1) nominated by the board of directors (or comparable
governing body) of the General Partner nor (2) appointed by directors (or
comparable Persons) so nominated;

 

(c)           General Partner shall cease to own all of the general partner
interests in Partners;

 

(d)           Partners shall cease to Control the Borrower or the Operating GP,
or own at least 75% of the limited partner interests in the Borrower and 75% of
the Capital Stock of Operating GP; or

 

(e)           Operating GP shall cease to own all of the general partner
interests in the Borrower.

 

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street

 

7

--------------------------------------------------------------------------------


 

Reform and Consumer Protection Act of 2010 and all requests, rules, guidelines
or directives thereunder or issued in connection therewith shall be deemed to be
a “Change in Law,” regardless of the date enacted, adopted or issued.

 

“Closing” means the satisfaction or waiver of the conditions precedent set forth
in Section 5.1, as provided therein.

 

“Closing Date” means the date on which the Closing occurs.

 

“Collateral” means any and all assets and rights and interests in or to property
of the Credit Parties pledged from time to time as security for the Obligations
pursuant to the Security Documents.

 

“Commitment” of any Lender means the Revolving Credit Commitment of such Lender.

 

“Committed Amount” means the Revolving Credit Committed Amount.

 

“Commitment Fee” means the fee accruing quarterly from the Closing Date and
required to be paid to the Agent for the benefit of the Lenders with a Revolving
Credit Commitment each quarter, in arrears, as partial compensation for
extending the Revolving Credit Committed Amount to the Borrower, and shall be
determined by multiplying (i) the positive difference, if any, between (A) the
Revolving Credit Committed Amount in effect at such time and (B) the average
Working Capital Obligations (including Swing Loans) outstanding during such
quarter by (ii) the Applicable Percentage then in effect for the number of days
in said quarter; provided, that, only for the purpose of calculating the
Commitment Fee payable to the Swing Loan Lender, Swing Loans shall constitute a
usage of the Swing Loan Lender’s Revolving Credit Commitment.

 

“Commodities Account Control Agreement” means an agreement among a Credit Party,
a commodities intermediary, and the Agent, which agreement is in such form as is
reasonably acceptable to the Agent and its counsel and which provides for the
Agent’s having “control” (as such term is used in Article 9 of the UCC) over the
commodity accounts described therein, in each case as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

 

“Compliance Certificate” means a certificate, executed by an Executive Officer,
substantially in the form of Exhibit J.

 

“Consent, Reaffirmation and Agreement” means that certain Consent, Reaffirmation
and Agreement, substantially in the form attached as Exhibit P hereto, executed
and delivered by the Borrower and each of the other Credit Parties in favor of
the Agent, for the benefit of the Lenders.

 

“Consolidated” or “consolidated”  with reference to any term defined herein,
means that term as applied to the accounts of Partners and all of its
consolidated Restricted Subsidiaries, consolidated in accordance with GAAP.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Capital Expenditures” means, for any period, for Partners and its
consolidated Restricted Subsidiaries, amounts added to the property, plant and
equipment or other fixed assets account on the Consolidated balance sheet of
Partners and its consolidated Restricted Subsidiaries, prepared in accordance
with GAAP, including expenditures in respect of (a) the acquisition,
construction, improvement or replacement of land, buildings, machinery,
equipment, leaseholds and any other real or personal property (other than an
Acquisition), (b) to the extent not included in clause (a) above, materials,
contract labor and direct labor relating to the expenditures included in clause
(a) above (excluding amounts properly expensed as repairs and maintenance in
accordance with GAAP) and (c) software development costs to the extent not
expensed.

 

“Consolidated EBITDA” means, for any applicable period of computation,
(a) Consolidated Net Income for such period plus (b) the sum of the following to
the extent deducted (or added, in the case of gains referred to in clause
(iv) below) in calculating Consolidated Net Income: (i) Consolidated Interest
Expense for such period, plus (ii) Consolidated Income Taxes for such period,
plus (iii) depreciation, amortization, and other non-cash charges (excluding
non-cash charges that are expected to become cash charges in a future period or
that are reserves for future cash charges, unless otherwise agreed by the Agent
in its reasonable discretion) of Partners and its consolidated Restricted
Subsidiaries for such period, plus (iv) losses (or minus gains) on the sale of
assets during such period plus (c) to the extent not otherwise included in
Consolidated Net Income any cash dividends or distributions actually paid to
Partners or to a consolidated Restricted Subsidiary for such period attributable
an ownership interest in any Person that is not a Restricted Subsidiary so long
as such dividends and distributions arise from operating activities; provided,
that Consolidated EBITDA shall be adjusted from time to time to the satisfaction
of the Agent as follows:

 

(1)           (A) With respect to any Permitted Acquisition, and solely for
purposes of computing the Total Leverage Ratio and the Senior Secured Leverage
Ratio, an amount equal to one-quarter of the annual EBITDA attributable to the
Person or assets acquired pursuant to such Permitted Acquisition shall be added
to actual Consolidated EBITDA for the fiscal quarter in which such Permitted
Acquisition was completed and for each of the immediately preceding three fiscal
quarters (in each case, net of any actual Consolidated EBITDA attributable to
such assets or entity accruing after the consummation of such Permitted
Acquisition); provided that (x) the Consolidated EBITDA which is attributable to
such Person or assets shall have been determined (i) in good faith by an
Executive Officer and in a manner acceptable to the Agent; (ii) giving effect to
any anticipated or proposed cost savings related to such Permitted Acquisition,
as well as any revenues reasonably anticipated to be generated from terminaling
agreements executed or amended on or about the date of such Permitted
Acquisition and in connection therewith, to the extent approved by the Agent,
and (y) no such adjustments shall be made unless, prior to the consummation of
such Permitted Acquisition, the Agent shall have been furnished written
documentation in form and substance satisfactory to the Agent demonstrating pro
forma compliance with all financial and other covenants contained herein after
consummation of such Permitted Acquisition (whether or not such written
documentation was required as part of a Permitted Acquisition);

 

(B) With respect to any Specified Disposition, and solely for purposes of
computing the Total Leverage Ratio and the Senior Secured Leverage Ratio, an
amount equal to

 

9

--------------------------------------------------------------------------------


 

one-quarter of the annual EBITDA attributable to the assets (including, without
limitation, Capital Stock) disposed of pursuant to such Specified Disposition
shall be deducted from actual Consolidated EBITDA for the fiscal quarter in
which such Specified Disposition was consummated and for each of the immediately
preceding three fiscal quarters; provided that the Consolidated EBITDA which is
attributable to such assets (including, without limitation, Capital Stock) shall
have been determined (i) in good faith by an Executive Officer and in a manner
acceptable to the Agent; and (ii) giving effect to any anticipated or proposed
cost savings related to such Specified Disposition, as well as any revenues
reasonably anticipated to be lost from terminaling agreements terminated or
amended on or about the date of such Specified Disposition and in connection
therewith, to the extent approved by the Agent;

 

(2)           With respect to any Specified Project, and solely for purposes of
computing the Total Leverage Ratio and the Senior Secured Leverage Ratio, an
amount equal to one-quarter of the EBITDA projected for the first twelve (12)
months of operations of such Specified Project shall be added to actual
Consolidated EBITDA for the fiscal quarter in which such Specified Project was
completed and for each of the immediately preceding three fiscal quarters (in
each case, net of any actual Consolidated EBITDA attributable to such Specified
Project after its completion that are accrued in the fiscal quarter in which
such Specified Project was completed or any of the immediately preceding three
fiscal quarters); provided that the aggregate amount of such additions shall
never exceed the lesser of (i) twenty percent (20%) of the capital cost of such
Specified Project and (ii) the projected Consolidated EBITDA attributable
thereto;

 

(3)           With respect to the Bostco Project and any Bostco Project
Expansion, and solely for purposes of computing the Total Leverage Ratio and the
Senior Secured Leverage Ratio,

 

(A)          (x)            beginning the later of (1) the first fiscal quarter
during which the Bostco Project has commenced and (2) the first fiscal quarter
in which any portion of such fiscal quarter is within twelve (12) months of the
Scheduled Bostco Project Operation Date, and for each fiscal quarter thereafter
prior to the Bostco Project Operation Date (but including the fiscal quarter in
which such date occurs), an amount equal to one-quarter of (i) the Bostco
Completion Percentage multiplied by (ii) the cash dividends or distributions
arising from operating activities that are projected to be paid to the Borrower
from the Bostco Project in the first twelve (12) month period following the
scheduled Bostco Project Operation Date (such amount to be approved by the Agent
and determined based on projected revenues and other payments, in each case,
under binding guaranteed revenue contracts relating to the Bostco Project, the
Bostco Operating Agreement and any other organizational documents or any
shareholder agreement with respect to the Bostco Joint Venture, the
creditworthiness of the other parties to such contracts, projected revenues from
such contracts, capital costs and expenses, the Scheduled Bostco Project
Operation Date, and other factors reasonably deemed appropriate by the
Agent)(the amount approved by the Agent pursuant to this clause (ii), is
referred to as the “Phase I Approved Amount”), shall be added to actual
Consolidated EBITDA for such fiscal quarter and for each of the immediately
preceding three fiscal quarters (in each case, net of any actual dividends or
distributions paid to the Borrower from the Bostco Project during such fiscal
quarter or any of the immediately preceding three fiscal quarters); provided
that if the actual Bostco Project Operation Date does not occur by the Scheduled
Bostco Project Operation Date, then the Phase I Approved

 

10

--------------------------------------------------------------------------------


 

Amount shall be reduced, for fiscal quarters ending after the Scheduled Bostco
Project Operation Date to (but excluding) the first full quarter after the
actual Bostco Project Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (I) ninety (90) days or less, zero
percent (0%); (II) longer than ninety (90) days, but not more than one-hundred
and eighty (180) days, thirty-three percent (33%); (III) longer than one-hundred
eighty (180) days, but not more than two-hundred and seventy (270) days,
sixty-seven percent (67%); and (IV) longer than two-hundred and seventy (270)
days, one hundred percent (100%); and

 

(y)           beginning the later of (1) the first fiscal quarter during which
the applicable Bostco Project Expansion has commenced and (2) the first fiscal
quarter in which any portion of such fiscal quarter is within twelve (12) months
of the Scheduled Bostco Project Expansion Operation Date with respect to such
Bostco Project Expansion, and for each fiscal quarter thereafter prior to the
Bostco Project Expansion Operation Date (but including the fiscal quarter in
which such date occurs), an amount equal to one-quarter of (i) the Bostco
Project Expansion Completion Percentage, multiplied by (ii) the cash dividends
or distributions arising from operating activities that are projected to be paid
to the Borrower from the Bostco Project Expansion in the first twelve (12) month
period following the Scheduled Bostco Project Expansion Operation Date (such
amount to be approved by the Agent and determined based on projected revenues
and other payments, in each case, under binding guaranteed revenue contracts
relating to such Bostco Project Expansion, the Bostco Operating Agreement and
any other organizational documents or any shareholder agreement with respect to
the Bostco Joint Venture, the creditworthiness of the other parties to such
contracts, projected revenues from such contracts, capital costs and expenses,
the Scheduled Bostco Project Expansion Operation Date, and other factors
reasonably deemed appropriate by the Agent) (the amount approved by the Agent
pursuant to this clause (ii), the “Expansion Approved Amount”), shall be added
to actual Consolidated EBITDA for such fiscal quarter and for each of the
immediately preceding three fiscal quarters (in each case, net of any actual
dividends or distributions paid to the Borrower from such Bostco Project
Expansion during such fiscal quarter or any of the immediately preceding three
fiscal quarters); provided that if the actual Bostco Project Expansion Operation
Date does not occur by the scheduled Bostco Project Expansion Operation Date,
then the Expansion Approved Amount shall be reduced, for fiscal quarters ending
after the Scheduled Bostco Project Expansion Operation Date to (but excluding)
the first full quarter after the actual Bostco Project Expansion Operation Date,
by the following percentage amounts depending on the period of delay (based on
the period of actual delay or then-estimated delay, whichever is longer):
(I) ninety (90) days or less, zero percent (0%); (II) longer than ninety (90)
days, but not more than one-hundred and eighty (180) days, thirty-three percent
(33%); (III) longer than one-hundred eighty (180) days, but not more than
two-hundred and seventy (270) days, sixty-seven percent (67%); and (IV) longer
than two-hundred and seventy (270) days, one hundred percent (100%).

 

(B)           for the first full fiscal quarter after which the Bostco Project
Operation Date or such Bostco Project Expansion Operation Date, as applicable,
occurs, an amount equal to one-quarter of the Phase I Approved Amount or
Expansion Approved Amount, as applicable,

 

11

--------------------------------------------------------------------------------


 

shall be added to actual Consolidated EBITDA for such fiscal quarter and for
each of the immediately preceding three fiscal quarters (in each case, net of
any actual dividends or distributions paid to the Borrower from the Bostco
Project or Bostco Project Expansion, as applicable, during such fiscal quarter
or any of the immediately preceding three fiscal quarters).

 

Notwithstanding the foregoing, (A) no additions pursuant to sections (2) or
(3) of this definition shall be allowed with respect to any Specified Project,
the Bostco Project or any Bostco Project Expansion unless: (i) not later than
fifteen (15) days prior to the delivery of any Compliance Certificate required
under Section 7.1(c) with respect to any fiscal quarter with respect to which
such additions are intended to be made, the Borrower shall have delivered to the
Agent written pro forma projections of EBITDA (or updates thereto) relating to
such Specified Project or the cash dividends or distributions projected to be
paid to the Borrower from the Bostco Project or Bostco Project Expansion, as
applicable, and (ii) prior to the date such Compliance Certificate is required
to be delivered, the Agent shall have approved (such approval not to be
unreasonably withheld or delayed) such projections and shall have received such
other information and documentation as the Agent may reasonably request, all in
form and substance reasonably satisfactory to the Agent, (B) the aggregate
amount of all adjustments with respect to the Bostco Project and any Bostco
Project Expansion shall be limited to 15% of the actual Consolidated EBITDA for
such period, (C) if the Bostco Project, or Bostco Project Expansion or Specified
Project is terminated or cancelled, or if any material portion of the Bostco
Project, Bostco Project Expansion or Specified Project is disposed of or suffers
a Casualty Event, then no additions for such quarter shall be permitted, and
(D) if the Bostco Joint Venture incurs any Funded Indebtedness for the purpose
of financing all or a portion of the Bostco Project or Bostco Project Expansion,
as applicable, then the additions pursuant to section (3) of this definition
shall at the discretion of the Agent be reduced in an amount that reflects the
proportion of such Funded Indebtedness relative to the budgeted capital
expenditures for such Bostco Project or Bostco Project Expansion.  For the
purposes of this definition “actual Consolidated EBITDA” shall be determined
without including any adjustments described in section (3).

 

“Consolidated Funded Indebtedness” means, as of any date of determination, all
Funded Indebtedness of Partners and its consolidated Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Income Taxes” means, for any applicable period of computation, the
sum of all income taxes paid or payable in cash (net of cash refunds) by
Partners and its consolidated Restricted Subsidiaries during such period
(including, without limitation, any federal, state, local and foreign income and
similar taxes), determined on a consolidated basis in accordance with applicable
law and GAAP.

 

“Consolidated Interest Expense” means, for any applicable period of computation,
all interest expense, net of cash interest income, paid or payable by Partners
and its consolidated Restricted Subsidiaries during such period, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, for any applicable period of computation, the
net income (or loss) of Partners and its consolidated Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP;
provided that there shall be

 

12

--------------------------------------------------------------------------------


 

excluded from such net income (to the extent otherwise included therein) the
following: (a) the net income (or loss) of any Person in which Partners or any
consolidated Restricted Subsidiary has an interest (which interest does not
cause the net income of such other Person to be consolidated with the net income
of Partners and its consolidated Restricted Subsidiaries in accordance with
GAAP), except to the extent of the amount of cash dividends or distributions
arises from operating activities and is actually paid in such period by such
other Person to Partners or to a consolidated Restricted Subsidiary, as the case
may be; (b) the net income (but not loss) of any consolidated Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by that consolidated Restricted Subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement, instrument
or governmental requirement applicable to such consolidated Restricted
Subsidiary, or is otherwise prohibited, in each case determined in accordance
with GAAP; provided that upon the removal of such restriction, the aggregate net
income of such consolidated Restricted Subsidiary previously excluded within the
last four (4) fiscal quarters shall be included in the net income of Partners
and its consolidated Restricted Subsidiaries for the same quarters; (c) any
extraordinary gains or losses, including gains or losses attributable to
property or asset sales not in the ordinary course of business; (d) the
cumulative effect of a change in accounting principles and any gains or losses
attributable to writeups or write downs of assets; (e) gains, losses or other
charges as a result of the early retirement or modification of Indebtedness; and
(f) non-cash gains or losses as a result of foreign currency adjustments.

 

“Consolidated Net Tangible Assets”  means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Restricted
Subsidiaries after deducting therefrom: (a) all current liabilities (excluding
(i) any current liabilities that by their terms are extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed, and (ii) current maturities of
long-term debt); and (b) the value (net of any applicable reserves) of all
goodwill, trade names, trademarks, patents and other like intangible assets, all
as set forth, or on a pro forma basis would be set forth, on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries for the most
recently completed fiscal quarter, prepared in accordance with GAAP.

 

“Contractual Obligations” means, with respect to any Person, any term or
provision of any securities issued by such Person, or any indenture, mortgage,
deed of trust, contract, undertaking, document, instrument or other agreement to
which such Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

 

“Contribution Agreement” means the Contribution Agreement, the form of which is
attached as Exhibit M hereto, executed and delivered by each Credit Party and
any Person who becomes party hereto or to the Full Recourse Guaranty Agreement
pursuant to a joinder agreement executed and delivered in accordance with the
terms of this Credit Agreement, as amended, restated or supplemented from time
to time.

 

“Control” means, with respect to any particular Person, possession by another,
directly or indirectly, of power to direct or cause the direction of the
management or policies of such particular Person, whether through ownership of
voting securities or other interests, by contract or otherwise.  Derivatives of
the word “Control” including “Controlling” and “Controlled” have correlative
meanings.

 

13

--------------------------------------------------------------------------------


 

“Credit Agreement” means this Second Amended and Restated Senior Secured Credit
Facility, dated as of the date hereof, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

 

“Credit and Collateral Termination Events” has the meaning set forth in
paragraph (b) of Article XII.

 

“Credit Documents” means, collectively, this Credit Agreement, any Revolving
Notes, the Swing Note,  the Letter of Credit Documents, the Full Recourse
Guaranty Agreement, the Limited Recourse Guaranty Agreement, the Contribution
Agreement, the Security Documents, the Consent, Reaffirmation and Agreement, and
all other documents, agreements, instruments, opinions and certificates executed
and delivered in connection herewith or therewith, excluding Lender Hedging
Agreements, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

 

“Credit Party” means each Full Recourse Credit Party and the Limited Recourse
Guarantor.

 

“Default” means an event, condition or default which, with the giving of notice,
the passage of time or both would become an Event of Default.

 

“Default Rate” means with respect to (a) all amounts due and payable or
outstanding with respect to Eurodollar Loans and LIBOR Index Loans, a rate per
annum equal to two percent (2%) in excess of the rate then applicable to such
Eurodollar Loans or LIBOR Index Loans until the end of the applicable Interest
Period or due date of principal thereof and, thereafter, a rate per annum equal
to two percent (2%) in excess of the rate then applicable to Base Rate Loans and
(b) all amounts due and payable or outstanding with respect to Base Rate Loans
and all other Obligations arising under the Credit Agreement and the other
Credit Documents, a rate per annum equal to two percent (2%) in excess of the
rate then applicable to Base Rate Loans.

 

“Defaulting Lender” means, subject to Section 4.11, any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans, within one
(1) Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Agent or any other Lender Party any other
amount required to be paid by it hereunder within one (1) Business Day of the
date when due, unless such amount is the subject of a good faith dispute, 
(c) has notified the Borrower, the Agent or any other Lender that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (d) has failed, within one
(1) Business Day after request by the Agent, to confirm in a manner satisfactory
to the Agent that it will comply with its funding obligations, or (e) has, or
has a direct or indirect parent company that has, (i) become the subject of an
insolvency proceeding, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or

 

14

--------------------------------------------------------------------------------


 

acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

“Deposit Account Control Agreement” means an agreement among a Credit Party, a
depositary institution, and the Agent, which agreement is reasonably acceptable
to the Agent and its counsel and which provides for the Agent’s having “control”
(as such term is used in Article 9 of the UCC) over the deposit accounts
described therein, in each case as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

 

“Dispute” means any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Credit Agreement or any other
Credit Document.

 

“DOL” means the U.S. Department of Labor and any successor department or agency.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiaries” means, with respect to any Person, any Restricted
Subsidiary of such Person which is incorporated or organized under the laws of
any state of the United States or the District of Columbia.  Any unqualified
reference to any “Domestic Subsidiary” shall be deemed to be a reference to a
Domestic Subsidiary of Partners, unless the context clearly indicates otherwise.

 

“Drop-Down Acquisition” means the acquisition by the Borrower of the Drop-Down
Assets pursuant to the terms of the Omnibus Agreement on or after the Closing
Date provided that such acquisition is approved by the Conflicts Committee of
the Board of Directors of the General Partner.

 

“Drop-Down Assets” means certain real estate and terminal-related assets located
in Pensacola, Florida.

 

“Eligible Assignee” means (a) an Approved Assignee or (b) any other Person
(i) which is a commercial bank, finance company, insurance company or other
financial institution or fund or Affiliate thereof and which, in the ordinary
course of business, extends credit of the type contemplated herein; (ii) whose
becoming an assignee would not constitute a prohibited transaction under
Section 4975 of the Internal Revenue Code or Section 406 of ERISA; (iii) which
is organized under the laws of the United States of America or any state
thereof; and (iv) which has capital in excess of $500,000,000, provided,
however, that “Eligible Assignee” shall not include (x) the Credit Parties, or
any of the Credit Parties’ Affiliates, financial sponsors or Subsidiaries, other
than a Permitted Affiliate Lender, or (y) any Defaulting Lender.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

 

“ERISA Affiliate” means any (i) corporation which is or was at any time within
the immediately preceding six (6) years a member of the same controlled group of
corporations (within the meaning of Section 414(b) of the Internal Revenue Code)
as the Credit Parties or any of their Subsidiaries; (ii) partnership or other
trade or business (whether or not incorporated) at any time within the
immediately preceding six (6) years under common control (within the

 

15

--------------------------------------------------------------------------------


 

meaning of Section 414(c) of the Internal Revenue Code) with the Credit Parties
or any of their Subsidiaries; and (iii) member of the same affiliated service
group (within the meaning of Section 414(m) of the Internal Revenue Code) as the
Credit Parties or any of their Subsidiaries, any corporation described in clause
(i) above, or any partnership or trade or business described in clause
(ii) above.

 

“Eurodollar Loan” means a Loan bearing interest based at a rate determined by
reference to the Eurodollar Rate.

 

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Loan
comprising part of the same borrowing (including conversions, extensions and
renewals), a per annum interest rate determined pursuant to the following
formula:

 

Eurodollar Rate =

 

London Interbank Offered Rate

 

 

1 - Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage” means for any day, that percentage (expressed as
a decimal) which is in effect from time to time under Regulation D of the Board
of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time.  Eurodollar Loans and LIBOR Index Loans shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credits for proration, exceptions or offsets
that may be available from time to time to a Lender.  The Eurodollar Rate and
the LIBOR Index Rate shall be adjusted automatically on and as of the effective
date of any change in the Eurodollar Reserve Percentage.

 

“Event(s) of Default” has the meaning provided for in Article XI.

 

“Excluded Real Estate” means Real Estate (a) that has a book value, individually
and in the aggregate with all other Real Estate of the Credit Parties that does
not constitute Mortgaged Real Estate, of less than five percent (5%) of
Consolidated Net Tangible Assets and generates less than five percent (5%) of
the aggregate revenues of the Borrower and its consolidated Restricted
Subsidiaries as of the most recently completed fiscal quarter or year for which
Partners’ financial statements are available as provided in Section 7.1,
(b) that is designated by the Borrower in writing to the Agent at the time of
the acquisition thereof as having been acquired with the intention of
transferring such Real Estate to a Joint Venture through a Permitted JV
Investment, provided that, if such Real Estate is not transferred to such Joint
Venture within ninety (90) days (or such longer period of time as the Agent may
agree in writing in its sole discretion) of being acquired then such Real Estate
shall no longer constitute Excluded Real Estate pursuant to this clause (b),
(c) designated as Excluded Real Estate on Schedule 6.19 as of the Closing Date,
or (d) with respect to which the Agent has determined in its sole discretion
that such Real Estate shall constitute Excluded Real Estate for the purposes of
this Credit Agreement and the other Credit Documents.

 

16

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to any Lending Party or any other recipient
of any payment to be made by or on account of any obligation of any Credit Party
under any Credit Document, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.10), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.6(f), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.6(a) and (d) any Taxes imposed under FATCA.

 

“Executive Officer” means, as to any Person, the chief executive officer, the
chief financial officer, and the treasurer of such Person, and, for the purposes
of Section 11.1(d), the secretary of such Person.  Unless otherwise specified,
all references to an Executive Officer herein means an Executive Officer of
Partners.

 

“Existing Credit Agreement” has the meaning set forth in the preamble hereto.

 

“Existing Letters of Credit” means those letters of credit identified on
Schedule 2.

 

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any revenue ruling, revenue
procedure, notice or similar guidance issued by the IRS thereunder as a
precondition to relief or exemption from Taxes under such provisions).

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the letter agreement, dated February 14, 2011, by and among
the Agent, Wells Fargo Securities, LLC, and the Borrower regarding, among other
things, the fees respecting the credit facility contemplated in this Credit
Agreement to be paid by Borrower to the Agent.

 

“Fees” means, collectively, the Agent’s Fees, the Lenders’ Fees, Commitment
Fees, Letter of Credit Fees and the Issuing Bank Fees payable hereunder.

 

“Financials” has the meaning given to such term in Section 6.6.

 

17

--------------------------------------------------------------------------------


 

“Flood Hazard Property” means a property in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.

 

“Florida Real Property Assets” means any real property asset which is (a) now or
hereafter owned by a Credit Party and (b) physically located in the State of
Florida.

 

“Foreign Lender” means any Lender that is not a United States person, as such
term is defined in Section 7701(a)(30) of the Internal Revenue Code.

 

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person which is not a Domestic Subsidiary.  Any unqualified
reference to any Foreign Subsidiary shall be deemed a reference to a Foreign
Subsidiary of Partners, unless the context clearly indicates otherwise.

 

“Form S-1” means the final, effective Form S-1 Registration Statement of
Partners filed by Partners with the Securities and Exchange Commission on or
about May 9, 2005.

 

“Frontera” means any Joint Venture into which all or any portion of the
Brownsville Property has been or will be, directly or indirectly, transferred in
connection with a Permitted JV Investment.

 

“Frontera Operating Agreement” means the organizational document of Frontera
that, among other things, governs the business activities of Frontera and the
rights and obligations of the holders of its Capital Stock.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to Issuing Bank, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Obligations other than Letter of
Credit Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized or other credit
support acceptable to Issuing Bank shall have been provided in accordance with
the terms hereof, and (b) with respect to Swing Loan Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swing Loans other than Swing
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders, repaid by the Borrower or cash collateralized or
other credit support acceptable to the Swing Loan Lender shall have been
provided in accordance with the terms hereof.

 

“Full Recourse Credit Parties” means the Borrower, the Full Recourse Guarantors,
and any Restricted Subsidiary of the Borrower or any Full Recourse Guarantor
that has executed or joined in the Full Recourse Guaranty Agreement or otherwise
furnished a guaranty or collateral to secure or guarantee the Obligations (but
excluding the Limited Recourse Guarantor).

 

“Full Recourse Guarantor” means (i) TransMontaigne Terminals L.L.C. (f/k/a
Coastal Terminals L.L.C.), a Delaware limited liability company, Razorback
L.L.C., a Delaware limited liability company, TPSI Terminals L.L.C., a Delaware
limited liability company, TLP Finance Corp., a Delaware corporation, TLP
Operating Finance Corp., a Delaware corporation, TLP MEX L.L.C., a Delaware
limited liability company, TMOC Corp., a Delaware corporation, and TPME L.L.C.,
a Delaware limited liability company, and (ii) each other Person who enters into
the Full Recourse Guaranty Agreement or becomes party to the Full Recourse
Guaranty

 

18

--------------------------------------------------------------------------------


 

Agreement pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Agent, including, without limitation, any Restricted
Subsidiaries of Partners which may become Full Recourse Guarantors hereunder
pursuant to Section 7.15.  Notwithstanding any other provision hereof, Operating
GP shall not be a Full Recourse Guarantor.

 

“Full Recourse Guaranty Agreement” means the Full Recourse Guaranty Agreement, a
form of which is attached as Exhibit B-1 hereto, executed and delivered by each
Full Recourse Guarantor together with any joinder agreements executed and
delivered in accordance with the terms of this Credit Agreement, as the same may
be amended, restated, supplemented, or otherwise modified from time to time.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Indebtedness” means, with respect to any Person, without duplication,
all Indebtedness, other than Indebtedness of the types described in clause
(h) of the definition of “Indebtedness”.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect on the date hereof and applied on a consistent basis with
the Financials.

 

“General Partner” means TransMontaigne GP L.L.C., a Delaware limited liability
company which is Controlled by TransMontaigne Services Inc., and which owns the
general partner interest in, and is the sole general partner of, Partners.

 

“Government Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority

 

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Guarantor” means each Full Recourse Guarantor and the Limited Recourse
Guarantor.

 

“Guaranty” or “guaranteed,” as applied to an obligation (each a “primary
obligation”), means and includes (a) any guaranty, direct or indirect, in any
manner, of any part or all of such primary obligation, and (b) any agreement,
direct or indirect, contingent or otherwise, the practical effect of which is to
assure in any way the payment of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of any Person, whether or not contingent, (i) to purchase or assume
any such primary obligation or any property or asset constituting direct or
indirect security therefor, (ii) to advance or supply funds (A) for the purchase
or payment of such primary obligation or (B) to maintain working capital, equity
capital or the net worth, cash flow, solvency or other balance sheet or income
statement condition of any other Person, (iii) to purchase property, assets,
securities or services, or to grant Liens, primarily for the purpose of assuring
the owner or holder of any primary obligation of the ability of the primary
obligor with respect to such primary obligation to make payment thereof,

 

19

--------------------------------------------------------------------------------


 

or (iv) otherwise provide credit support for another Person or to assure or hold
harmless the owner or holder of such primary obligation against loss in respect
thereof.

 

“Guaranty Agreement” means the Full Recourse Guaranty Agreement and the Limited
Recourse Guaranty Agreement, individually or collectively, as the context
requires.

 

“Hedging Agreements” means any interest rate protection agreement or other
interest rate protection agreement, foreign currency exchange agreement,
commodity option agreement or other interest or exchange rate or commodity price
hedging agreements.

 

“Highest Lawful Rate” means, at any given time during which any Obligations
shall be outstanding hereunder, the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness under this Credit Agreement, under the
laws of the State of New York (or the law of any other jurisdiction whose laws
may be mandatorily applicable notwithstanding other provisions of this Credit
Agreement and the other Credit Documents), or under applicable federal laws
which may presently or hereafter be in effect and which allow a higher maximum
nonusurious interest rate than under the State of New York or such other
jurisdiction’s law, in any case after taking into account, to the extent
permitted by applicable law, any and all relevant payments or charges under this
Credit Agreement and any other Credit Documents executed in connection herewith,
and any available exemptions, exceptions and exclusions.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all guaranties of such Person with
respect to Indebtedness of the type referred in this definition of another
Person, (g) the principal portion of all obligations of such Person under
Capital Leases, (h) all obligations of such Person under Hedging Agreements,
(i) the maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (j) all preferred Capital
Stock issued by such Person and required by the terms thereof to be redeemed in
cash, or for which mandatory sinking fund payments in cash are due, by a fixed
date prior to the Maturity Date, (k) the principal component of payments due
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product, other than operating leases that
do not constitute any of the foregoing, during the applicable period ending on
such date, determined on a consolidated basis in accordance with GAAP, and
(l) the

 

20

--------------------------------------------------------------------------------


 

Indebtedness of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer in which such Person is legally
obligated with respect thereto.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnity Agreement” means that certain Indemnification Agreement, dated
December 28, 2007, among TMG, Partners, General Partner, Operating GP and
Borrower.

 

“Independent Accountant” means a firm of independent public accountants of
nationally recognized standing selected by Partners, which is “independent” as
that term is defined in Rule 2-01 of Regulation S-X promulgated by the
Securities and Exchange Commission.

 

“Interest Coverage Ratio” means, as of the last day of each of Partners’ fiscal
quarters, for such fiscal quarter and the immediately preceding three fiscal
quarters, (a) Consolidated EBITDA for such period to (b) Consolidated Interest
Expense for such period.

 

“Interest Payment Date” means (a) as to any Base Rate Loan and any Swing Loan,
the last Business Day of each calendar quarter while such Loan is outstanding;
provided, however, that accrued and unpaid interest on any Swing Loan which is a
LIBOR Index Loan shall be due and payable in full upon payment of the principal
amount of such Loan, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, on the last day of such Interest Period, and (c) as to any
Eurodollar Loan having an Interest Period longer than three months, on the last
day of each three month period during such Interest Period and on the last day
of such Interest Period.

 

“Interest Period” means, as to Eurodollar Loans, a period of one month, two
months, three months, six months, or, subject to availability to all Lenders,
twelve months, as selected by the Borrower, commencing on the date of the
borrowing (including continuations and conversions thereof); provided, however,
(i) if any Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day (except
that where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day), (ii) no Interest
Period shall extend beyond the Maturity Date and (iii) any Interest Period with
respect to a Eurodollar Loan that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period.

 

“Internal Revenue” means the Internal Revenue Service and any successor agency.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute thereto and all rules and regulations
promulgated thereunder.

 

“Investment” by any Person means (i) any transaction or series of related
transactions that results in the acquisition of assets, shares of Capital Stock,
bonds, notes, debentures, partnership interests, joint ventures or other
ownership interests or other securities of any other Person (whether the
consideration paid for such acquisition is cash, property, services, assumption
of Indebtedness, securities or otherwise), but excluding any acquisition of
inventory,

 

21

--------------------------------------------------------------------------------


 

supplies, equipment and other property or assets used or consumed in the
ordinary course of business of any Credit Party or any of its Subsidiaries,
(ii) any deposit (other than deposits constituting a Permitted Lien) with or on
behalf of, or advance, loan or other extension of credit (other than sales of
inventory on credit in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms and sales on credit of
the type described in clauses (c) or (d) of Section 9.3) to or on behalf of, any
other Person or (iii) any other capital contribution to, or investment in, any
other Person.  For purposes of this Credit Agreement, the term “Investment”
includes, without limitation, any Guaranty by a Credit Party or any of its
Restricted Subsidiaries entered into for the benefit of any Person.  In
determining the aggregate amount of Investments outstanding at any particular
time, (a) the amount of any Investment represented by a guaranty shall be taken
at not less than the maximum principal amount of the obligations guaranteed and
still outstanding; (b) there shall be deducted in respect of each such
Investment any amount received as a return of capital (but only by repurchase,
redemption, retirement, repayment, liquidating dividend or liquidating
distribution); (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise; (d) there shall not be deducted from or added to the aggregate
amount of Investments any decrease or increases, as the case may be, in the
market value thereof; and (e) with respect to Investments in Joint Ventures
there shall be deducted in respect of each such Investment any amount received
in cash on account of such Joint Venture, directly or indirectly from such Joint
Ventures or from a third party investor but only with respect to such third
party investors’ acquisition of Capital Stock in such Joint Venture.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any of its Restricted Subsidiaries.

 

“Issuing Bank” means Wells Fargo or any other Lender which shall issue a Letter
of Credit for the account of the Borrower; provided, that, the Agent shall have
approved such other Lender (such consent not to be unreasonably withheld).

 

“Issuing Bank Fees” has the meaning given to such term in Section 4.5(b).

 

“Joint Venture” means (a) a legal entity which is a joint venture among a Credit
Party and one or more third parties so long as such entity would not constitute
a Subsidiary or (b) an Unrestricted Subsidiary (including, without limitation,
Bostco) formed or acquired with the intention of establishing a joint venture;
provided, however, if after ninety (90) days (or one-hundred fifty (150) days
with respect to Bostco)(or such longer period of time as the Agent may agree in
writing in its sole discretion)(each such date, a “Transition Date”) after the
formation or acquisition of such Unrestricted Subsidiary such Unrestricted
Subsidiary is still a Subsidiary then such Unrestricted Subsidiary shall no
longer constitute a Joint Venture but shall, at the Borrower’s option as
specified in writing to the Agent prior to the Transition Date, either remain an
Unrestricted Subsidiary or be redesignated as a Restricted Subsidiary; provided
that such Unrestricted Subsidiary must become a Restricted Subsidiary in
accordance with Section 7.15 if (x) the Investments made in such Unrestricted
Subsidiary on or prior to the Transition Date, which for the purposes of this
definition shall be deemed to have been made on the Transition Date, together
with all Investments in each other Unrestricted Subsidiaries which are not Joint
Ventures would not be permitted under clause (j) of the definition of Permitted
Investments or

 

22

--------------------------------------------------------------------------------


 

(y) the requirements of Section 9.17(a) would not permit such Subsidiary to be
an Unrestricted Subsidiary, which for the purposes of this definition shall be
determined as if the Borrower had designated such Subsidiary to be an
Unrestricted Subsidiary on the Transition Date.

 

“Landlord Agreement” means a Landlord Lien Waiver Agreement, substantially in
the form of Exhibit C (or such other form as shall be reasonably acceptable to
the Agent), between the Agent and a Credit Party’s landlord with respect to the
Mortgaged Real Estate or any real property sold or transferred in accordance
with Section 9.13.

 

“Lead Arrangers” means Wells Fargo Securities, LLC, and U.S. Bank National
Association.

 

“Leases” means leases with respect to any leased real property, together with
any leases of real property entered into by a Credit Party or any of its
Restricted Subsidiaries after the date hereof.

 

“Lender” has the meaning given to such term in the preamble of this Credit
Agreement.

 

“Lender Hedging Agreement” means any Hedging Agreement (other than one
pertaining to the purchase or sale of commodities or commodity options) between
the Borrower and any Person (or Affiliate of such Person) that was a Lender or
an Affiliate of Lender at the time it entered into such Hedging Agreement
whether or not such Person has ceased to be a Lender under the Credit Agreement.

 

“Lenders’ Fees” means the non-refundable fees payable to each of the Lenders as
set forth in each of the Lender’s respective fee letter with the Agent.

 

“Lending Party” means the Agent, each Issuing Bank and each Lender.

 

“Letter of Credit Committed Amount” means $35,000,000.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or at risk or (ii) any collateral security for such
obligations.

 

“Letter of Credit Fee” has the meaning given to such term in Section 4.5(a).

 

“Letter of Credit Obligations” means, at any time of determination, the sum of
(i) the aggregate undrawn amount of all Letters of Credit outstanding at such
time, plus (ii) the aggregate amount of all drawings under Letters of Credit for
which the Issuing Bank has not at such time been reimbursed, plus (iii) without
duplication, the aggregate amount of all payments made by each Lender to the
Issuing Bank with respect to such Lender’s participation in Letters of Credit as
provided in Section 3.3 for which the Borrower has not at such time reimbursed
the Lenders, whether by way of a Revolving Loan or otherwise.

 

23

--------------------------------------------------------------------------------


 

“Letters of Credit” means (i) the Existing Letters of Credit, and (ii) all
stand-by letters of credit issued by an Issuing Bank for the account of the
Borrower pursuant to this Credit Agreement on and after the Closing Date, in
each case, together with all amendments, renewals, extensions or replacements
thereof.

 

“LIBOR Index Loan” means a Swing Loan during any period in which it bears
interest at a rate determined by reference to the Adjusted LIBOR Index Rate.

 

“Lien(s)” means any lien, claim, charge, pledge, security interest, deed of
trust, mortgage, or other encumbrance.

 

“Limited Recourse Guarantor” means Partners.

 

“Limited Recourse Guaranty Agreement” means the Amended and Restated Limited
Recourse Guaranty Agreement, a form of which is attached as Exhibit B-2,
executed and delivered by the Limited Recourse Guarantor to the Agent on the
Closing Date, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

 

“Liquidity” means, on any date of determination, the sum of (a) the Revolving
Credit Committed Amount minus the Working Capital Obligations outstanding plus
(b) all money, currency or credit balances owned by a Person in any demand or
deposit account located in the United States on the date of determination;
provided, however, that amounts calculated under clause (b) of this definition
shall exclude any amounts that do not constitute Cash Equivalents; provided,
further, however, that the foregoing amounts under clause (b) shall (i) be
included only to the extent such amounts are not subject to any Lien or other
restriction or encumbrance of any kind (other than (x) Liens described in clause
(a) of the definition of Permitted Liens and (y) Liens arising solely by virtue
of any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights; provided, that this clause (y) shall apply only for
so long as such liens and rights are not being enforced or otherwise exercised),
(ii) exclude any amounts held by such Person in escrow, trust or other fiduciary
capacity for or on behalf of a client of such Person or any Affiliate of such
Person and (iii) in the case of amount under clause (b) owned by a Person that
is organized under the laws of a jurisdiction other than the United States of
America or any political subdivision thereof, exclude an estimate of all
withholding and other taxes that may be due as a result of any distribution of
such amounts to a Credit Party, which estimate shall be acceptable to the Agent
in its reasonable discretion.

 

“Loan” or “Loans” means Revolving Loans (or a portion of any Revolving Loan) and
Swing Loans, or any or all of them, as the context shall require.

 

“London Interbank Offered Rate” means, with respect to any Eurodollar Loan for
the Interest Period applicable thereto, the rate of interest per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Telerate
Page 3750 (or any successor page) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 A.M. (London time) two (2) Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided, however, if more than one rate is specified on
Telerate Page 3750, the applicable rate shall be the arithmetic mean of all such
rates.  If, for any reason, such rate is not available, the term “London
Interbank Offered Rate” means, with respect to any

 

24

--------------------------------------------------------------------------------


 

Eurodollar Loan for the Interest Period applicable thereto, the rate of interest
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing
on Reuters Screen LIBO Page as the London interbank offered rate for deposits in
Dollars at approximately 11:00 A.M. (London time) two (2) Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period; provided, however, if more than one rate is specified on Reuters Screen
LIBO Page, the applicable rate shall be the arithmetic mean of all such rates.

 

“Material Adverse Change” means a material adverse change in (a) the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Credit Parties, taken as a whole, (b) a material
part of the Collateral, (c) the Credit Parties’ ability to perform their
respective obligations under the Credit Documents, or (d) the rights and
remedies of the Lenders hereunder.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Credit Parties, taken as a whole, (b) a material
part of the Collateral, (c) the Credit Parties’ ability to perform their
respective obligations under the Credit Documents, or (d) the rights and
remedies of the Lenders hereunder.

 

“Maturity Date” means, as to the Revolving Loans, Swing Loans, and Letters of
Credit (and the related Letter of Credit Obligations), the fifth (5th)
anniversary of the Closing Date.

 

“Moody’s” means Moody’s Investor Service, Inc.

 

“Mortgage” means, as to each parcel or tract of the Mortgaged Real Estate (or as
to more than one parcel or tract, as the case may be), the mortgage (or
amendment to an existing mortgage) from the applicable Credit Party on such
Mortgaged Real Estate, in form and substance reasonably satisfactory to the
Agent, granting a Lien thereon to Agent, for the benefit of the Lenders, to
secure the Obligations, as amended on or about the date hereof, if applicable,
and as otherwise amended, restated or supplemented from time to time.

 

“Mortgagee Policy” means, for each parcel or tract of the Mortgaged Real Estate,
other than the Razorback Pipeline Property, an ALTA mortgagee title insurance
policy issued by the Title Insurance Company, assuring the Agent that the
Mortgage on such Mortgaged Real Estate creates a valid and enforceable first
priority (subject to Permitted Liens) mortgage lien on such Mortgaged Real
Estate, free and clear of all defects and encumbrances except Permitted Liens,
which Mortgagee Policy shall be in form and substance reasonably satisfactory to
the Agent and shall provide for affirmative insurance and such reinsurance as
the Agent may reasonably request, all of the foregoing in form and substance
reasonably satisfactory to the Agent.

 

“Mortgaged Real Estate” means all Real Estate which, from time to time, is owned
by a Credit Party and subject to a Mortgage, including, without limitation, the
Real Estate noted on Schedule 6.19 as being subject to a Mortgage as of the
Closing Date.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and (i) which is, or within the immediately
preceding six (6) years was, contributed to by any Credit Parties or any of
their Subsidiaries or ERISA Affiliates or (ii) with respect to which any Credit
Parties or any of their Subsidiaries may incur any liability.

 

25

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by the
Borrower or any of its Restricted Subsidiaries in respect of any issuance of
Capital Stock or Involuntary Disposition, net of (a) direct costs (including,
without limitation, legal, accounting and investment banking fees, and sales
commissions) and (b) taxes paid or payable as a result thereof; it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
received upon the sale or other disposition of any non-cash consideration
received by the Borrower or any of its Restricted Subsidiaries in any such
issuance or Involuntary Disposition.

 

“Non-Recourse Debt” means Indebtedness of any Subsidiary:

 

(a)                                  as to which none of the Credit Parties or
any Restricted Subsidiary (i) provides credit support of any kind (including any
guaranty, undertaking, agreement or instrument that would constitute
Indebtedness), (ii) is directly or indirectly liable as a guarantor or otherwise
or (iii) is the lender; and

 

(b)                                 no default with respect to which (including
any rights that the holders thereof may have to take an enforcement action
against an Unrestricted Subsidiary) would permit upon notice, lapse of time or
both any holder of Indebtedness of any Credit Party or any Restricted Subsidiary
to declare a default on such Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity.

 

“Note” or “Notes” means the Revolving Notes, and the Swing Note or any or all of
them, as the context shall require.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit G.

 

“Notice of Extension/Conversion” means a notice substantially in the form of
Exhibit I.

 

“Obligations” means the Loans, any other loans and advances or extensions of
credit made or to be made by any Lender Party to the Borrower, or to others for
the Borrower’s account, in each case pursuant to the terms and provisions of
this Credit Agreement, together with interest thereon (including interest which
accrues after the commencement of any bankruptcy or similar case, whether or not
such post-petition interest is allowed in such case) and, including, without
limitation, any reimbursement obligation or indemnity of the Borrower on account
of Letters of Credit and all other Letter of Credit Obligations and all
indebtedness, fees, liabilities and obligations which may at any time be owing
by the Borrower to any Lender Party (or an Affiliate of a Lender Party) in each
case pursuant to this Credit Agreement or any other Credit Document, whether now
in existence or incurred by the Borrower from time to time hereafter, whether
unsecured or secured by pledge, Lien upon or security interest in any of the
Borrower’s assets or property or the assets or property of any other Person,
whether such indebtedness is absolute or contingent, joint or several, matured
or unmatured, direct or indirect and whether the Borrower is liable to such
Lender Party (or an Affiliate of a Lender Party) for such indebtedness as
principal, surety, endorser, guarantor or otherwise.  Obligations shall also
include any other indebtedness owing to any Lender Party (or an Affiliate of a
Lender Party) by the Borrower under this Credit Agreement and the other Credit
Documents, the Borrower’s liability to any Lender Party (or an Affiliate of a
Lender Party) pursuant to this Credit Agreement as maker or endorser of any
promissory note or other instrument for the payment of money, the

 

26

--------------------------------------------------------------------------------


 

Borrower’s liability to any Lender Party (or an Affiliate of a Lender Party)
pursuant to this Credit Agreement or any other Credit Document under any
instrument of guaranty or indemnity, or arising under any guaranty, endorsement
or undertaking which any Lender Party (or an Affiliate of a Lender Party) may
make or issue to others for any such Borrower’s account pursuant to this Credit
Agreement, including any accommodation extended with respect to applications for
Letters of Credit, all liabilities and obligations arising under Lender Hedging
Agreements owing from the Borrower or any other Credit Party to any Lender
Party, or any Affiliate of a Lender Party (or any Person that was a Lender Party
or an Affiliate of a Lender Party at the time such Lender Hedging Agreement was
entered into), permitted under Section 9.2, all liabilities and obligations now
or hereafter arising from or in connection with any Cash Management Products,
and all obligations of the Guarantors or any other Credit Party to any Lender
Party (or an Affiliate of any Lender Party) or the Agent arising under or in
connection with any Guaranty Agreement or any other Credit Document, including,
without limitation, the Guaranteed Obligations (as defined in each Guaranty
Agreement).

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Omnibus Agreement” means that certain Amended and Restated Omnibus Agreement
among TransMontaigne Inc., TransMontaigne GP L.L.C., TransMontaigne Partners
L.P., TransMontaigne Operating GP L.L.C. and TransMontaigne Operating Company
L.P. dated December 31, 2007, as the same may be further amended, restated,
supplemented, or otherwise modified from time to time to the extent any such
amendment, supplement or modification does not constitute a breach of
Section 9.16.

 

“Operating GP” means TransMontaigne Operating GP L.L.C., a Delaware limited
liability company which, as of the Closing Date, owns a 0.001% general
partnership interest in, and is the sole general partner of, the Borrower.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to the functions thereof.

 

“Partners” means TransMontaigne Partners L.P., a Delaware limited partnership,
which qualifies for taxation as a “master limited partnership” under the
Internal Revenue Code, the sole general partner of which is the General Partner.

 

“Partners’ Partnership Agreement” means that certain First Amended and Restated
Partnership Agreement of Partners executed on or about the May 27, 2005, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time to the extent permitted herein.

 

“Permitted Acquisition” means (a) the Drop-Down Acquisition and (b) any other
Acquisition by the Borrower or any Restricted Subsidiary thereof where:

 

27

--------------------------------------------------------------------------------


 

(i)                                     the business or assets acquired are for
use, or the Person acquired is engaged, in a Permitted Line of Business;

 

(ii)                                  if the Acquisition involves a merger or
other combination involving (i) the Borrower, the Borrower is the surviving
entity and (ii) any other Credit Party, either such Credit Party is the
surviving entity or the continuing or surviving entity shall become a Credit
Party immediately upon the consummation of such Acquisition;

 

(iii)                               immediately before and after giving effect
to such Acquisition, no Default or Event of Default shall exist;

 

(iv)                              immediately before and after giving effect to
such Acquisition (after giving effect to any updates to information provided to
the Lenders with respect to such Acquisition in accordance with Section 7.16),
all of the representations and warranties of the Credit Parties and their
Subsidiaries under this Credit Agreement and the other Credit Documents (except
to the extent relating specifically to a specific prior date), shall be true and
correct at such time in all material respects (provided that if any
representation or warranty already includes a materiality or material adverse
effect or change qualifier, such representation or warranty shall be true and
correct in all respects);

 

(v)                                 at the time of such Acquisition the Borrower
is in compliance with the covenants set forth in Sections 8.1 through 8.3 of
this Credit Agreement with respect to the covenant levels at the time of the
most recent Compliance Certificate, in each case, before and after giving pro
forma effect to the Acquisition and Indebtedness incurred in connection with
such Acquisition and interest to accrue thereon, as if such Acquisition and
Indebtedness was incurred on the first day of the period being tested;

 

(vi)                              the Agent shall have received a certificate
from the Borrower certifying the accuracy of the matters described in each of
the foregoing clauses and, with respect to the matters described in clause (v),
shall provide calculations demonstrating compliance with such matters;

 

(vii)                           the Acquisition is non-hostile and was approved,
as necessary, by the target’s board of directors, shareholders or other
requisite Persons;

 

(viii)                        for any Specified Acquisition, the Agent shall
have received complete executed or conformed copies of each material document,
instrument and agreement executed by a Credit Party in connection with such
Acquisition not more than ten (10) Business Days after such Acquisition (or such
longer period as may be agreed to by the Agent in its sole discretion); and

 

(ix)                                for any Specified Acquisition, the Agent
shall have received an acquisition summary with respect to the Person, assets
and/or business to be acquired (including financial statements for the most
recent twelve month period for which they are available and as otherwise
available, or such other form of financial statements reasonably acceptable to
the Agent) and the Borrower’s calculation of pro forma Consolidated EBITDA
relating thereto calculated in a manner reasonably satisfactory to

 

28

--------------------------------------------------------------------------------


 

the Agent not less than ten (10) Business Days prior to such Acquisition (or
such shorter period as may be agreed to in writing by the Agent in its sole
discretion).

 

“Permitted Affiliate Lender” means Morgan Stanley Senior Funding, Inc. and
Morgan Stanley Bank, N.A.

 

“Permitted Indebtedness” means:

 

(a)                                  Indebtedness to the Lenders and Issuing
Bank with respect to the Revolving Loans, the Swing Loans, the Letters of Credit
or otherwise, pursuant to the Credit Documents;

 

(b)                                 trade payables incurred in the ordinary
course of the Credit Parties’ business;

 

(c)                                  unsecured Indebtedness owing to TMG or any
of its Subsidiaries, other than Partners and its Subsidiaries, in the form of
loans and advances, provided that (i) the aggregate amount of such Indebtedness
outstanding at any one time shall not exceed $5,000,000 and (ii) at the time of
incurring such Indebtedness no Default or Event of Default exists or would arise
therefrom;

 

(d)                                 obligations of Partners or any of its
Restricted Subsidiaries in respect of Hedging Agreements entered into in order
to manage existing or anticipated interest rate and exchange rate risks and not
for speculative purposes;

 

(e)                                  Indebtedness described on Schedule 1.1C and
any refinancings of such Indebtedness; provided that such Indebtedness is not
increased in excess of the principal balance outstanding thereon plus any
interest, prepayment premium and other related costs at the time of such
refinancing so long as all such costs do not exceed $2,000,000, the scheduled
maturity dates of such Indebtedness are not shortened and such refinancing is on
terms and conditions no more restrictive than the terms and conditions of the
Indebtedness being refinanced;

 

(f)                                    unsecured Funded Indebtedness of the
Credit Parties, provided, that (i) the Agent has been given prior written notice
of the material terms and conditions thereof and has found such terms and
conditions acceptable, (ii) the Borrower shall be in pro forma compliance with
the financial covenants set forth in Section 8.1 before and after giving effect
to such incurrence, (iii) the maturity date of such indebtedness is no earlier
than six (6) months after the Maturity Date and there shall be no scheduled
principal payments until six (6) months after the Maturity Date, (iv) such
unsecured Funded Indebtedness does not contain financial covenants of a type not
contained in this Credit Agreement and the financial covenants contained therein
are no more restrictive than the financial covenants contained in this Credit
Agreement, (v) the provisions of Sections 9.12 or 9.14 are not breached, and
(vi) before and after giving effect to the issuance of such unsecured Funded
Indebtedness and the application of any of the proceeds thereof on the issuance
date no Default or Event of Default shall exist;

 

29

--------------------------------------------------------------------------------


 

(g)                                 purchase money Indebtedness (including
Capital Leases) incurred after the Closing Date by the Credit Parties or any of
their Restricted Subsidiaries to finance the purchase, construction or
improvement of fixed assets, and any Indebtedness incurred to extend, renew,
replace or refinance such purchase money Indebtedness; provided that (i) the
total of all such Indebtedness for all such Persons taken together shall not
exceed an aggregate principal amount of $10,000,000 at any one time outstanding;
(ii) such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed; and (iii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon plus any
interest, prepayment premium and other related costs at the time of such
refinancing;

 

(h)                                 Indebtedness in an aggregate amount not
exceeding 5% of Consolidated Net Tangible Assets;

 

(i)                                     intercompany loans made by any Credit
Party to any Full Recourse Credit Party;

 

(j)                                     Indebtedness of Partners’ Foreign
Subsidiaries for financing of the type described in clause (l) of the definition
of Permitted Liens, which Indebtedness may be unsecured or secured as permitted
by such clause (l);

 

(k)                                  Indebtedness under performance bonds,
surety bonds, release, appeal and similar bonds, statutory obligations or with
respect to workers’ compensation claims, in each case incurred in the ordinary
course of business, and reimbursement obligations in respect of any of the
foregoing;

 

(l)                                     to the extent constituting Indebtedness,
reasonable and customary unsecured deferred compensation or similar obligations
to employees and officers incurred in the ordinary course of business; and

 

(m)                               all Guarantees of Indebtedness of another
Person of the type referred in clauses (a) through (i) (other than Guarantees of
Acquired Indebtedness).

 

Notwithstanding the foregoing, if any of the foregoing Indebtedness is
Subordinated Indebtedness, then (i) the material terms and conditions of such
Indebtedness must be acceptable to the Agent and (ii) a Subordination Agreement
with respect to such Indebtedness shall be delivered to the Agent, for the
benefit of the Lenders, on or prior to the incurrence of such Indebtedness.

 

“Permitted Investments” means:

 

(a)                                  Cash Equivalents;

 

(b)                                   interest-bearing demand or time deposits
(including certificates of deposit) which are insured by the Federal Deposit
Insurance Corporation (“FDIC”) or a similar federal insurance program; provided,
however, that the Credit Parties may, in the ordinary course of their respective
businesses, maintain in their disbursement accounts

 

30

--------------------------------------------------------------------------------


 

from time to time amounts in excess of then applicable FDIC or other program
insurance limits;

 

(c)                                  Investments existing on the Closing Date
and set forth on Schedule 1.1D;

 

(d)                                 advances to officers, directors and
employees for expenses incurred or anticipated to be incurred in the ordinary
course not to exceed $5,000,000 in the aggregate at any one time outstanding;

 

(e)                                  Investments in (i) the Full Recourse Credit
Parties; (ii) newly created direct or indirect Domestic Subsidiaries (other than
Unrestricted Subsidiaries) of Partners, and newly created direct or indirect
Foreign Subsidiaries of Partners, provided that (A) the applicable requirements
of Section 7.15 are satisfied (such that, as to any Domestic Subsidiary, such
Domestic Subsidiary becomes a Full Recourse Credit Party), and (B) the aggregate
amount of Investments in Foreign Subsidiaries made after the Closing Date shall
not exceed $5,000,000 at any time; and (iii) TMG or any of its Subsidiaries,
other than Partners and its Subsidiaries, in the form of loans and advances,
provided that (A) the aggregate amount of such Investments outstanding at any
one time shall not exceed $5,000,000 and (B) at the time of making any such
Investment no Default or Event of Default exists or would arise therefrom;

 

(f)                                    investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(g)                                 Hedging Agreements entered into by the
Borrower relating to the Loans hereunder and other Hedging Agreements entered
into in order to manage existing or anticipated interest rate and exchange rate
risks and not for speculative purposes;

 

(h)                                 (i) Investments in any Bostco Joint Venture
as of the Closing Date in an amount not to exceed the amount of Investments
permitted to be made in the Bostco Joint Venture under the Second Amendment and
(ii) other Permitted JV Investments;

 

(i)                                     Permitted Acquisitions;

 

(j)                                     Investments in Unrestricted Subsidiaries
(other than Joint Ventures); provided that (1) the aggregate amount of such
Investments outstanding at any one time in all Unrestricted Subsidiaries shall
not exceed an amount equal to five percent (5%) of Consolidated Net Tangible
Assets, and (2) at the time of making any such Investment no Default or Event of
Default exists or would arise therefrom; and

 

(k)                                  other Investments, provided that (1) the
aggregate amount of all Investments outstanding in reliance on this clause
(k) shall not exceed an amount equal to five percent (5%) of Consolidated Net
Tangible Assets, and (2) at the time of making any such Investment no Default or
Event of Default exists or would arise therefrom.

 

31

--------------------------------------------------------------------------------


 

“Permitted JV Investments” means Investments in Joint Ventures by the Borrower
or any of its Restricted Subsidiaries where:

 

(i)                                     the Joint Venture is engaged in a
Permitted Line of Business;

 

(ii)                                  immediately before and after giving effect
to such Investment, no Default or Event of Default shall exist;

 

(iii)                               immediately before and after giving effect
to such Investment (after giving effect to any updates to information provided
to the Lenders with respect to such Investment in accordance with Section 7.16),
all of the representations and warranties of the Credit Parties and their
Subsidiaries under this Credit Agreement and the other Credit Documents (except
to the extent relating specifically to a specific prior date), shall be true and
correct at such time in all material respects (provided that if any
representation or warranty already includes a materiality or material adverse
effect or change qualifier, such representation or warranty shall be true and
correct in all respects);

 

(iv)                              at the time of such Investment the Total
Leverage Ratio and Senior Secured Leverage Ratio (if then applicable) calculated
in the most recent Compliance Certificate delivered, before and after giving pro
forma effect to the Investment and Indebtedness incurred in connection with such
Investment and interest to accrue thereon, is 0.50 or more below the applicable
Total Leverage Ratio and Senior Secured Leverage Ratio covenant limitation as
set forth in Sections 8.1 and 8.3 hereof, respectively, with respect to the
fiscal quarter for which such Compliance Certificate was delivered, as if such
Investment and Indebtedness was incurred on the first day of the period being
tested;

 

(v)                                 at the time of such Investment the Interest
Coverage Ratio calculated in the most recent Compliance Certificate delivered,
before and after giving pro forma effect to the Investment and Indebtedness
incurred in connection with such Investment and interest to accrue thereon, is
0.50 or more above the applicable Interest Coverage Ratio covenant limitation as
set forth in Section 8.2 hereof with respect to the fiscal quarter for which
such Compliance Certificate was delivered, as if such Investment and
Indebtedness was incurred on the first day of the period being tested;

 

(vi)                              before and after giving effect to such
Investment the Liquidity of the Borrower and its consolidated Restricted
Subsidiaries shall not be less than $50,000,000;

 

(vii)                           the Agent shall have received a certificate from
the Borrower certifying the accuracy of the matters described in each of the
foregoing clauses and, with respect to the matters described in clauses (iv),
(v) and (vi) and the proviso in clause (viii) below, shall provide calculations
demonstrating compliance with such matters;

 

(viii)                        the Capital Stock issued by such Joint Venture in
connection with such Investment shall be owned directly by a Credit Party and
100% of such Capital Stock owned by such Credit Party shall be pledged to the
Agent as collateral security for the Obligations and be subject to no other
Liens (other than Specified Permitted Liens (excluding, with respect to the
Bostco Joint Venture and Frontera, clause (r) of the definition of Permitted
Liens)), provided that the Credit Parties shall not be required to pledge the
Capital Stock of a Joint Venture (other than

 

32

--------------------------------------------------------------------------------


 

the Bostco Joint Venture and Frontera) so long as the aggregate amount of
Investments made by any Credit Party in such Joint Venture and in all other
Joint Ventures with respect to which the Capital Stock of such Joint Ventures
has not been pledged to the Agent as collateral security for the Obligations in
accordance with this clause (viii) does not exceed $15,000,000 in the aggregate
at any time or, if consented to in writing by the Agent in its sole and absolute
discretion, $30,000,000 in the aggregate at any time; and

 

(ix)           such Investment and all previous Permitted JV Investments
consummated after the Closing Date shall not exceed $125,000,000 in the
aggregate.

 

“Permitted Liens” means

 

(a)           Liens granted to the Agent or the Lenders (or their Affiliates to
secure Lender Hedging Agreements or Cash Management Products) by the Credit
Parties pursuant to any Credit Document;

 

(b)           Liens, encumbrances and title exceptions listed on Schedule 1.1B
and (i) any Liens, encumbrances and title exceptions encumbering all or any
portion of the Razorback Pipeline Property, except those granted by a Credit
Party, and (ii) such Liens, encumbrances and title exceptions of record as are
reasonably acceptable to the Agent in its reasonable discretion;

 

(c)           Liens on fixed assets securing Indebtedness described in clause
(g) of the definition of “Permitted Indebtedness”; provided that any such Lien
attaches to such fixed assets concurrently with or within one hundred eighty
(180) days after the acquisition, construction or improvement thereof and only
to the fixed assets to be acquired, constructed or improved;

 

(d)           Liens of warehousemen, mechanics, materialmen, workers, repairmen,
fillers, packagers, processors, common carriers, landlords and other similar
Liens arising by operation of law or otherwise, not waived in connection
herewith, for amounts that are not yet overdue or which are being appropriately
contested in good faith by the relevant Credit Party by proceedings, provided
that in any such case an adequate reserve is being maintained by such Credit
Party to the extent required by GAAP and so long as such contested proceedings
operate to stay the enforcement of any such Lien;

 

(e)           attachment or judgment Liens individually or in the aggregate not
in excess of $10,000,000 (exclusive of (i) any amounts that are duly bonded to
the satisfaction of the Agent in its reasonable discretion or (ii) any amount
adequately covered by insurance);

 

(f)            Liens for taxes, assessments or other governmental charges not
yet overdue or that are being contested in good faith by a Credit Party by
appropriate proceedings, provided that in any such contest an adequate reserve
in respect thereof is being maintained by such Credit Party to the extent
required by GAAP and so long as such contested proceedings operate to stay the
enforcement of any such Lien;

 

33

--------------------------------------------------------------------------------


 

(g)           zoning ordinances, easements, covenants, rights of way and other
restrictions on the use of real property and other title exceptions that do not
interfere in any material respect with the ordinary course of business or, in
the case of owned real property, the marketability of such real property;

 

(h)           deposits or pledges to secure obligations under workmen’s
compensation, social security or similar laws, or under unemployment insurance;

 

(i)            deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, regulatory or statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of business;

 

(j)            restrictions under federal and state securities laws on the
transfer of securities;

 

(k)           restrictions under foreign trade regulations on the transfer or
licensing of assets of Partners and its Restricted Subsidiaries;

 

(l)            Liens on assets of any Foreign Subsidiary of Partners to secure
financing made available to such Foreign Subsidiary (as to which no Credit Party
is liable on such financing) for working capital and capital expenditures of
such Foreign Subsidiaries;

 

(m)          Liens on commodities accounts in favor of commodities
intermediaries securing margin loans pertaining to such accounts;

 

(n)           (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any financial institution in connection
with respect to any deposit account or securities account maintained with such
financial institution, as applicable, so long as such Liens do not secure any
borrowed money and arise under statutory, common law and contractual rights
pursuant to any such financial institution’s standard terms and conditions
governing such account;

 

(o)           Liens on fixed assets (1) of any Restricted Subsidiary which are
in existence prior to the date that such Restricted Subsidiary is acquired
pursuant to a Permitted Acquisition and (2) of the Borrower or any of its
Restricted Subsidiaries existing at the time such fixed assets are purchased or
otherwise acquired by the Borrower or such Restricted Subsidiary pursuant to a
transaction permitted pursuant to this Credit Agreement; provided that, with
respect to each of the foregoing clauses (1) and (2), (A) such Liens are not
incurred in connection with, or in anticipation of, such Permitted Acquisition,
purchase or other acquisition, (B) such Liens are applicable only to the fixed
assets acquired, (C) such Liens are not “blanket” or all asset Liens and (D) the
Indebtedness (if any) secured by such Liens constitutes Permitted Indebtedness;

 

(p)           Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business;

 

34

--------------------------------------------------------------------------------


 

(q)           any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business which do not (i) interfere in
any material respect with the business of any Credit Party or Restricted
Subsidiary or materially detract from the value of the relevant assets of any
Credit Party or Subsidiary or (ii) secure any Indebtedness; and

 

(r)            Liens on equity interests in Joint Ventures (other than the
Bostco Joint Venture or Frontera) securing obligations of such Joint Venture.

 

“Permitted Line of Business” means, with respect to a given Person, lines of
business engaged in by such Person and its Subsidiaries such that such Person
and its Subsidiaries, taken as a whole, are substantially engaged in business
that (a) permits Partners to continue to be treated as a partnership under the
Internal Revenue Code and (b) constitutes, or is related to, the business of
storage, processing, marketing, terminaling, and/or transportation of natural
gas, natural gas liquids, oil, or products thereof or related thereto.

 

“Permitted Restricted Payment” means (a) so long as no Triggering Event has
occurred, any dividend or distribution by Partners of “Available Cash” (as such
term is defined in Partners’ Partnership Agreement) to the limited and general
partners of Partners, as “Available Cash” is defined and calculated in such
partnership agreement and only to the extent permitted by such partnership
agreement, and any corresponding dividend or distribution by the Borrower to
Partners to enable it to make such dividend or distribution, (b) so long as no
Triggering Event has occurred, any repurchase by Partners of its limited
partnership units, in an aggregate amount not to exceed $5,000,000 (whether
pursuant to Partners’ Savings and Retention Plan, Long Term Incentive Plan or
otherwise) from and after the Closing Date, (c) other Restricted Payments made
to Partners that are necessary to enable Partners to pay its expenses incurred
in the ordinary course of business, including payments pursuant to the Omnibus
Agreement, professional expenses, directors fees, transactional expenses
incurred in connection with a Permitted Acquisition, and (d) payments with
respect to Subordinated Indebtedness so long as such payment is expressly
permitted under the terms of the Subordination Agreement with respect to such
Subordinated Indebtedness and no Default or Event of Default exists at the time
of such payment or would result therefrom.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, institution, entity, party or government (including any division,
agency or department thereof), and, as applicable, the successors, heirs and
assigns of each.

 

“Plan” means any employee benefit plan, program or arrangement, whether oral or
written, maintained or contributed to by any Credit Party or any of its
Subsidiaries, or with respect to which such Credit Party or any such Subsidiary
may incur liability.

 

“Pledge Agreement” means the Pledge Agreement, a form of which is attached as
Exhibit D hereto, executed and delivered by the relevant Credit Parties on the
Closing Date together with any joinder agreements executed and delivered in
accordance with the terms of this Credit Agreement, as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

 

35

--------------------------------------------------------------------------------


 

“Pledged Collateral” has the meaning given to such term in the Pledge Agreement.

 

“Prime Rate” means the rate which Wells Fargo announces from time to time as its
prime, base or equivalent lending rate, as in effect from time to time.  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer.  Wells Fargo (and its Affiliates)
may make commercial loans or other loans at rates of interest at, above or below
the Prime Rate.

 

“Proprietary Rights” has the meaning given to such term in Section 6.17.

 

“Qualified Senior Notes” means senior unsecured notes issued by the Borrower, or
issued by Partners and Guaranteed by the Borrower, with a principal amount
outstanding of not less than $150,000,000 at any time of determination and that
constitute Permitted Indebtedness.  One or more “co-issuer” Subsidiaries of
Partners or the Borrower may also be obligors on such Qualified Senior Notes
provided such Subsidiaries are also Full Recourse Guarantors.

 

“Razorback Pipeline Property” means the parcels of real property owned, leased,
or licensed by a Credit Party (or as to which a Credit Party has any easement or
other interest) on, over, under, or through which the Borrower’s pipeline
between its terminals in Mount Vernon, Missouri, and Rogers, Arkansas, is
located.

 

“Real Estate” means the real property owned or leased (not including the mere
right of use or possession of storage space or similar arrangements, with no
interest in the underlying fee) by the relevant Credit Parties described in
Schedule 6.19, as it may be updated from time to time pursuant to Sections 7.8
and 7.16, together with all Structures thereon.

 

“Real Property Documentation” means, with respect each parcel or tract of the
Mortgaged Real Estate:

 

(a)           a fully executed and notarized Mortgage encumbering the fee
interest of the Credit Parties in such Mortgaged Real Estate;

 

(b)           an owner’s affidavit for such Mortgaged Real Estate, addressed to
the applicable title company;

 

(c)           a Landlord Agreement with respect to any leased real property that
is held subject to a long-term lease and is material to the operation of the
business of the Credit Parties taken as a whole and as to which the Agent has
not waived in writing the requirement to provide such Landlord Agreement;
provided that, the failure to obtain a Landlord Agreement after the diligent
exercise of commercially reasonable efforts by the Credit Parties shall not
constitute a breach of this Credit Agreement or result in a Default or Event of
Default; provided further that, with respect to any Mortgaged Real Estate owned
by an Affiliate of a Credit Party, the Credit Parties shall be required to
deliver such Landlord Agreement;

 

(d)           a Mortgagee Policy for such Mortgaged Real Estate, in an amount
not less than the respective amounts designated in Schedule 6.19 for such
Mortgaged Real Estate;

 

36

--------------------------------------------------------------------------------


 

(e)           evidence in the form of a standard flood hazard determination
certificate as to whether (i) such Mortgaged Real Estate is a Flood Hazard
Property and (ii) the community in which such Flood Hazard Property is located
is participating in the National Flood Insurance Program;

 

(f)            if such Mortgaged Real Estate is a Flood Hazard Property, the
relevant Credit Party’s written acknowledgment of receipt of written
notification from the Agent (i) as to the existence of such Flood Hazard
Property and (ii) as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program;

 

(g)           evidence reasonably satisfactory to the Agent that such Mortgaged
Real Estate, and the uses of such Mortgaged Real Estate, are in compliance in
all material respects with all applicable zoning laws, regulations and
ordinances (the evidence submitted as to zoning may be in the form of a “zoning
letter” from the municipality or other applicable jurisdiction in which the
applicable property is located and should include the zoning designation made
for such Mortgaged Real Estate and the permitted uses of such Mortgaged Real
Estate under such zoning designation;

 

(h)           UCC fixture financing statements for such Mortgaged Real Estate,
in form and substance reasonably satisfactory to the Agent, to be filed in the
appropriate jurisdiction as is necessary, in the Agent’s reasonable discretion,
to perfect the Agent’s lien on such Mortgaged Real Estate;

 

(i)            copies of all existing environmental reports and Regulatory
Agency correspondence regarding the Emergency Response Notification Site listing
(including any underground storage tank closure reports, subsurface
investigations and “No Further Action” letters and other existing correspondence
and reports) respecting such Mortgaged Real Estate; and

 

(j)            boundary surveys of the sites of such Mortgaged Real Estate,
together with a certification of the surveyor that all Structures are within,
and do not encroach upon, such boundaries.

 

“Reportable Event” means any of the events described in Section 4043 of ERISA
and the regulations thereunder.

 

“Required Lenders” means, at any time, Lenders (excluding Defaulting Lenders)
holding at least 50.1% of the aggregate amount of the Revolving Credit
Commitments (or if the Revolving Credit Commitments have been terminated, the
aggregate outstanding principal amount of the Working Capital Obligations
(including participation interests in Letter of Credit Obligations, but
excluding Swing Loans)); provided that the Revolving Credit Commitments and
Working Capital Obligations (including participation interests in Letter of
Credit Obligations, but excluding Swing Loans) held or deemed held by any Lender
determined by Agent to be a Defaulting Lender will be excluded for purposes of
making a determination of Required Lenders.

 

“Restricted Payment” means (i) any cash dividend or other cash distribution,
direct or indirect, on account of any Capital Stock of any Credit Party or any
of its Restricted Subsidiaries,

 

37

--------------------------------------------------------------------------------


 

as the case may be, now or hereafter outstanding, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Capital Stock (other than purchase or
redemption of Partner’s Capital Stock issued to any officer, director or
employee in connection with the payment of withholding taxes on the vesting
thereof) of any Credit Party or any of its Restricted Subsidiaries now or
hereafter outstanding by such Credit Party or Restricted Subsidiary, as the case
may be, except for any redemption, retirement, sinking funds or similar payment
payable (x) by one Full Recourse Credit Party solely to another Full Recourse
Credit Party or (y) solely in Capital Stock of the same rights and designation
as such Capital Stock or in any class of Capital Stock junior to such Capital
Stock, (iii) any cash payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Capital Stock of any Credit Party (other than any such payment in
respect of withholding taxes due upon the vesting or exercise of any option to
acquire Capital Stock granted to an officer, director or employee of a Credit
Party) or any of its Restricted Subsidiaries now or hereafter outstanding, or
(iv) any payment of principal, interest or fees or any purchase, redemption,
retirement, acquisition or defeasance with respect to any Subordinated
Indebtedness.

 

“Restricted Subsidiaries” means all Subsidiaries of Partners that are not
Unrestricted Subsidiaries.  The Full Recourse Credit Parties will always be
Restricted Subsidiaries of Partners.

 

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make its portion of the Revolving Loans in a principal amount
up to such Lender’s Revolving Credit Commitment Percentage of the Revolving
Credit Committed Amount.

 

“Revolving Credit Commitment Percentage” means, for any Lender, its percentage
of the aggregate Revolving Credit Commitments of all of the Lenders as shown on
the books and records of the Agent and Schedule 1.1A, as such percentage and
schedule may be modified in connection with decreases or increases to the
Revolving Credit Commitment in accordance with Sections 2.2(c)(i) or (ii) or any
assignment made in accordance with the provisions of Sections 14.5 or 2.10,
provided that, absent manifest error, the books and records of the Agent shall
be conclusive.

 

“Revolving Credit Committed Amount” means the aggregate revolving credit line
extended by the Lenders to the Borrower for Revolving Loans, and Letters of
Credit pursuant to and in accordance with the terms of this Credit Agreement, in
an amount up to $250,000,000, as such revolving credit line may be reduced from
time to time in accordance with Section 2.2(c)(i) and Section 2.2(b) or
increased from time to time in accordance with Section 2.2(c)(ii).

 

“Revolving Loans” means loans and advances made to the Borrower by all of the
Lenders on a revolving basis in accordance with their respective Revolving
Credit Commitments pursuant to Section 2.1(a)(i), and includes Base Rate Loans
and Eurodollar Loans.

 

“Revolving Notes” means promissory notes of the Borrower to the Lenders that
request such notes pursuant to Section 2.1(c), substantially in the form of
Exhibit F-1, evidencing the

 

38

--------------------------------------------------------------------------------


 

obligation of the Borrower to repay the Revolving Loans made by such Lenders, as
the same may be amended, restated, supplemented, or otherwise modified from time
to time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“Scheduled Bostco Project Operation Date” means the earlier of (a) the date
designated in writing by the Borrower (which is approved by the Agent) as the
date on which the Bostco Project Operation Date is scheduled to occur, provided
such designation must be delivered by the Borrower to the Agent on or before the
date that the first adjustment to Consolidated EBITDA with respect thereto is
being requested and (b) the date on which all the budgeted capital expenditures
with respect to the Bostco Project have been made.

 

“Scheduled Bostco Project Expansion Date” means the earlier of (a) date
designated in writing by the Borrower (which is approved by the Agent) as the
date on which Bostco Project Expansion Operation Date is scheduled to occur,
provided such designation must be delivered by the Borrower to the Agent on or
before the date that the first adjustment to Consolidated EBITDA with respect
thereto is being requested and (b) the date on which all budgeted capital
expenditures with respect to the Bostco Project Expansion have been made.

 

“Second Amendment” has the meaning specified in the recitals hereto.

 

“Securities Account Control Agreement” means an agreement among a Credit Party,
a securities intermediary, and the Agent, which agreement is in form and
substance reasonably acceptable to the Agent and its counsel and which provides
for the Agent’s having “control” (as such term is used in Article 9 of the UCC)
over the securities accounts described therein, in each case as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

 

“Security Agreement” means the Security Agreement, a form of which is attached
as Exhibit E hereto, executed and delivered by the Full Recourse Credit Parties
on the Closing Date together with any joinder agreements executed and delivered
in accordance with the terms of this Credit Agreement, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

 

“Security Documents” means, collectively, the Pledge Agreement, the Security
Agreement, each Mortgage, each Deposit Account Control Agreement, each
Commodities Account Control Agreement, each Securities Account Control
Agreement, and each other document or instrument pursuant to which a Lien is
granted to the Agent to secure all or any part

 

39

--------------------------------------------------------------------------------


 

of the Obligations, as each of the same may be amended, restated, supplemented
or otherwise modified from time to time.

 

“Senior Secured Leverage Ratio” means, as of the last day of each of Partners’
fiscal quarters, for such fiscal quarter and the immediately preceding three
fiscal quarters, the ratio of (a) Consolidated Funded Indebtedness which is
secured by a Lien as of such date to (b) Consolidated EBITDA for such fiscal
quarter and the immediately preceding three fiscal quarters.

 

“Settlement Period” means each week, or such lesser period or periods as the
Agent shall reasonably determine.

 

“Solvent” and “Solvency” shall mean, with respect to any Person, that such
Person (i) owns and will own assets the fair saleable value of which are
(a) greater than the total amount of its debt and (b) greater than the amount
that will be required to pay the probable liabilities of its then existing debts
as they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to it; (ii) has capital that is not
unreasonably small in relation to its business as presently conducted or after
giving effect to any contemplated transaction; and (iii) will not, and does not
intend to, incur and does not believe that it will incur debts beyond its
ability to pay such debts as they become due.  For purposes of this definition,
“debt” shall mean any liability on a claim, and “claim” shall mean (A) the right
to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, undisputed, legal,
equitable, secured or unsecured, or (B) the right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, undisputed, secured or unsecured.

 

“Solvency Certificate” means an officer’s certificate of Partners prepared by an
Executive Officer as to the financial condition, solvency and related matters of
the Credit Parties, on a pro forma basis after giving effect to the transactions
on the Closing Date under the Credit Documents, substantially in the form of
Exhibit L.

 

“Specified Acquisition” means any Acquisition involving Acquisition
Consideration greater than $25,000,000.

 

“Specified Disposition” means any transaction or series of related transactions
resulting, directly or indirectly, in the sale, transfer, or other disposition
of assets (including, without limitation, Capital Stock) by any Credit Party or
any Restricted Subsidiary for consideration greater than $20,000,000.

 

“Specified Contract” means (a) the Indemnity Agreement, (b) the Terminaling
Services Agreements, and (c) any other written contract or other arrangement
(other than the Credit Documents), to which any Credit Party or any of its
Restricted Subsidiaries is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

 

“Specified Permitted Liens” means Liens described in clauses (a), (e), (f),
(j) and (r) of the definition of Permitted Liens.

 

40

--------------------------------------------------------------------------------


 

“Specified Period” means, in the event of the consummation of a Specified
Acquisition by the Borrower, the period beginning on the date on which such
Specified Acquisition closes and ending on (and including) the last day of the
second full fiscal quarter following such closing or fiscal quarter, as
applicable.

 

“Specified Project” means any new terminal or other capital expansion project
undertaken by any Credit Party (other than through a Joint Venture), the
Consolidated Capital Expenditures attributable to which exceeds $20,000,000.

 

“Structures” means all plants, offices, manufacturing facilities, warehouses,
administration buildings and related facilities located on the Real Estate.

 

“Subordination Agreement” means an agreement between the Agent, the Borrower
(and any applicable Credit Party) and the Person providing Subordinated
Indebtedness to any Credit Party containing intercreditor and subordination
terms and conditions satisfactory to the Agent.

 

“Subordinated Indebtedness” means Indebtedness of any Credit Party permitted
under Section 9.2 which, in each case, is expressly subordinated and made junior
to the payment and performance in full of the Obligations.

 

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
Capital Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, (b) any partnership, limited liability company,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a fifty percent (50%) interest in
the total capital, total income and/or total ownership interests of such entity
at any time and (c) any partnership in which such Person is a general partner. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Credit Agreement shall refer to a Subsidiary or
Subsidiaries of Partners.

 

“Swing Loan” means a Loan made by the Swing Loan Lender pursuant to
Section 2.1(a)(ii), which must be a Base Rate Loan or, subject to
Section 2.1(a)(ii), a LIBOR Index Loan.

 

“Swing Loan Lender” means Wells Fargo.

 

“Swing Note” means the promissory note of the Borrower in favor of the Swing
Loan Lender, substantially in the form of Exhibit F-2, evidencing the obligation
of the Borrower to repay the Swing Loans, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Terminaling Services Agreements” means, collectively, (a) that certain
Terminaling Services Agreement — Florida and Midwest, dated as of June 1, 2007,
by and between

 

41

--------------------------------------------------------------------------------


 

TransMontaigne Partners L.P. on behalf of itself and its Affiliates and Morgan
Stanley Capital Group Inc., as amended by the First Amendment, dated as of
March 28, 2008, the Second Amendment, dated as of December 19, 2008, and the
Third Amendment, dated as of June 11, 2009 and (b) that certain Terminaling
Services Agreement — Southeast and Collins/Purvis, dated as of January 1, 2008,
as amended by the First Amendment, effective January 1, 2008, the Second
Amendment, effective June 1, 2009, the Third Amendment, effective December 22,
2009 and the Fourth Amendment effective April 14, 2010, in the case of both
(a) and (b) above, as the same may be amended, restated, supplemented, or
otherwise modified from time to time to the extent any such amendment,
supplement or modification does not constitute a breach of Section 9.16.

 

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan or Multiemployer Plan, excluding, however, such events as to which the PBGC
by regulation has waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event; (ii) the withdrawal of
any Credit Parties or any of their Subsidiaries or ERISA Affiliates from a
Benefit Plan during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA resulting in liability under
ERISA Section 4063; (iii) the providing of notice of intent to terminate a
Benefit Plan pursuant to Section 4041 of ERISA; (iv) the institution by the PBGC
of proceedings to terminate a Benefit Plan or Multiemployer Plan; (v) any event
or condition (a) which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan or Multiemployer Plan, or (b) that would reasonably
be expected to result in termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA; or (vi) the partial or complete withdrawal within the
meaning of Sections 4203 and 4205 of ERISA, of any Credit Parties or any of
their Subsidiaries or ERISA Affiliates from a Multiemployer Plan, if there is
any potential liability therefor.

 

“Title Insurance Company” means, as to each parcel or tract of the Mortgaged
Real Estate, Lawyers Title Insurance Corporation or any other title insurance
company, mutually acceptable to the Borrower and the Agent, issuing the
Mortgagee Policy with respect thereto.

 

“TMG” means TransMontaigne Inc., a Delaware corporation.

 

“TMG/TPSI Acknowledgement Agreement” means that certain TMG and TPSI
Acknowledgement Agreement, substantially in the form of Exhibit R.

 

“Total Leverage Ratio” means, as of the last day of each of Partners’ fiscal
quarters, the ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for such fiscal quarter and the immediately preceding
three fiscal quarters.

 

“Triggering Event” means the occurrence of any of the following: (i) a Default
or Event of Default under Section 11.1(a); (ii) notice by the Agent, given at
the direction of the Required Lenders, during the existence of a Default or
Event of Default (other than a Default or Event of Default under
Section 11.1(a)) that the Borrower shall not make the payments set forth in
clauses (a) and (b) of the definition of Permitted Restricted Payment; or
(iii) the acceleration of the Obligations in accordance with Section 11.2

 

42

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“UCP” means The Uniform Customs and Practice for Documentary Credits, as
published as of the date of issue of any Letter of Credit by the International
Chamber of Commerce.

 

“Unrestricted Subsidiary” means (a), as of the Closing Date, Bostco and its
Subsidiaries and (b) thereafter, any other Subsidiary designated as an
Unrestricted Subsidiary in accordance with Section 9.17, and any of its
Subsidiaries.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001, as in effect from time to time.

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.

 

“Working Capital Obligations” means the sum at any time of (a) the Aggregate
Revolving Loan Amount Outstanding, (b) the Aggregate Swing Loan Amount
Outstanding and (c) the Letter of Credit Obligations.

 

1.2                               Accounting and Other Terms.

 

(a)                                  Accounting Terms and Determinations.

 

Unless otherwise defined or specified herein, all accounting terms shall be
construed herein and all accounting determinations for purposes of determining
compliance with Article VIII and otherwise to be made under this Credit
Agreement shall be made in accordance with GAAP applied on a basis consistent in
all material respects with the Financials.  If GAAP shall change from the basis
used in preparing the Financials, in a way that would affect the computation of
any financial ratio or requirement set forth in any Credit Document, and either
the Borrower or the Required Lenders shall so request, the Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Agent and the Lenders financial statements and the certificates
required to be delivered pursuant to Section 7.1 demonstrating compliance with
the covenants contained herein shall include calculations setting forth the
adjustments necessary to demonstrate how Partners is in compliance with the
financial covenants based upon GAAP as in effect on the Closing Date.  If the
Credit Parties shall change their method of inventory accounting, all
calculations necessary to determine compliance with the covenants contained
herein shall be made as if such method of inventory accounting had not been so
changed.  Notwithstanding the foregoing, all financial

 

43

--------------------------------------------------------------------------------


 

covenants contained herein shall be calculated without giving effect to any
election under Statement of Financial Accounting Standards 159 permitting a
Person to value its financial liabilities at the fair value thereof.

 

Partners or the Borrower shall deliver to the Agent and each Lender at the same
time as the delivery of any annual financial statements given in accordance with
the provisions of Section 7.1, (i) a description in reasonable detail of any
material change in the application of accounting principles employed in the
preparation of such financial statements from those applied in the most recently
preceding annual financial statements and (ii) a reasonable estimate of the
effect on the financial statements on account of such changes in application.

 

(b)                                 Other Definitional Terms.

 

Terms not otherwise defined herein which are defined in the UCC shall have the
meanings given them in the UCC.  The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Credit Agreement shall refer to
the Credit Agreement as a whole and not to any particular provision of this
Credit Agreement, unless otherwise specifically provided.  References in this
Credit Agreement to “Articles”, “Sections”, “Schedules” or “Exhibits” shall be
to Articles, Sections, Schedules or Exhibits of or to this Credit Agreement
unless otherwise specifically provided.  Any of the terms defined in Section 1.1
may, unless the context otherwise requires, be used in the singular or plural
depending on the reference.  “Include”, “includes” and “including” shall be
deemed to be followed by “without limitation” whether or not they are in fact
followed by such words or words of like import.  “Writing”, “written” and
comparable terms refer to printing, typing, computer disk, e-mail and other
means of reproducing words in a visible form.  References to any agreement or
contract are to such agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.  References
to any Person include the successors and permitted assigns of such Person. 
References “from” or “through” any date mean, unless otherwise specified, “from
and including” or “through and including”, respectively.  References to any
times herein shall refer to Eastern Standard or Daylight Savings time, as
applicable.

 

ARTICLE II

 

LOANS

 

2.1                               Revolving Loans and Swing Loans.

 

(a)                                  Commitments.

 

(i)                                     Revolving Loans.  Subject to the terms
and conditions hereof and in reliance upon the representations and warranties
set forth herein, each of the Lenders severally agrees to lend to the Borrower
at any time or from time to time on or after the Closing Date and before the
Maturity Date, such Lender’s Revolving Credit Commitment Percentage of the
Revolving Loans as may be requested or deemed requested by the Borrower.

 

44

--------------------------------------------------------------------------------


 

(ii)                                  Swing Loans.

 

(A)                              In addition to the foregoing, the Swing Loan
Lender may in its sole discretion from time to time after the Closing Date but
before the Maturity Date, upon the request of the Borrower, if the applicable
conditions precedent in Article V have been satisfied and if there is no
Defaulting Lender (unless the Swing Loan Lender has entered into arrangements
(which may include the delivery of cash collateral) with the Borrower or such
Defaulting Lender which are satisfactory to the Swing Loan Lender to eliminate
the Swing Loan Lender’s Fronting Exposure (after giving effect to
Section 4.11(a)(iii)) with respect to any such Defaulting Lender), make Swing
Loans to the Borrower in an aggregate principal amount at any time outstanding
not exceeding $20,000,000; provided that, immediately after such Swing Loan is
made, the conditions set forth in Section 2.1(b) shall have been satisfied. 
Except for calculation of the Commitment Fee as set forth in the definition
thereof, Swing Loans shall not be considered a utilization of the Revolving
Credit Commitment of the Swing Loan Lender or any other Lender hereunder.  All
Swing Loans shall be made as Base Rate Loans or as LIBOR Index Loans; provided,
however, that (A) the entire principal balance of the Swing Loans shall at all
times bear interest as either a LIBOR Index Loan or a Base Rate Loan; (B) while
any Swing Loan is outstanding all subsequent Swing Loans must bear interest at
the same rate as the Swing Loans then outstanding; (C) the Borrower may not
convert any outstanding Swing Loans from Base Rate Loans to LIBOR Index Loans,
or vice versa; (D) no Swing Loan shall constitute a LIBOR Index Loan for more
than ten (10) succeeding Business Days; and (E) if any Swing Loan remains
outstanding for more than ten (10) Business Days as a LIBOR Index Loan, then the
entire principal balance of the Swing Loans shall, automatically and without
notice to Borrower or any other Person, convert to a Base Rate Loan and,
thereafter, bear interest as a Base Rate Loan.

 

(B)                                Swing Loans shall be refunded by the Lenders
on demand by the Swing Loan Lender.  Such refundings shall be made by the
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Loans of the Lenders
on the books and records of the Agent.  Each Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Loans as required to repay
Swing Loans outstanding to the Swing Loan Lender upon demand by the Swing Loan
Lender but in no event later than 1:00 p.m. on the next succeeding Business Day
after such demand is made.  No Lender’s obligation to fund its respective
Revolving Credit Commitment Percentage of a Swing Loan shall be affected by any
other Lender’s failure to fund its Revolving Credit Commitment Percentage of a
Swing Loan, nor shall any Lender’s Revolving Credit Commitment Percentage be
increased as a result of any such failure of any other Revolving Credit Lender
to fund its Revolving Credit Commitment Percentage of a Swing

 

45

--------------------------------------------------------------------------------


 

Loan.  The Borrower shall pay to the Swing Loan Lender on demand the amount of
such Swing Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swing Loans requested or required to
be refunded.  In addition, the Borrower hereby authorizes the Agent to charge
any account maintained by the Borrower with the Swing Loan Lender (up to the
amount available therein) in order to immediately pay the Swing Loan Lender the
amount of such Swing Loans to the extent amounts received from the Lenders are
not sufficient to repay in full the outstanding Swing Loans requested or
required to be refunded.  If any portion of any such amount paid to the Swing
Lender shall be recovered by or on behalf of the Borrower from the Swing Lender
in bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Lenders in accordance with their respective Revolving
Credit Commitment Percentages.

 

(C)                                Each Lender acknowledges and agrees that its
obligation to refund Swing Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, (i) non-satisfaction of the
conditions set forth in Article V; (ii) any set-off, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have against
the Swing Loan Lender or any other Person for any reason whatsoever; (iii) the
occurrence or continuance of a Default or an Event of Default or the termination
of the Revolving Credit Commitments; (iv) the occurrence or existence of any
Material Adverse Change or Material Adverse Effect or the existence or
occurrence of any adverse change in the condition (financial or otherwise) of
any other Person; (v) any breach of any Credit Document by any Credit Party or
any other Lender; or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  Further, each Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swing Loans
pursuant to this Section, one of the events described in Section 11.1(e) or
(f) shall have occurred, each Lender will, on the date the applicable Revolving
Loan would have been made, purchase an undivided participating interest in the
Swing Loan to be refunded in an amount equal to its Revolving Credit Commitment
Percentage of the aggregate amount of such Swing Loan.  Each Lender will
immediately transfer to the Swing Loan Lender, in immediately available funds,
the amount of its participation and upon receipt thereof the Swing Lender will
deliver to such Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount.  Whenever, at any time after
the Swing Loan Lender has received from any Lender such Lender’s participating
interest in a Swing Loan, the Swing Loan Lender receives any payment on account
thereof, the Swing Loan Lender will distribute to such Lender its participating
interest in such amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and

 

46

--------------------------------------------------------------------------------


 

funded).  Purchase of any participating interest in the Swing Loans shall not
relieve Borrower of any default in the payment thereof.

 

(b)                                 Certain Limitations Applicable to the Loans.

 

No Lender shall be obligated at any time to make available to the Borrower its
Revolving Credit Commitment Percentage of any requested Revolving Loan if such
amount plus its Revolving Credit Commitment Percentage of all Revolving Loans
and its Revolving Credit Commitment Percentage of all Letter of Credit
Obligations would exceed such Lender’s Revolving Credit Commitment at such
time.  The aggregate balance of Working Capital Obligations shall not at any
time exceed the Revolving Credit Committed Amount.  No Lender shall be obligated
to make available, nor shall the Agent make available, any Revolving Loans,
Swing Loans, or Letters of Credit to the Borrower to the extent such Revolving
Loans, Swing Loans, or Letters of Credit when added to the then outstanding
Revolving Loans, Swing Loans and Letter of Credit Obligations would cause the
aggregate outstanding Working Capital Obligations to exceed the Revolving Credit
Committed Amount then in effect.  If at any time the amount of all Working
Capital Obligations outstanding exceeds the Revolving Credit Committed Amount
then in effect, the Borrower immediately shall make a mandatory prepayment in
accordance with the provisions of Section 2.2(b)(i).

 

(c)                                  Notes.

 

(i)                                     Revolving Notes.  If so requested by a
Lender (at or at any time after the Closing Date), the obligations of the
Borrower to repay the Revolving Loans to such Lender and to pay interest thereon
shall be evidenced by a separate Revolving Note to such Lender, with appropriate
insertions.  One Revolving Note shall be payable to the order of each Lender
which so requests a Revolving Note, and each such Revolving Note shall be in a
principal amount equal to such Lender’s Revolving Credit Commitment and shall
represent the obligations of the Borrower to pay such Lender the amount of such
Lender’s Revolving Credit Commitment or, if less, the aggregate unpaid principal
amount of all Revolving Loans made by such Lender hereunder, plus interest
accrued thereon, as set forth herein.  Subject to Sections 2.5, 13.8 and
14.5(e), the Borrower irrevocably authorizes each Lender which has been issued a
Revolving Note to make or cause to be made appropriate notations on its
Revolving Note, or on a record pertaining thereto, reflecting Revolving Loans
and repayments thereof.  The outstanding amount of the Revolving Loans set forth
on such Lender’s Revolving Note or record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
make such notation or record, or any error in such notation or record shall not
limit or otherwise affect the obligations of the Borrower hereunder or under any
Revolving Note to make payments of principal of or interest on any Revolving
Note when due.  Any of the foregoing to the contrary notwithstanding, any lack
of a Lender’s request to be issued a Revolving Note shall not, in any manner,
diminish the Borrower’s obligations to repay the Revolving Loans made by such
Lender, together with all other amounts owing to such Lender by the Borrower.

 

47

--------------------------------------------------------------------------------


 

(ii)                                  Swing Note.  The obligations of the
Borrower to repay the Swing Loans shall be evidenced by a single Swing Note
payable to the order of the Swing Loan Lender in the original principal amount
of $20,000,000.

 

(d)                                 Borrowings.

 

(i)                                     Each request for a Revolving Loan or
Swing Loan hereunder shall be made by a Notice of Borrowing from the Borrower to
the Agent, given not later than (A) 1:00 P.M. on the Business Day on which the
proposed borrowing is requested to be made for Revolving Loans that will be Base
Rate Loans and for Swing Loans and (B) 1:00 P.M. on the date that is three
Business Days prior to the date of the requested borrowing of Revolving Loans
that will be Eurodollar Loans.  Each request for borrowing made in a Notice of
Borrowing shall be given by telecopy, setting forth (1) the requested date of
such borrowing, (2) the aggregate amount of such requested borrowing and whether
it is for a Revolving Loan or Swing Loan, (3) whether such Revolving Loans will
be Base Rate Loans or Eurodollar Rate Loans, and if appropriate, the applicable
Interest Period, (4) whether such Swing Loan will be a Base Rate Loan or LIBOR
Index Loan (subject to Section 2.1(a)(ii)), (5) certification by the Borrower
that it has complied in all respects with Section 5.2, all of which shall be
specified in such manner as is necessary to comply with all limitations on
Revolving Loans and Swing Loans outstanding hereunder and (6) the account at
which such requested funds should be made available.  Each request for borrowing
made in a Notice of Borrowing shall be irrevocable by and binding on the
Borrower.  The Borrower shall be entitled to borrow Revolving Loans in a minimum
principal amount of $3,000,000 and integral multiples of $1,000,000 in excess
thereof (or the remaining amount of the Revolving Credit Committed Amount, if
less) and shall be entitled to borrow Base Rate Loans or Eurodollar Loans, or a
combination thereof, as the Borrower may request; provided, that no more than
eight (8) Eurodollar Loans shall be outstanding hereunder at any one time; and
provided, further, that Eurodollar Loans shall be in a minimum principal amount
of at least $3,000,000 and integral multiples of $1,000,000 in excess thereof. 
Each Swing Loan shall be in a minimum principal amount of at least $100,000 and
integral multiples of $100,000 in excess thereof.  Revolving Loans and Swing
Loans may be repaid and reborrowed in accordance with the provisions hereof.

 

The Agent shall give to each Lender prompt notice (but in no event later than
2:00 P.M. on the date of the Agent’s receipt of notice from the Borrower) of
each requested borrowing in a Notice of Borrowing by telecopy, telex or cable
(other than any Notice of Borrowing which will be funded by the Agent in
accordance with subsection (d)(ii) below).  No later than 3:00 P.M. on the date
on which a Revolving Loan borrowing is requested to be made pursuant to the
applicable Notice of Borrowing, each Lender will make available to the Agent at
the address of the Agent set forth on the signature pages hereto, in immediately
available funds, its Revolving Credit Commitment Percentage of such borrowing
requested to be made (unless such funding is to be made by the Agent in
accordance with subsection (d)(ii) below).  Unless the Agent shall have been
notified by any Lender prior to the date of borrowing that such Lender does not
intend to make available to the Agent its portion of the Revolving Loan
borrowing to be made on such date, the Agent may assume that such Lender will
make such amount available to the Agent as required above and the Agent may, in
reliance upon such assumption, make available the amount

 

48

--------------------------------------------------------------------------------


 

of the borrowing to be provided by such Lender.  Upon fulfillment of the
conditions set forth in Section 5.2 for such borrowing, the Agent will make such
funds available to the Borrower at the account specified by the Borrower in such
Notice of Borrowing.

 

(ii)                                  If the amounts of Revolving Loans
described in subsection (d)(i) of this Section 2.1 are not in fact made
available to the Agent by a Defaulting Lender and the Agent has made such amount
available to the Borrower, the Agent shall be entitled to recover such
corresponding amount on demand from such Defaulting Lender.  If such Defaulting
Lender does not pay such corresponding amount forthwith upon the Agent’s demand
therefor, the Agent shall promptly notify the Borrower and the Borrower shall
immediately (but in no event later than one (1) Business Day after such demand)
pay such corresponding amount to the Agent.  The Agent shall also be entitled to
recover from such Defaulting Lender and the Borrower, (A) interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent, at a rate per annum equal to
either (1) if paid by such Defaulting Lender, the overnight Federal Funds Rate
or (2) if paid by the Borrower, the then applicable rate of interest, calculated
in accordance with Section 4.1, plus (B) in each case, an amount equal to any
reasonable costs (including reasonable legal expenses) and losses incurred as a
result of the failure of such Defaulting Lender to provide such amount as
provided in this Credit Agreement.  Nothing herein shall be deemed to relieve
any Lender from its obligation to fulfill its commitments hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder, including, without limitation, the
right of the Borrower to seek reimbursement from any Defaulting Lender for any
amounts paid by the Borrower under clause (B) above on account of such
Defaulting Lender’s default.

 

(iii)                               The failure of any Lender to make the
Revolving Loan to be made by it as part of any borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Loan on
the date of such borrowing, but no Lender shall be responsible for the failure
of any other Lender to make the Revolving Loan to be made by such other Lender
on the date of any borrowing.

 

(iv)                              Each Lender shall be entitled to earn interest
at the then applicable rate of interest, calculated in accordance with
Article IV, on outstanding Revolving Loans which it has funded to the Agent from
the date such Lender funded such Revolving Loan to, but excluding, the date on
which such Lender is repaid with respect to such Revolving Loan.

 

(v)                                 A request for a borrowing may not be made by
telephone, unless no other means are available at the time of such request.

 

2.2                               Optional and Mandatory Prepayments; Reduction
or Increase of Committed Amount.

 

(a)                                  Voluntary Prepayments.  The Borrower shall
have the right to prepay Loans in whole or in part from time to time, but
otherwise without premium or penalty;

 

49

--------------------------------------------------------------------------------


 

provided, however, that (i) Loans that are Eurodollar Loans may only be prepaid
on three (3) Business Days’ prior written notice to the Agent specifying the
applicable Loans to be prepaid; (ii) any prepayment of Loans that are Eurodollar
Loans will be subject to Section 4.10; (iii) each such partial prepayment of
Revolving Loans shall be in a minimum principal amount of $1,000,000 for Base
Rate Loans and $3,000,000 for Eurodollar Loans and (iv) each such partial
prepayment of Swing Loans shall be in a minimum principal amount of $100,000, or
in each case, the outstanding balance, if less.  Unless otherwise directed in
writing by the Borrower, voluntary prepayments shall be applied first to Swing
Loans and second to Revolving Loans.  Prepayments on Revolving Loans will be
applied first to Base Rate Loans and then to Eurodollar Loans in the direct
order of Interest Period maturities thereof.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     Revolving Credit Committed Amount.  If
at any time, the Working Capital Obligations outstanding shall exceed the
Revolving Credit Committed Amount then in effect, the Borrower immediately shall
pay to the Agent, for the ratable account of the Lenders, an amount sufficient
to eliminate such excess.

 

(ii)                                  [Reserved.]

 

(iii)                               Involuntary Disposition.  Promptly and in
any event within ten (10) days following the occurrence of any Involuntary
Disposition and the expiration of the 270 day period referred to below, the
Borrower shall prepay the Loans in an aggregate amount equal to the Net Cash
Proceeds of such disposition; provided, that, such prepayment shall not be
required to the extent such Net Cash Proceeds are used to restore, repair or
replace the applicable property or to acquire or improve other tangible property
to be used in the Borrower’s line of business within 270 days of such
Involuntary Disposition.  Such prepayment shall be applied as set forth in
clause (iv).

 

(iv)                              Application of Mandatory Prepayments.  All
amounts required to be paid pursuant to this Section 2.2(b) shall be applied as
follows: (A) with respect to all amounts prepaid pursuant to Section 2.2(b)(i),
to Swing Loans and then Revolving Loans and (after all Revolving Loans have been
repaid) to a cash collateral account held by the Agent in respect of Letter of
Credit Obligations, and (B) with respect to all amounts prepaid pursuant to
Section 2.2(b)(iii), to the Revolving Loans as directed by the Borrower at the
time of such prepayment.  All prepayments made hereunder against the Revolving
Loans shall not result in a permanent reduction in the Revolving Credit
Commitments.  Within the parameters of the applications set forth above for
Loans, prepayments shall be applied first to Base Rate Loans and then to
Eurodollar Loans in direct order of Interest Period maturities.  All prepayments
under this Section 2.2(b) shall be subject to Section 4.10.

 

(c)                                  Voluntary Reductions of Revolving Credit
Committed Amount; Increases to Revolving Credit Committed Amount.

 

50

--------------------------------------------------------------------------------


 

(i)                                     The Borrower may from time to time
permanently reduce or terminate the Revolving Credit Committed Amount in whole
or in part (in minimum aggregate amounts of $3,000,000 or in integral multiples
of $1,000,000 in excess thereof (or, if less, the full remaining amount of the
then applicable Revolving Credit Committed Amount)) upon three (3) Business
Days’ prior written notice to the Agent; provided, however, no such termination
or reduction shall be made which would cause the aggregate principal amount of
outstanding Working Capital Obligations to exceed the Revolving Credit Committed
Amount (as so reduced), unless, concurrently with such termination or reduction,
the Borrower make a mandatory prepayment in accordance with the provisions of
Section 2.2(b)(i).  The Agent shall promptly notify each affected Lender of
receipt by the Agent of any notice from the Borrower pursuant to this
Section 2.2(c).

 

(ii)                                  The Revolving Credit Committed Amounts may
be increased from time to time as follows:

 

(A)                              At the Borrower’s written request to the Agent,
the Revolving Credit Committed Amount may be increased from time to time in
increments of $5,000,000, up to an additional $100,000,000 in the aggregate, for
a maximum amount of Revolving Credit Committed Amounts of $350,000,000;
provided, however, that no such increase shall be effective unless:

 

(1)                                  The Agent shall have received one or more
additional commitments from existing Lenders (as provided below in subparagraph
(B), below) or such other Person satisfying the terms and conditions set forth
in subparagraph (C), below;

 

(2)                                  The Agent shall have consented to such
increase;

 

(3)                                  No Default or Event of Default shall have
occurred and be continuing at the time any such request is made by the Borrower
or at the time such increase would otherwise become effective;

 

(4)                                  Unless the Borrower has otherwise agreed in
writing to provide the indemnification provided for in Section 4.10, no
Eurodollar Loan shall be outstanding, and

 

(5)                                  The Borrower shall have delivered to the
Agent and the Lenders such other documents, instruments, agreements or
information reasonably requested by the Agent or any Lender that is providing
additional Revolving Credit Commitments, including, without limitation,
amendments to the Real Property Documentation reflecting such increase.

 

(B)                                Upon its receipt of any written request to
increase the Revolving Credit Committed Amount, the Agent will deliver such
notice to each of the Lenders, each of whom shall have the right to provide all
or

 

51

--------------------------------------------------------------------------------


 

a part of the specified increase or new commitments (in either case, an
“increase”) in increments of at least $1,000,000, provided that any such
increase by a Permitted Affiliate Lender shall be subject to Section 14.20.  If
any then existing Lender desires to provide all or any part of such increase, it
must, within two Business Days of its receipt of such notice from the Agent,
respond to the Agent in writing, which response must clearly indicate the amount
of such increase such responding Lender would like to provide (which election
shall be irrevocable).  If the aggregate amount of additional commitments
proposed by all of the responding Lenders exceeds the amount of the increase
requested by the Borrower, then the Agent shall allocate the increase to each
such responding Lender pro rata based on the amount of such increase proposed by
such Lender, divided by the aggregate amount proposed by all responding
Lenders.  Except as provided in this paragraph, no Lender shall have any
obligation to provide any such increase.

 

(C)                                If the then existing Lenders do not provide
additional commitments to meet the requested increase, then any other Person or
Persons who, unless otherwise agreed to in writing by the Agent, would
constitute Eligible Assignees and who are acceptable to Agent may provide the
remaining portion of requested increase (as determined by Agent) by joining this
Credit Agreement as Lenders, executing and delivering a joinder agreement in
form and substance satisfactory to the Agent, and otherwise providing all
documentation as would be required of an Eligible Assignee pursuant to
Section 14.5, all to the extent requested by the Agent, whereupon such Persons
shall be deemed Lenders for all purposes hereunder.

 

(D)                               To the extent deemed reasonably necessary by
the Agent, each Lender shall sell to or purchase from, as applicable, each other
Lender an amount necessary to place the aggregate outstanding amount of such
Lender’s Revolving Loans in proportion to its Revolving Credit Commitment
Percentage, in light of such increase and reallocation of the Revolving Loans
(with the Borrower being liable for any indemnification required pursuant to
Section 4.10). Upon the effectiveness of any increase to the Revolving Credit
Committed Amount, the Agent will modify its books and records to reflect the
revised Revolving Credit Commitments of each of the Lenders.  Any Lender that
increases its Revolving Credit Commitment pursuant to this Section shall be
entitled to request and receive a replacement Revolving Credit Note in the
amount of its increased Revolving Credit Commitment which the Borrower shall
promptly provide.

 

(E)                                 To the extent that the interest rate margins
applicable to Revolving Loans made under the increased Revolving Credit
Committed Amount (“Proposed Pricing”) is greater than the interest rate margin
then applicable to the existing Revolving Loans (“Existing Pricing”), the

 

52

--------------------------------------------------------------------------------


 

interest rate margin for the existing Revolving Loans shall be increased to an
amount which results in Existing Pricing being economically equivalent to the
Proposed Pricing as determined by the Agent.

 

(d)                                 Maturity Date.  Unless the Loans have been
previously declared due and payable (and the Revolving Credit Commitments have
been terminated) in accordance with Section 11.2 hereof, on the Maturity Date:
(i) the Revolving Credit Commitment of the Lenders, the commitment of the Swing
Loan Lender to make Swing Loans and the Letter of Credit Commitment of the
Issuing Bank shall automatically terminate and (ii) the principal amount of all
Loans shall be due and payable.

 

(e)                                  General.  The Borrower shall pay to the
Agent for the account of the Lenders in accordance with the terms of
Section 4.3, on the date of each termination or reduction of the Revolving
Credit Committed Amount, the Commitment Fee accrued through the date of such
termination or reduction on the amount of the Revolving Credit Committed Amount
so terminated or reduced.

 

(f)                                    Hedging Obligations Unaffected.  Any
prepayment made pursuant to this Section 2.2 shall not affect the Borrower’s
obligation to continue to make payments under any Lender Hedging Agreement,
which shall remain in full force and effect notwithstanding such prepayment,
subject to the terms of such Lender Hedging Agreement.

 

2.3                               Payments and Computations.

 

(a)                                  Payments.  The Borrower shall make each
payment hereunder and under the Notes not later than 2:00 P.M. on the day when
due.  Payments made by the Borrower shall be in Dollars to the Agent at its
address referred to in Section 14.4 in immediately available funds without
deduction, withholding, setoff or counterclaim.  As soon as practicable after
the Agent receives payment from the Borrower, but in no event later than one
Business Day after such payment has been made, subject to Section 2.1(d)(ii),
the Agent will cause to be distributed like funds relating to the payment of
principal, interest, or Fees (other than amounts payable on the Swing Loans or
to the Agent to reimburse the Agent and the Issuing Bank for fees and expenses
payable solely to them pursuant to Article IV) or expenses payable to the Agent
and the Lenders in accordance with Section 14.7 ratably to the Lenders, and like
funds relating to the payment of any other amounts payable to such Lender.  The
Borrower’s obligations to the Lenders with respect to such payments shall be
discharged by making such payments to the Agent pursuant to this
Section 2.3(a) or if not timely paid or any Event of Default then exists, may be
added to the principal amount of the Revolving Loans outstanding.

 

(b)                                 Treatment of Accounts After an Event of
Default.  After the occurrence of an Event of Default, if so demanded by the
Agent:

 

(i)                                     the Full Recourse Credit Parties shall
instruct all of their respective account debtors that do not already do so to
remit all payments directly to Agent for

 

53

--------------------------------------------------------------------------------


 

deposit by the Agent in a deposit account designated by Agent, which deposit
account shall be maintained at the Agent and over which the Agent shall have
control;

 

(ii)                                  all amounts received directly by the Full
Recourse Credit Parties from any account debtor, in addition to all other cash
received from any other source (including but not limited to proceeds from asset
sales and judgments), shall be held in trust for the benefit of the Agent and
the Lenders and shall be promptly forwarded to Agent for deposit into such
deposit account;

 

(iii)                               funds forwarded to the Agent or deposited
into the deposit account described above shall immediately become the property
of the Agent and, at the Agent’s discretion, all funds forwarded to Agent or
deposited into such deposit account shall be applied to the Obligations as
provided in Section 2.8;

 

(iv)                              no Full Recourse Credit Party shall direct any
account debtor to submit payment on any Account to any address or location other
than to Agent and the deposit account described above; and

 

(v)                                 Agent shall have the right, but not the
obligation, to contact each of the Full Recourse Credit Parties’ account debtors
directly to verify balances and to direct such account debtor to make payment on
the Accounts directly to Agent for application to the Obligations as provided
herein.

 

(c)                                  After the occurrence and during the
continuance of an Event of Default, the Borrower hereby authorizes each Lender
to charge from time to time against the Borrower’s deposit or other accounts
with such Lender any of the Obligations which are then due and payable.  Each
Lender receiving any payment as a result of charging any such account shall
promptly notify the Agent thereof and make such arrangements as the Agent shall
request to share the benefit thereof in accordance with Section 2.7.

 

(d)                                 Except as otherwise provided herein with
respect to Eurodollar Loans, any payments falling due under this Credit
Agreement on a day other than a Business Day shall be due and payable on the
next succeeding Business Day and shall accrue interest at the applicable
interest rate provided for in this Credit Agreement to but excluding such
Business Day.  Except as otherwise provided herein, computation of interest and
fees hereunder shall be made on the basis of actual number of days elapsed over
a year of 360 days.  Interest on Base Rate Loans bearing interest based on the
Prime Rate shall be calculated on the basis of a year of 365 (or 366, if
applicable) days.

 

2.4                               Maintenance of Account.

 

The Agent shall maintain an account on its books in the name of the Borrower in
which the Borrower will be charged with all loans and advances made by the
Lenders to the Borrower or for the Borrower’s account, including the Revolving
Loans, the Swing Loans, the Letter of Credit Obligations and any other
Obligations, including any and all costs, expenses and attorney’s fees which the
Agent may incur, including, without limitation, in connection with the exercise
by or for the Lenders of any of the rights or powers herein conferred upon the
Agent (other than in connection with any assignments or participations by any
Lender) or in the

 

54

--------------------------------------------------------------------------------


 

prosecution or defense of any action or proceeding by or against the Borrower or
the Lenders concerning any matter arising out of, connected with, or relating to
this Credit Agreement or the Accounts, or any Obligations owing to the Lenders
by the Borrower.  The Borrower will be credited with all amounts received by the
Lenders from the Borrower or from others for the Borrower’s account, including,
as above set forth, all amounts received by the Agent in payment of Accounts. 
In no event shall prior recourse to any Accounts or other Collateral be a
prerequisite to the Agent’s right to demand payment of any Obligation upon its
maturity.  Further, it is understood that the Agent shall have no obligation
whatsoever to perform in any respect any of the Borrower’s contracts or
obligations relating to the Accounts.

 

2.5                               Statement of Account.

 

Within fifteen (15) days after the end of each month the Agent shall send the
Borrower a statement showing the accounting for the charges, loans, advances and
other transactions occurring between the Lenders and the Borrower during that
month.  The monthly statements shall be deemed correct and binding upon the
Borrower and shall constitute an account stated between the Borrower and the
Lenders unless the Agent receives a written statement of the Borrower’s
exceptions within forty-five  (45) days after same is mailed to the Borrower.

 

2.6                               Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Credit Document shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.6) the applicable Lending Party, receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of Section 2.6(a), the Borrower shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)                                  Indemnification by the Borrower.

 

(i)                                     The Borrower shall indemnify each
Lending Party, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.6) paid by such Lending Party, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or Issuing
Bank (with a copy to the

 

55

--------------------------------------------------------------------------------


 

Agent), or by the Agent on its own behalf or on behalf of a Lender or Issuing
Bank, shall be conclusive absent manifest error.  In addition, the Borrower
shall indemnify the Agent, each Lender Party, within ten (10) days after demand
therefor, for any incremental Taxes that may become payable by such Lender Party
(or its beneficial owners) as a result of any failure of any Credit Party to pay
any Taxes when due to the appropriate Governmental Authority or to deliver to
Agent, pursuant to Section 2.6(d) below, documentation evidencing the payment of
Taxes.

 

(ii)                                  Without limiting the provisions of
Section 2.6(a) or (b), (A) the Borrower will not be required to indemnify any
Foreign Lender, or pay any additional amount to such Foreign Lender, pursuant to
Section 2.6(a), (b) or (c), in respect of Taxes to the extent that the
obligation to pay or indemnify such additional amounts would not have arisen but
for the failure of such Foreign Lender to comply with the provisions of
Section 2.6(f), and (B) each Lending Party will, and does hereby, indemnify
Borrower and each other Credit Party and Agent, and will make payment in respect
thereof within ten (10) days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for any
Credit Party or Agent) incurred by or asserted against the Borrower or Agent by
any Governmental Authority as a result of the failure by such Lending Party to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lending Party to the Borrower or
such other Credit Party or Agent pursuant to Section 2.6(f).  Each Lending Party
hereby authorizes Agent to set off and apply any and all amounts at any time
owing to such Lending Party under this Credit Agreement or any other Credit
Document against any amount due to Agent under this Section 2.6(c)(ii).  The
agreements in this Section 2.6(c)(ii) will survive the resignation and/or
replacement of Agent, any assignment of rights by, or the replacement of, a
Lending Party, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(iii)                               Notwithstanding anything to the contrary in
this Credit Agreement, the Borrower shall not be obligated to indemnify the
applicable Lending Party for any amount in respect of Indemnified Taxes or Other
Taxes if written demand therefor was not made by the applicable Lending Party
within ninety (90) days from the date on which such Lending Party makes payment
for such Indemnified Taxes or Other Taxes.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

 

(e)                                  Status of Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Credit Document shall deliver to the Borrower (with a copy to
the Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Agent, such properly completed and

 

56

--------------------------------------------------------------------------------


 

executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

(f)                                    Tax Documentation.  Without limiting the
generality of the foregoing, in the event that the Borrower is resident for tax
purposes in the United States of America, any Foreign Lender shall deliver to
the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
request of the Borrower or the Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Internal
Revenue Code, (B) a “10 percent shareholder” of the Borrower within the meaning
of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Internal Revenue
Code and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

If a payment made to a Lender or Issuing Bank under any Credit Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender or
Issuing Bank fails to comply with any requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender or Issuing Bank shall (A) enter into such agreements
with the IRS as necessary to establish an exemption from withholding under
FATCA; (B) comply with any certification, documentation, information, reporting
or other requirement necessary to establish an exemption from withholding under
FATCA; (C) provide any documentation reasonably requested by the Borrower or the
Agent sufficient for the Agent and the Borrower to comply with their respective
obligations, if any, under FATCA and to determine that such Lender or Issuing
Bank has complied such applicable requirements; and (D) provide a certification
signed by the chief financial officer, principal accounting officer, treasurer
or controller of such Lender or Issuing Bank certifying that such Lender or
Issuing Bank has

 

57

--------------------------------------------------------------------------------


 

complied with any necessary requirements to establish an exemption from
withholding under FATCA.  To the extent that the relevant documentation provided
pursuant to this paragraph is rendered obsolete or inaccurate in any material
respect as a result of changes in circumstances with respect to the status of a
Lender or Issuing Bank, such Lender or Issuing Lender shall, to the extent
permitted by applicable law, deliver to the Borrower and the Agent revised
and/or updated documentation sufficient for the Borrower and the Agent to
confirm such Lender’s or such Issuing Bank’s compliance with their respective
obligations under FATCA.

 

(g)                                 Treatment of Certain Refunds.  If a Lending
Party determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified pursuant to this
Section 2.6 (including additional amounts paid by the Borrower pursuant to this
Section 2.6), it shall pay to the applicable indemnifying party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.6 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Agent, such Lender or the Issuing Bank, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the applicable indemnifying party
upon the request of any Lending Party, agrees to repay the amount paid over
pursuant to that Section 2.6 (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Lending Party in the
event such Lending Party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will any Lender Party be required to pay any amount to an indemnifying
party pursuant to this paragraph (g) the payment of which would place such
Lending Party in a less favorable net after-Tax position than such Lending Party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.  This Section 2.6(g) shall not be
construed to require any Lending Party to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

 

(h)                                 Indemnification of the Agent.  Each Lender
and the Issuing Bank shall indemnify the Agent within ten (10) days after demand
therefor, for the full amount of any Excluded Taxes attributable to such Lender
or Issuing Bank that are payable or paid by the Agent, and reasonable expenses
arising therefrom or with respect thereto, whether or not such Excluded Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender or Issuing Bank by the Agent shall be conclusive absent
manifest error.  Each Lender and the Issuing Bank hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Lender or the
Issuing Bank, as the case may be, under any Credit Document against any amount
due to the Agent under this paragraph (h). The agreements in this paragraph
(h) shall survive the resignation and/or replacement of the Agent.

 

(i)                                     Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 2.6 shall survive the payment in full of all
Obligations and the termination of the Commitments.

 

58

--------------------------------------------------------------------------------


 

2.7                               Sharing of Payments.

 

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of setoff or otherwise) on account of the Loans made
by it in excess of its pro rata share of such payment as provided in this Credit
Agreement or its participation in Letters of Credit in excess of its pro rata
share of its participation therein as provided for in this Credit Agreement,
such Lender shall forthwith purchase from the other Lenders such participations
in the Loans made by them or in their participation in Letters of Credit as
shall be necessary to cause such purchasing Lender to share the excess payment
accruing to all Lenders in accordance with their respective ratable shares as
provided for in this Credit Agreement; provided, however, that if all or any
portion of such excess is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and each such Lender shall repay to
the purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) or any interest or other amount paid or
payable by the purchasing Lender in respect to the total amount so recovered. 
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.7 may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.  Notwithstanding
the foregoing in this Section 2.7, if there exists a Defaulting Lender each
payment by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 4.11(a)(ii).

 

2.8                               Allocation of Payments; Pro Rata Treatment.

 

(a)                                  Allocation of Payments Prior to Event of
Default; Payments Generally. Each borrowing of Revolving Loans and any reduction
of the Revolving Credit Commitments shall be made pro rata according to the
respective Revolving Credit Commitment Percentages of the Lenders.  Unless
otherwise specifically set forth herein, each payment under this Credit
Agreement or any Note shall be applied, first, to any Fees then due and owing
pursuant to Article IV, second, to interest then due and owing in respect of the
Swing Loans, third to principal then due and owing hereunder and under the Swing
Loans, fourth, to interest then due and owing in respect of the Loans, and
lastly, to principal then due and owing hereunder and under the Loans.  Each
payment on account of any Fees pursuant to Sections 4.3 and 4.5 shall be made to
the Lenders holding Revolving Credit Commitments pro rata (or if the Revolving
Credit Commitments have been terminated, pro rata based upon the aggregate
outstanding principal amount of the Working Capital Obligations, including
participation interests in Letter of Credit Obligations, but excluding Swing
Loans) in accordance with the respective amounts due and owing (except the
Issuing Bank Fees which shall be payable solely to the Issuing Bank).  Each
payment (other than prepayments) by the Borrower on account of principal of and
interest on the Loans shall be allocated pro rata among the Lenders in
accordance with the respective principal amounts of their outstanding Loans. 
Payments made pursuant to Sections 4.7 and  4.9 shall be applied in accordance
with such Sections.  Each voluntary and mandatory prepayment on account of
principal of the Loans shall be applied in accordance with Section 2.2(a) or
(b), as applicable.

 

59

--------------------------------------------------------------------------------


 

(b)                                 Allocation of Payments After Event of
Default and Proceeds of Collateral.  Notwithstanding any other provisions of
this Credit Agreement or any other Credit Document to the contrary, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Agent or any Lender on account of the Obligations
(whether in an insolvency or bankruptcy case or proceeding or otherwise) or any
other amounts outstanding under any of the Credit Documents or in respect of the
Collateral shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent in
connection with enforcing the rights of the Lenders under the Credit Documents
and any protective advances made by the Agent with respect to the Collateral
under or pursuant to the terms of the Security Documents;

 

SECOND, to payment of any Fees owed to the Agent or an Issuing Bank hereunder or
under any other Credit Document;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents;

 

FOURTH, to the payment of all Obligations consisting of accrued fees and
interest payable to the Lenders hereunder (and the Swing Loan Lender, with
respect to Swing Loans) in connection with the Loans and the Revolving Credit
Commitments;

 

FIFTH, to the payment of the outstanding principal amount of the Swing Loans,

 

SIXTH, to the payment of the outstanding principal amount of the Loans (other
than Swing Loans) and to the payment or cash collateralization of the
outstanding Letters of Credit Obligations, pro rata, as set forth below and
including with respect to any Lender Hedging Agreement, to the extent such
Lender Hedging Agreement is permitted by this Credit Agreement, any breakage,
termination or other payments due under such Lender Hedging Agreement and any
interest accrued thereon;

 

SEVENTH, to all other Obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “SIXTH”
above, including all liabilities and obligations now or hereafter arising from
or in connection with any Cash Management Products provided by any of the
Lenders (or their Affiliates); and

 

EIGHTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) except for

 

60

--------------------------------------------------------------------------------


 

payments on Swing Loans, each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that its then outstanding Loans,
Letters of Credit Obligations and obligations outstanding under the Lender
Hedging Agreements permitted by this Credit Agreement bears to the aggregate
then outstanding Loans, Letters of Credit Obligations, and obligations
outstanding under the Lender Hedging Agreements) of amounts available to be
applied pursuant to clauses “THIRD,” “FOURTH,” “FIFTH,” “SIXTH”  and “SEVENTH”
above; (c) to the extent that any amounts available for distribution pursuant to
clause “SIXTH” above are attributable to the issued but undrawn amount of
outstanding Letters of Credit, such amounts shall be held by the Agent in a cash
collateral account (which account shall be an interest bearing checking account)
and applied (x) first, to reimburse the Issuing Bank from time to time for any
drawings under such Letters of Credit and (y) then, following the expiration of
any particular  Letter of Credit, the cash collateral held therefor to all other
obligations of the types described in clause “SEVENTH” above in the manner
provided in this Section 2.8 and in the Security Documents.

 

(c)                                  Express Terms.  The provisions of
Section 2.8(a) and (b) shall not be construed to apply to (x) any payment made
by Borrower pursuant to and in accordance with the express terms of this Credit
Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letter of Credit Obligations to any assignee or participant, other than to
Borrower or any Restricted Subsidiary thereof (as to which the provisions of
this paragraph shall apply).

 

2.9                               Extensions and Conversions.

 

Subject to the terms of Article V, the Borrower shall have the option, on any
Business Day, to extend existing Eurodollar Loans into a subsequent permissible
Interest Period, to convert Base Rate Loans into Eurodollar Loans, or to convert
Eurodollar Loans into Base Rate Loans; provided, however, that (i) except as
provided in Section 4.10, Eurodollar Loans may be converted into Base Rate Loans
only on the last day of the Interest Period applicable thereto, (ii) Eurodollar
Loans may be extended, and Base Rate Loans may be converted into Eurodollar
Loans, only if no Default or Event of Default is in existence on the date of
extension or conversion, (iii) Loans extended as, or converted into, Eurodollar
Loans shall be subject to the terms of the definition of “Interest Period” and
shall be in such minimum amounts as provided in with respect to Revolving Loans,
Section 2.1(d)(i), and (iv) no more than eight (8) separate Eurodollar Loans
shall be outstanding hereunder at any time.  Each such extension or conversion
shall be effected by the Borrower by giving a written Notice of
Extension/Conversion (or telephone notice promptly confirmed in writing) to the
Agent prior to 1:00 P.M. on the Business Day of, in the case of the conversion
of a Eurodollar Loan into a Base Rate Loan, and on the third (3rd) Business Day
prior to, in the case of the extension of a Eurodollar Loan as, or conversion of
a Base Rate Loan into, a Eurodollar Loan, the date of the proposed extension or
conversion, specifying the date of the proposed extension or conversion, the
Loans to be so extended or converted, the types of Loans into which such Loans
are to be converted and, if appropriate, the applicable Interest Periods with
respect thereto.  Each request for extension or conversion shall constitute a
representation and warranty by the Borrower of the matters specified in
Article V. In the event the Borrower fails to request an extension or conversion
of any Eurodollar Loan in accordance with this Section, or any such conversion
or extension is not

 

61

--------------------------------------------------------------------------------


 

permitted or required by this Section, then such Loan shall be automatically
converted into a Base Rate Loan at the end of the Interest Period applicable
thereto.  The Agent shall give each Lender notice as promptly as practicable of
any such proposed extension or conversion affecting any Loan.

 

2.10                        Replacement of Lender.

 

In the event that any Lender or, to the extent applicable, any participant
thereof (the “Affected Lender”),

 

(a)                                  is a Defaulting Lender;

 

(b)                                 demands payment under Section 2.6(c),
Section 4.7 or Section 4.10; or

 

(c)                                  refuses to consent to a proposed amendment,
modification, waiver or other action requiring consent of the holders of 100% of
the Revolving Credit Commitment Percentage under Section 14.9 that is consented
to by the Required Lenders prior to such replacement of any Lenders in
connection therewith;

 

then, so long as no Event of Default exists, the Borrower shall have the right
to seek one or more replacement lenders which is reasonably satisfactory to the
Agent (the “Replacement Lender”).  The Replacement Lender shall purchase the
interests of the Affected Lender in the Loans, the Letters of Credit, and its
Revolving Credit Commitment and shall assume the obligations of the Affected
Lender hereunder and under the other Credit Documents upon execution by the
Replacement Lender of an Assignment and Acceptance and the tender by it to the
Affected Lender of a purchase price agreed between it and the Affected Lender
(or, if they are unable to agree, a purchase price in the amount of the Affected
Lender’s Revolving Credit Commitment Percentage in Revolving Loans and Letter of
Credit Obligations, or appropriate credit support for contingent amounts
included therein, and all other outstanding Obligations then owed to the
Affected Lender).  Such assignment by the Affected Lender shall be deemed an
early termination of any Eurodollar Loan to the extent of the Affected Lender’s
portion thereof, and the Borrower will pay to the Affected Lender any resulting
amounts due under Section 4.10.  Upon consummation of such assignment, the
Replacement Lender shall become party to this Credit Agreement as a signatory
hereto and shall have all the rights and obligations of the Affected Lender
under this Credit Agreement and the other Credit Documents with a Revolving
Credit Commitment Percentage equal to the Revolving Credit Commitment Percentage
of the Affected Lender, the Affected Lender shall be released from its
obligations hereunder and under the other Credit Documents, and no further
consent or action by any party shall be required.  Upon the consummation of such
assignment, the Borrower, the Agent and the Affected Lender shall make
appropriate arrangements so that new Notes are issued to the Replacement
Lender.  Partners and the Borrower shall cause the Credit Parties to sign such
documents and take such other actions reasonably requested by the Replacement
Lender to enable it to share in the benefits of the rights created by the Credit
Documents.  The Agent is hereby irrevocably appointed as attorney-in-fact to
execute any documentation on behalf of any Replacement Lender with respect to
such assignment if such Replacement Lender fails to execute same within five
(5) Business Days after being presented with such documentation. Until the
consummation of an assignment in

 

62

--------------------------------------------------------------------------------


 

accordance with the foregoing provisions of this Section 2.10, the Borrower
shall continue to pay to the Affected Lender any Obligations as they become due
and payable.

 

ARTICLE III

 

LETTERS OF CREDIT

 

3.1                               Issuance

 

Subject to the terms and conditions hereof and of the Letter of Credit
Documents, if any, and any other terms and conditions which the Issuing Bank may
reasonably require, the Lenders will participate in the issuance by the Issuing
Bank from time to time of such Letters of Credit in Dollars from the Closing
Date until the Maturity Date as the Borrower may request, in a form reasonably
acceptable to the Issuing Bank; provided, however, that (a) the Letter of Credit
Obligations outstanding shall not at any time exceed the Letter of Credit
Committed Amount and (b) the aggregate Working Capital Obligations outstanding
shall not at any time exceed the Revolving Credit Committed Amount then in
effect.  No Letter of Credit shall (x) have an original expiry date more than
one year from the date of issuance or (y) as originally issued or as extended,
have an expiry date extending beyond the date that is five (5) Business Days
prior to the Maturity Date (but, subject to the foregoing, may provide for
automatic renewal in the absence of notice of non-renewal by the Issuing Bank),
provided that the Issuing Bank shall not permit any such renewal if it has
received notice on or before the day that is two (2) Business Days before the
scheduled maturity date of such Letter of Credit from the Agent or Borrower that
one or more of the applicable conditions specified in Section 5.2 are not then
satisfied.  Each Letter of Credit shall comply with the related Letter of Credit
Documents.  The issuance and expiry date of each Letter of Credit shall comply
with the related Letter of Credit Documents.  The issuance and expiry date of
each Letter of Credit shall be a Business Day.  The Existing Letters of Credit
shall be deemed to have been issued hereunder on the Closing Date, and no
request for issuance thereof need be made.  Notwithstanding anything to the
contrary contained in this Section 3.1, the Issuing Bank shall not be obligated
to issue any Letter of Credit at a time when any other Lender is a Defaulting
Lender unless the Issuing Bank has entered into arrangements (which may include
the delivery of cash collateral) with the Borrower or such Defaulting Lender
which are satisfactory to the Issuing Bank to eliminate the Issuing Bank’s
Fronting Exposure (after giving effect to Section 4.11(a)(iii)) with respect to
any such Defaulting Lender.

 

3.2                               Notice and Reports.

 

The request for the issuance of a Letter of Credit shall be submitted by the
Borrower to the Issuing Bank (with a copy to the Agent) at least two
(2) Business Days prior to the requested date of issuance.  The Issuing Bank
(other than Wells Fargo, so long as it also is the Agent) will give the Agent
written or telex notice in substantially the form of Exhibit N or telephonic
notice confirmed promptly thereafter in writing, of the issuance of a Letter of
Credit.  In addition, upon request, the Issuing Bank will disseminate to the
Agent and each of the Lenders a detailed report specifying the Letters of Credit
which are then issued and outstanding and any activity with respect thereto
which may have occurred since the date of the prior report, and including
therein,

 

63

--------------------------------------------------------------------------------


 

among other things, the beneficiary, the face amount and the expiry date as well
as any payment or expirations which may have occurred.

 

3.3                               Participation.

 

Each Lender, upon issuance of a Letter of Credit, shall be deemed to have
purchased without recourse a risk participation from the Issuing Bank in such
Letter of Credit and the obligations arising thereunder, in each case in an
amount equal to its Revolving Credit Commitment Percentage of such Letter of
Credit, and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Bank therefor
and discharge when due, its Revolving Credit Commitment Percentage of the
obligations arising under such Letter of Credit.  Without limiting the scope and
nature of each Lender’s participation in any Letter of Credit, to the extent
that the Issuing Bank has not been reimbursed as required hereunder or under any
such Letter of Credit, each such Lender shall pay to the Issuing Bank its
Revolving Credit Commitment Percentage of such unreimbursed drawing pursuant to
the provisions of Section 3.4.  The obligation of each Lender to so reimburse
the Issuing Bank shall be absolute and unconditional and shall not be affected
by the occurrence of a Default, an Event of Default or any other occurrence or
event.  Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrower to reimburse the Issuing Bank under any Letter of
Credit, together with interest as hereinafter provided.

 

3.4                               Reimbursement.

 

In the event of any drawing under any Letter of Credit, the Issuing Bank will
promptly notify the Borrower.  Unless the Borrower shall immediately notify the
Issuing Bank that the Borrower intends to otherwise reimburse the Issuing Bank
for such drawing, the Borrower shall be deemed to have requested that the
Lenders make a Revolving Loan in the amount of the drawing as provided in
Section 3.5 on the related Letter of Credit, the proceeds of which will be used
to satisfy the related reimbursement obligations.  The Borrower promises to
reimburse the Issuing Bank on the day of drawing under any Letter of Credit
(either with the proceeds of a Revolving Loan obtained hereunder or otherwise)
in same day funds.  If the Borrower shall fail to reimburse the Issuing Bank as
provided hereinabove, the unreimbursed amount of such drawing shall bear
interest at a per annum rate equal to the Base Rate plus the sum of (i) the
Applicable Percentage for Base Rate Loans and (ii) two percent (2%).  The
Borrower’s reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of setoff,
counterclaim or defense to payment the Borrower may claim or have against the
Issuing Bank, the Agent, the Lenders, the beneficiary of the Letter of Credit
drawn upon or any other Person, including without limitation any defense based
on any failure of the Borrower to receive consideration or the legality,
validity, regularity or unenforceability of the Letter of Credit.  The Issuing
Bank will promptly notify the other Lenders of the amount of any unreimbursed
drawing and each Lender shall promptly pay to the Agent for the account of the
Issuing Bank in Dollars and in immediately available funds, the amount of such
Lender’s Revolving Credit Commitment Percentage of such unreimbursed drawing. 
Such payment shall be made on the Business Day such notice is received by such
Lender from the Issuing Bank if such notice is received at or before 2:00 P.M.
otherwise such payment shall be made at or before 12:00 Noon on the Business Day
next succeeding the day such notice is received.  If such Lender does not pay
such amount to the Issuing Bank in full upon such request, such Lender shall, on

 

64

--------------------------------------------------------------------------------


 

demand, pay to the Agent for the account of the Issuing Bank interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to the Issuing Bank in full at a rate per annum equal to, if
paid within two (2) Business Days of the date that such Lender is required to
make payments of such amount pursuant to the preceding sentence, the Federal
Funds Rate and thereafter at a rate equal to the Base Rate.  Each Lender’s
obligation to make such payment to the Issuing Bank, and the right of the
Issuing Bank to receive the same, shall be absolute and unconditional, shall not
be affected by any circumstance whatsoever and without regard to the termination
of this Credit Agreement or the Revolving Credit Commitments hereunder, the
existence of a Default or Event of Default or the acceleration of the
obligations of the Borrower hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever.  Simultaneously with the making
of each such payment by a Lender to the Issuing Bank, such Lender shall,
automatically and without any further action on the part of the Issuing Bank or
such Lender, acquire a participation in an amount equal to such payment
(excluding the portion of such payment constituting interest owing to the
Issuing Bank) in the related unreimbursed drawing portion of the Letter of
Credit Obligation and in the interest thereon and in the related Letter of
Credit Documents, and shall have a claim against the Borrower with respect
thereto.

 

3.5                               Repayment with Revolving Loans.

 

On any day on which the Borrower shall have requested, or been deemed to have
requested, a Revolving Loan advance to reimburse a drawing under a Letter of
Credit, the Agent shall give notice to the Lenders that a Revolving Loan has
been requested or deemed requested by the Borrower to be made in connection with
a drawing under a Letter of Credit, in which case a Revolving Loan advance
comprised of Base Rate Loans (or Eurodollar Loans to the extent the Borrower has
complied with the procedures of Section 2.1(d)(i) with respect thereto) shall be
immediately made to the Borrower by all Lenders (notwithstanding any termination
of the Revolving Credit Commitments pursuant to Section 11.2) pro rata based on
the respective Revolving Credit Commitment Percentages of the Lenders
(determined before giving effect to any termination of the Revolving Credit
Commitments pursuant to Section 11.2) and the proceeds thereof shall be paid
directly by the Agent to the Issuing Bank for application to the respective
Letter of Credit Obligations.  Each such Lender hereby irrevocably agrees to
make its Revolving Credit Commitment Percentage of each such Revolving Loan
immediately upon any such request or deemed request in the amount, in the manner
and on the date specified in the preceding sentence notwithstanding (i) the
amount of such borrowing may not comply with the minimum amount for advances of
Revolving Loans otherwise required hereunder, (ii) whether any conditions
specified in Article V are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
Revolving Loan to be made by the time otherwise required hereunder, (v) whether
the date of such borrowing is a date on which Revolving Loans are otherwise
permitted to be made hereunder or (vi) any termination of the Revolving Credit
Commitments relating thereto immediately prior to or contemporaneously with such
borrowing.  In the event that any Revolving Loan cannot for any reason be made
on the date otherwise required above (including, without limitation, as a result
of the commencement of a bankruptcy or insolvency case or proceeding with
respect to the Borrower), then each such Lender hereby agrees that it shall
forthwith purchase (as of the date such borrowing would otherwise have occurred,
but adjusted for any payments received from the Borrower on or after such date
and prior to such purchase) from the Issuing Bank such

 

65

--------------------------------------------------------------------------------


 

participation in the outstanding Letter of Credit Obligations as shall be
necessary to cause each such Lender to share in such Letter of Credit
Obligations ratably (based upon the respective Revolving Credit Commitment
Percentages of the Lenders (determined before giving effect to any termination
of the Revolving Credit Commitments pursuant to Section 11.2)), provided that at
the time any purchase of participation pursuant to this sentence is actually
made, the purchasing Lender shall be required to pay to the Issuing Bank, to the
extent not paid to the Issuing Bank by the Borrower in accordance with the terms
of Section 3.4, interest on the principal amount of participation purchased for
each day from and including the day upon which such borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the rate equal to, if paid within two (2) Business Days of the date of the
Revolving Loan advance, the Federal Funds Rate, and thereafter at a rate equal
to the Base Rate.

 

3.6                               Renewal, Extension.

 

The renewal or extension of any Letter of Credit shall, for purposes hereof, be
treated in all respects the same as the issuance of a new Letter of Credit
hereunder.

 

3.7                               Uniform Customs and Practices.

 

The Issuing Bank may provide that the Letters of Credit shall be subject to the
UCP, in which case the UCP may be incorporated by reference therein and deemed
in all respects to be a part thereof.

 

3.8                               Indemnification; Nature of Issuing Bank’s
Duties.

 

(a)                                  In addition to its other obligations under
this Article III, the Borrower agrees to protect, indemnify, pay and save the
Issuing Bank harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Bank may incur or be subject to as a consequence, direct
or indirect, of (A) the issuance of any Letter of Credit or (B) the failure of
the Issuing Bank to honor a drawing under a Letter of Credit as a result of
Government Acts.

 

(b)                                 As between the Borrower and the Issuing
Bank, the Borrower shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof.  The Issuing Bank shall not be
responsible:  (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, that may
prove to be invalid or ineffective for any reason; (iii) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (iv) for
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under a Letter of Credit or of the proceeds thereof; and
(v) for any consequences arising from causes beyond the

 

66

--------------------------------------------------------------------------------


 

control of the Issuing Bank, including, without limitation, any Government
Acts.  None of the above shall affect, impair, or prevent the vesting of the
Issuing Bank’s rights or powers hereunder.

 

(c)                                  In furtherance and extension and not in
limitation of the specific provisions hereinabove set forth, any action taken or
omitted by the Issuing Bank, under or in connection with any Letter of Credit or
the related certificates, if taken or omitted in good faith, shall not put such
Issuing Bank under any resulting liability to the Borrower.  It is the intention
of the parties that this Credit Agreement shall be construed and applied to
protect and indemnify the Issuing Bank against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Borrower, including, without limitation, any and all Government Acts.  The
Issuing Bank shall not, in any way, be liable for any failure by the Issuing
Bank or anyone else to pay any drawing under any Letter of Credit as a result of
any Government Acts or any other cause beyond the control of the Issuing Bank.

 

(d)                                 Nothing in this Section 3.8 is intended to
limit the reimbursement obligations of the Borrower contained in Section 3.4. 
The obligations of the Borrower under this Section 3.8 shall survive the
termination of this Credit Agreement.  No act or omission of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the Issuing Bank to enforce any right, power or benefit under this
Credit Agreement.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Article III, the Borrower shall have no obligation to
indemnify the Issuing Bank in respect of any liability incurred by the Issuing
Bank (i) arising solely out of the gross negligence or willful misconduct of the
Issuing Bank on any action or omission by the Issuing Bank not in accordance
with the standards of care specified in the UCP or the UCC, as determined by a
court of competent jurisdiction, or (ii) caused by the Issuing Bank’s failure to
pay under any Letter of Credit after presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit, as determined
by a court of competent jurisdiction, unless such payment is prohibited by any
law, regulation, court order or decree.

 

3.9                               Responsibility of Issuing Bank.

 

It is expressly understood and agreed that the obligations of the Issuing Bank
hereunder to the Lenders are only those expressly set forth in this Credit
Agreement and that the Issuing Bank shall be entitled to assume that the
conditions precedent set forth in Article III or V have been satisfied unless it
shall have acquired actual knowledge that any such condition precedent has not
been satisfied; provided, however, that nothing set forth in this Article III
shall be deemed to prejudice the right of any Lender to recover from the Issuing
Bank any amounts made available by such Lender to the Issuing Bank pursuant to
this Article III in the event that it is determined by a court of competent
jurisdiction that the payment with respect to a Letter of Credit constituted
gross negligence or willful misconduct on the part of the Issuing Bank.

 

67

--------------------------------------------------------------------------------


 

3.10                        Conflict with Letter of Credit Documents.

 

In the event of any conflict between this Credit Agreement and any Letter of
Credit Document (including any letter of credit application), this Credit
Agreement shall control.

 

ARTICLE IV

 

INTEREST AND FEES

 

4.1                               Interest on Loans.

 

Subject to the provisions of Section 4.2, the Loans shall bear interest as
follows:

 

(a)                                  Base Rate Loans.  During such periods as
the Loans shall be comprised of Base Rate Loans, each such Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Base Rate plus the
Applicable Percentage for Base Rate Loans;

 

(b)                                 Eurodollar Loans.  During such periods as
the Loans shall be comprised of Eurodollar Loans, each such Eurodollar Loan
shall bear interest at a per annum rate equal to the sum of the Eurodollar Rate
plus the Applicable Percentage for Eurodollar Loans; and

 

(c)                                  LIBOR Index Loans.  During such periods as
the Swing Loans shall bear interest at the LIBOR Index Rate, each such LIBOR
Index Loan shall bear interest at a per annum rate equal to the sum of the LIBOR
Index Rate plus the Applicable Percentage for Libor Index Loans.

 

Interest on the Loans shall be payable in arrears on each Interest Payment Date.

 

4.2                               Interest After Event of Default.

 

Automatically (and without notice to any Person) upon the occurrence of any
Event of Default of the types described in Sections 11.1(a), (e), and (f), or,
in the case of the occurrence of any other Event of Default, at the election of
the Required Lenders, any interest on any amount of matured principal under the
Loans, and interest on the amount of principal under the Loans and all other
Obligations outstanding as of the date an Event of Default occurs, and at all
times thereafter until the earlier of the date upon which (a) all Obligations
have been paid and satisfied in full or (b) such Event of Default shall have
been cured or waived, shall be payable on the Agent’s demand at the Default
Rate.  Interest shall be payable on any other amount due hereunder and shall
accrue at the Default Rate, from the date due and payable until paid in full.

 

4.3                               Commitment Fee.

 

The Borrower shall pay to the Agent for the benefit of the applicable Lenders
the Commitment Fee due in respect of each quarter within five (5) days after
receipt of a statement therefor.  The Commitment Fee shall accrue from the
Closing Date and the first payment thereof shall be due on March 31, 2011.

 

68

--------------------------------------------------------------------------------


 

4.4                               Lenders’ Fees/Agent’s Fees.

 

On the Closing Date the Agent shall pay to each Lender its respective Lender’s
Fees that are required to be paid on the Closing Date pursuant to the terms of
the Fee Letter with the Agent.  The Borrower shall pay all fees required to be
paid to the Agent under the Fee Letter at the times and in the amounts set forth
therein.

 

4.5                               Letter of Credit Fees.

 

(a)                                  Letter of Credit Fee.  In consideration of
the issuance of standby Letters of Credit hereunder, the Borrower promises to
pay, in arrears, to the Agent for the account of each Lender a quarterly fee
(the “Letter of Credit Fee”) on such Lender’s Revolving Credit Commitment
Percentage of the average daily maximum amount available to be drawn under each
such Letter of Credit computed at a per annum rate for each day from the date of
issuance (or the Closing Date, as to Existing Letters of Credit) to the date of
expiration equal to the Applicable Percentage for Eurodollar Loans.  The Letter
of Credit Fee will be payable five (5) days after receipt of an invoice which
shall be billed on the last Business Day of the calendar quarter.

 

(b)                                 Issuing Bank Fees.  In addition to the
Letter of Credit Fee payable pursuant to clause (a) above, the Borrower promises
to pay to the Issuing Bank for its own account without sharing by the other
Lenders letter of credit fronting fees in the amount of 0.125% and the
negotiation fees agreed to by the Borrower and the Issuing Bank from time to
time and the customary charges from time to time of the Issuing Bank with
respect to the issuance, amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit (collectively, the
“Issuing Bank Fees”).

 

4.6                               Authorization to Charge Account.

 

The Borrower hereby authorizes the Agent to charge the Borrower’s Swing Loan
account, or Revolving Loan accounts, as applicable, with the amount of all
payments and fees due hereunder to the Lenders, the Agent and the Issuing Bank
as and when such payments become due.  The Borrower confirms that any charges
which the Agent may so make to the Borrower’s Swing Loan Account or Revolving
Loan accounts as herein provided will be made as an accommodation to the
Borrower and solely at the Agent’s discretion.

 

4.7                               Indemnification in Certain Events.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or advances,
loans or other credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Eurodollar Rate) or the Issuing Bank;

 

69

--------------------------------------------------------------------------------


 

(ii)                                  subject any Lender or the Issuing Bank to
any tax of any kind whatsoever with respect to this Credit Agreement, any Letter
of Credit, any participation in a Letter of Credit or any Euro dollar Loan made
by it, or change the basis of taxation of payments to such Lender or the Issuing
Bank in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.6 and the imposition of, or any change in the rate of any Excluded Tax
payable by such Lender or the Issuing Bank); or

 

(iii)                               impose on any Lending Party or the London
interbank market any other condition, cost or expense affecting this Credit
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lending Party of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lending Party hereunder (whether of principal, interest or any other
amount) then, upon request of such Lending Party, the Borrower shall promptly
pay to such Lending Party such additional amount or amounts as will compensate
such Lending Party for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lending Party
determines that any Change in Law affecting such Lending Party or any lending
office of such Lending Party or such Lending Party’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lending Party’s capital or on the capital of such Lending
Party’s holding company, if any, as a consequence of this Credit Agreement, the
Commitments of such Lending Party or the Loans made by, or participations in
Letters of Credit held by, such Lending Party, or the Letters of Credit issued
by the Issuing Bank, to a level below that which such Lending Party or such
Lending Party’s holding company could have achieved but for such Change in Law
(taking into consideration such Lending Party’s policies and the policies of
such Lending Party’s holding company with respect to capital adequacy), then
from time to time upon written request of such Lending Party the Borrower shall
promptly pay to such Lending Party such additional amount or amounts as will
compensate such Lending Party or such Lending Party’s holding company for any
such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lending Party setting forth the amount or amounts necessary to
compensate such Lending Party or its holding company, as the case may be, as
specified in Section 4.7(a) or (b), as well as the basis for determining such
amount or amounts, and delivered to the Borrower, will be conclusive absent
manifest error.  The Borrower shall pay such Lending Party the amounts shown as
due any such Certificate within ten (10) days after receipt thereof.

 

(d)                                 Delay in Requests; Non-Discrimination. 
Failure or delay on the part of any Lending Party to demand compensation
pursuant to this Section 4.7 shall not constitute a waiver of such Lending
Party’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lending Party pursuant to this

 

70

--------------------------------------------------------------------------------


 

Section 4.7 (i) for any increased costs incurred or reductions suffered more
than one-hundred eighty (180) days prior to the date that such Lending Party
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lending Party’s intention to claim compensation
therefor (except that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the one-hundred eighty day period referred to
above shall be extended to include the period of retroactive effect thereof) or
(ii) to the extent the Lending Party making demand therefor has not required
similarly situated borrowers or obligors to pay comparable amounts,
proportionally, in respect of such increased costs or reduced returns.

 

4.8                               Inability To Determine Interest Rate.

 

If prior to the first day of any Interest Period, (a) the Agent shall have
determined in good faith (which determination shall be conclusive and binding
upon the Borrower) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, (b) the Agent has received notice from
the Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Eurodollar Loans during such Interest
Period, or (c) Dollar deposits in the principal amounts of the Eurodollar Loans
to which such Interest Period is to be applicable are not generally available in
the London interbank market, the Agent shall give telecopy or telephonic notice
thereof to the Borrower and the Lenders as soon as practicable thereafter, and
will also give prompt written notice to the Borrower when such conditions no
longer exist.  If such notice is given (i) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans,
(ii) any Loans that were to have been converted on the first day of such
Interest Period to or continued as Eurodollar Loans shall be converted to or
continued as Base Rate Loans and (iii) each outstanding Eurodollar Loan shall be
converted, on the last day of the then-current Interest Period thereof, to Base
Rate Loans.  Until such notice has been withdrawn by the Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Base Rate Loans to Eurodollar Loans.

 

4.9                               Illegality.

 

Notwithstanding any other provision herein, if the adoption of or any change in
any law, treaty, rule or regulation or final, non-appealable determination of an
arbitrator or a court or other Governmental Authority or in the interpretation
or application thereof occurring after the Closing Date shall make it unlawful
for any Lender to make or maintain Eurodollar Loans as contemplated by this
Credit Agreement, (a) such Lender shall promptly give written notice of such
circumstances to the Borrower and the Agent (which notice shall be withdrawn
whenever such circumstances no longer exist), (b) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert a Base Rate Loan to Eurodollar Loans shall forthwith be canceled and,
until such time as it shall no longer be unlawful for such Lender to make or
maintain Eurodollar Loans, such Lender shall then have a commitment only to make
a Base Rate Loan when a Eurodollar Loan is requested and (c) such Lender’s Loans
then outstanding as Eurodollar Loans, if any, shall be converted automatically
to Base Rate Loans on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law.  If any such conversion of a

 

71

--------------------------------------------------------------------------------


 

Eurodollar Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 4.10.

 

4.10                        Funding Indemnity.

 

The Borrower hereby indemnifies each of the Lenders against any loss or expense
(including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain a Eurodollar Loan or from fees payable to
terminate the deposits from which such funds were obtained) which may actually
arise or be attributable to each Lender’s obtaining, liquidating or employing
deposits or other funds acquired to effect, fund or maintain any Loan (a) as a
consequence of any failure by the Borrower to make any payment when due of any
amount due hereunder in connection with a Eurodollar Loan, (b) due to any
failure of the Borrower to borrow, continue or convert on a date specified
therefor in a Notice of Borrowing or Notice of Extension/Conversion or (c) due
to any payment, prepayment or conversion of any Eurodollar Loan on a date other
than the last day of the Interest Period therefor.  The amount of such actual
loss or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Revolving Credit
Commitment Percentage of the Eurodollar Loans in the London interbank market and
using any reasonable attribution or averaging methods which such Lender deems
appropriate and practical.  A certificate of such Lender setting forth the basis
for determining such amount or amounts necessary to compensate such Lender shall
be forwarded to the Borrower through the Agent and shall be conclusively
presumed to be correct save for manifest error.

 

4.11                        Defaulting Lenders.

 

(a)                                  Adjustments.  Notwithstanding anything to
the contrary contained in this Credit Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Credit Agreement shall be restricted as set forth in
Section 14.9.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise, and including any amounts made available to Agent for
the account of that Defaulting Lender pursuant to Section 14.17), will be
applied at such time or times as may be determined by Agent as follows: FIRST,
to the payment of any amounts owing by that Defaulting Lender to Agent
hereunder; SECOND, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to the Issuing Bank or Swing Loan Lender hereunder;
THIRD, if so determined by Agent or requested by the Issuing Bank or Swing Loan
Lender, to be held as cash collateral for future funding obligations of that
Defaulting Lender of any participation in any Letter of Credit or Swing Loan;
FOURTH, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required

 

72

--------------------------------------------------------------------------------


 

by this Credit Agreement, as determined by Agent; FIFTH, if so determined by
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Credit Agreement; SIXTH, to the payment of any amounts owing to the
Lending Parties as a result of any judgment of a court of competent jurisdiction
obtained by any Lending Party against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Credit Agreement;
SEVENTH, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Credit Agreement; and EIGHTH, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (1) such payment is a
payment of the principal amount of any Loans or funded participations in Swing
Loans or Letters of Credit in respect of which that Defaulting Lender has not
fully funded its appropriate share and (2) such Loans or funded participations
in Swing Loans or Letters of Credit were made at a time when the conditions set
forth in Section 5.2 were satisfied or waived, such payment will be applied
solely to pay the Loans of, and funded participations in Swing Loans or Letters
of Credit owed to, all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participation in Swing Loans
or Letters of Credit owed to, that Defaulting Lender.  Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 4.11(a)(ii) will be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)          Reallocation of Revolving Credit Commitment Percentages to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Loans
pursuant to Article III and Section 2.1 the “Revolving Credit Commitment
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided,
that, (A) each such reallocation will be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists and (B) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Loans
shall not exceed the positive difference, if any, of (A) the Revolving Credit
Commitment of that non-Defaulting Lender minus (B) the aggregate outstanding
principal amount of the Revolving Loans of that non-Defaulting Lender.

 

(b)           Cash Collateral for Letters of Credit.  Promptly on demand by the
Issuing Bank or the Agent from time to time, the Borrower shall deliver to the
Agent cash collateral in an amount sufficient to cover all Fronting Exposure
with respect to the Issuing Bank (after giving effect to Section 4.11(a)(iii))
on terms reasonably satisfactory to the Agent and the Issuing Bank (and such
cash collateral shall be in Dollars).  Any such cash collateral shall be
deposited in a separate account with the Agent, subject to the exclusive
dominion and control of the Agent, as collateral (solely for the benefit of the
Issuing Bank) for the payment and performance of each Defaulting Lender’s
Revolving

 

73

--------------------------------------------------------------------------------


 

Credit Commitment Percentage of outstanding Letter of Credit Obligations. 
Moneys in such account shall be applied by the Agent to reimburse the Issuing
Bank immediately for each Defaulting Lender’s Revolving Credit Commitment
Percentage of any drawing under any Letter of Credit which has not otherwise
been reimbursed by the Borrower or such Defaulting Lender.

 

(c)           Prepayment of Swing Loans.  Promptly on demand by the Swing Loan
Lender or the Agent from time to time, the Borrower shall prepay Swing Loans in
an amount of all Fronting Exposure with respect to the Swing Loan Lender (after
giving effect to Section 4.11(a)(iii)).

 

(d)           Certain Fees.  For any period during which such Lender is a
Defaulting Lender, such Defaulting Lender (i) shall not be entitled to receive
any Commitment Fee pursuant to Section 4.3 (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (ii) shall not be entitled to receive
any letter of credit commissions pursuant to Section 4.5(a) otherwise payable to
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided cash collateral or other credit
support arrangements satisfactory to the Issuing Bank pursuant to
Section 4.11(b), but instead, the Borrower shall pay to the non-Defaulting
Lenders the amount of such letter of credit commissions in accordance with the
upward adjustments in their respective Revolving Credit Commitment Percentages
allocable to such Letter of Credit pursuant to Section 4.11(a)(iii), with the
balance of such fee, if any, payable to the Issuing Bank for its own account.

 

(e)           Defaulting Lender Cure.  If the Borrower, Agent, Issuing Bank and
Swing Loan Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Loan Loans to be held on a pro rata basis by the Lenders in accordance
with their Revolving Credit Commitment Percentage (without giving effect to
Section 4.11(a)(iii)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

74

--------------------------------------------------------------------------------


 

ARTICLE V

 

CONDITIONS PRECEDENT

 

5.1          Closing Conditions.

 

The Closing shall occur upon the satisfaction or waiver by the Agent in its
reasonable discretion, on or before the Closing Date, of the conditions
precedent set forth in this Section 5.1 and 5.2:

 

(a)           Executed Credit Documents.  Receipt by the Agent of duly executed
counterparts of this Credit Agreement, any requested Revolving Notes, the Swing
Note, the Full Recourse Guaranty, the Limited Recourse Guaranty, the Security
Agreement, the Pledge Agreement, and all other Credit Documents including the
Consent, Reaffirmation and Agreement, together with all amendments, waivers or
other modifications thereto, each in form and substance acceptable to the Agent
in its reasonable discretion.

 

(b)           Financial Statements.  Receipt by the Agent and the Lenders of the
financial statements and accompanying accountants’ opinion described in
Section 6.6 and such other information relating to the Credit Parties, General
Partner and Operating GP as the Agent may reasonably require in connection with
the structuring and syndication of credit facilities of the type described
herein.

 

(c)           Corporate Structure.  The Agent shall be reasonably satisfied
that, as of the Closing Date, the capital and ownership structure of the Credit
Parties shall be (i) as described in Schedule 6.9 and (ii) reasonably acceptable
to the Agent.

 

(d)           Litigation.  There shall not exist any pending or threatened
action, suit, investigation or proceeding against any Credit Party or its assets
that could reasonably be expected to (i) have a Material Adverse Effect or
(ii) affect any transaction contemplated by this Credit Agreement or any other
Credit Document or the ability of the Credit Parties to perform their respective
obligations under the Credit Documents.

 

(e)           Indebtedness; Liens.  None of Partners and its Restricted
Subsidiaries (a) shall have any Indebtedness other than (i) the Obligations,
(ii) accounts payable in the ordinary course of business, and (iii) other
limited indebtedness and liabilities disclosed to, and in amounts and on terms
satisfactory to, the Agent and the Lenders and (b) shall have any Liens
encumbering any of its assets other than Permitted Liens.

 

(f)            Material Adverse Change.  (i) No Material Adverse Change or any
occurrence or development reasonably likely to have a Material Adverse Effect
shall have occurred since December 31, 2009, and (ii) none of the facts or
information relating to the Credit Parties, General Partner, or Operating GP and
provided to the Agent or the Lenders before the Closing Date shall be materially
different on the Closing Date in any manner adverse to the Agent or the Lenders
from the facts and information described in the Form 10-Q for the fiscal quarter
ended September 30, 2010.

 

75

--------------------------------------------------------------------------------


 

(g)           Organizational Documents.  Receipt by the Agent of the following:

 

(i)            Charter Documents.  Copies of the Partners’ Partnership Agreement
and articles or certificates of incorporation, limited partnership, or other
formation or charter documents of each Credit Party, General Partner, and
Operating GP, in each case certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation or organization and certified by an applicable secretary,
assistant secretary, manager, general partner, or other Person acceptable to
Agent to be true and correct as of the Closing Date.

 

(ii)           Bylaws or Similar Documents.  A copy of the bylaws, limited
partnership agreement, operating agreement, or similar agreement of each Credit
Party, General Partner, and Operating GP, in each case certified by a secretary,
assistant secretary, manager, general partner, or other Person acceptable to
Agent to be true and correct as of the Closing Date.

 

(iii)          Resolutions.  Copies of resolutions of the Board of Directors,
managers, members, or similar managing body of each Credit Party, General
Partner, and Operating GP approving and adopting the Credit Documents to which
it is a party or which it will execute on behalf of another party, the
transactions contemplated therein and authorizing execution and delivery
thereof, in each case certified by a secretary, assistant secretary, manager,
general partner, or other Person acceptable to Agent to be true and correct and
in force and effect as of the Closing Date.

 

(iv)          Good Standing.  Copies of (i) certificates of good standing,
existence or its equivalent with respect to each Credit Party, General Partner,
and Operating GP certified as of a recent date by the appropriate Governmental
Authorities of the state or other jurisdiction of incorporation or organization
and each other jurisdiction in which the failure to so qualify and be in good
standing could reasonably be expected to have a Material Adverse Effect and
(ii) to the extent available, a certificate indicating payment of all corporate
or other franchise taxes certified as of a recent date by the appropriate taxing
Governmental Authorities.

 

(v)           Incumbency.  An incumbency certificate of each Credit Party,
General Partner, and Operating GP certified by a secretary, assistant secretary,
manager, general partner, or other Person acceptable to Agent to be true and
correct as of the Closing Date.

 

(h)           Completion of Due Diligence.  The Agent shall have completed all
due diligence with respect to Partners, General Partner, Operating GP, Borrower
and their respective Subsidiaries in scope and determination satisfactory to the
Agent in its sole discretion, including, without limitation, review, with
results satisfactory to the Agent of information regarding litigation, tax, tax
sharing arrangements, environmental, accounting, labor, insurance, pension
liabilities (actual or contingent), employee benefits (including post-retirement
benefits), real estate leases, material contracts, debt agreements, supply, the
Terminaling Services Agreements and the Omnibus Agreement,

 

76

--------------------------------------------------------------------------------


 

together with all amendments thereto, any other terminaling agreements,
intercompany agreements, property ownership, transactions with Affiliates and
contingent liabilities of Partners and its Subsidiaries.

 

(i)            Master Assignment and Assumption Agreement.  Receipt by the Agent
of duly executed counterparts of the Master Assignment and Assumption Agreement,
in substantially the form attached as Exhibit Q hereto, from each of the parties
thereto.

 

(j)            Opinions of Counsel.  Receipt by the Agent of an opinion, or
opinions (which shall cover, among other things, authority, legality, validity,
binding effect, no conflicts with organization documents or other agreements,
enforceability, and attachment and perfection of Liens) reasonably satisfactory
to the Agent, addressed to the Agent and the Lenders and dated the Closing Date,
from legal counsel to the Credit Parties.

 

(k)           Priority of Liens.  The Agent shall have received satisfactory
evidence that the Agent, on behalf of the Lenders, holds a perfected, first
priority Lien on all Collateral, subject to no other Liens other than Permitted
Liens; provided that Collateral consisting of Capital Stock of any Subsidiary of
Partners or any Joint Venture shall be subject to no other Liens (other than
Specified Permitted Liens).

 

(l)            Evidence of Insurance.  Receipt by the Agent of copies of
insurance policies or certificates of insurance of the Credit Parties evidencing
liability and casualty insurance meeting the requirements set forth in the
Credit Documents, including, without limitation, naming the Agent as additional
insured.

 

(m)          Governmental, Shareholder and Third Party Consents.  Receipt by the
Agent of evidence that all governmental, shareholder and third party consents
and approvals necessary in connection with the transactions contemplated hereby
and expiration of all applicable waiting periods without any action being taken
by any authority that could restrain, prevent or impose any material adverse
conditions on such transactions or that could seek or threaten any of the
foregoing, and no law or regulation shall be applicable which in the reasonable
judgment of the Agent could have such effect.

 

(n)           Solvency Certificate.  Receipt by the Agent of the Solvency
Certificate.

 

(o)           Officer’s Certificates.  Receipt by the Agent of a certificate or
certificates of Partners executed by an Executive Officer as of the Closing Date
stating that (i) after giving effect to the making of the Loans and application
of the proceeds thereof, each Credit Party is in compliance with all existing
financial obligations, (ii) all governmental, shareholder and third party
consents and approvals, if any, with respect to the Credit Documents and the
transactions contemplated thereby have been obtained, (iii) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any Credit
Party or any transaction contemplated by the Credit Documents, if such action,
suit, investigation or proceeding could reasonably be expected to have a
Material Adverse Effect and (iv) on the Closing Date, (A) no Default or Event of
Default exists or will exist, (B) all

 

77

--------------------------------------------------------------------------------


 

representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, (C) the Borrower is in
compliance with the financial covenants set forth in Article VIII, (D) all
documents and certificates delivered pursuant to Section 5.1 are true and
correct and in force and effect as of the Closing Date, and (D) each of the
conditions set forth in Section 5.1 and 5.2 has been satisfied.

 

(p)           Personal Property Collateral.  The Agent shall have received:

 

(i)            searches of UCC filings in the jurisdiction of organization of
each Credit Party, the chief executive office of each Credit Party and each
jurisdiction where any Collateral is located or where a filing could have been
properly made by a creditor of a Credit Party, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist on any
of the Collateral other than Permitted Liens;

 

(ii)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Agent’s reasonable discretion, to perfect the Agent’s security
interest in the Collateral;

 

(iii)          searches of ownership of intellectual property in the appropriate
governmental offices and such patent/trademark/copyright filings as reasonably
requested by the Agent;

 

(iv)          all stock certificates, if any, evidencing the Capital Stock
pledged to the Agent pursuant to the Pledge Agreement, together with duly
executed in blank undated stock powers attached thereto;

 

(v)           Deposit Account Control Agreements, Securities Account Control
Agreements, and Commodities Account Control Agreements with respect to all
deposit accounts and commodities accounts of the Credit Parties listed on
Schedule 6.32, except as otherwise provided in Section 7.8(g); and

 

(vi)          to the extent required under the Security Documents, all
instruments and chattel paper in the possession of any of the Credit Parties,
together with allonges or assignments as may be necessary to perfect the Agent’s
security interest in the Collateral.

 

(q)           Real Property Collateral.  The Agent shall have received a
Mortgage (or amendments to any existing Mortgage) and all other Real Property
Documentation (or updates thereto with respect to existing Real Property
Documentation) reasonably requested by the Agent for each parcel or tract of the
Real Estate owned by any Full Recourse Credit Party as of the Closing Date other
than (i) for Excluded Real Estate and (ii) with respect to the Brownsville
Property for which the Agent shall only be entitled to receive an amendment to
the existing Mortgage on the Closing Date which it will record in the applicable
filing office.

 

(r)            Disbursement Authorization; Payment Instructions.  Receipt by the
Agent of (a) a disbursement authorization covering all payments reasonably
expected to be made by the Borrower in connection with the transactions
contemplated by the Credit

 

78

--------------------------------------------------------------------------------


 

Documents to be consummated on the Closing Date, including an itemized estimate
of all fees, expenses and other closing costs and (b) payment instructions with
respect to each wire transfer to be made by the Agent on behalf of the Lenders
or the Borrower or the Borrower on the Closing Date setting forth the amount of
such transfer, the purpose of such transfer, the name and number of the account
to which such transfer is to be made, the name and ABA number of the bank or
other financial institution where such account is located and the name and
telephone number of an individual that can be contacted to confirm receipt of
such transfer.

 

(s)           Fees and Expenses.  Payment by the Borrower of all fees and
expenses owed by the Borrower to the Lenders, the Agent, and Agent’s counsel,
including, without limitation, payment to the Agent of the fees set forth in the
Fee Letter and any accrued interest and fees under the Existing Credit
Agreement.

 

(t)            Account Designation Letter.  Receipt by the Agent of the Account
Designation Letter.

 

(u)           TMG/TPSI Acknowledgment Agreement.  Execution and delivery by TMG
and certain of its Affiliates, the Borrower and the Agent of the TMG /TPSI
Acknowledgment Agreement (together with any acknowledgement agreement required
by Section 7.8(d) in connection with Drop-Down Acquisition to the extent such
Drop-Dead Acquisition occurs on or before the Closing Date).

 

(v)           PATRIOT Act.  Each of the Credit Parties shall have provided to
the Agent and the Lenders the documentation and other information requested by
the Agent in order to comply with requirements of the USA Patriot Act.

 

(w)          Other.  Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender.

 

5.2          Conditions to all Loans and Letters of Credit.

 

(a)           On the date of the making of any Loan or the issuance or extension
of any Letter of Credit, both before and after giving effect thereto and to the
application of the proceeds therefrom, the following statements shall be true to
the satisfaction of the Agent (and each request for a Revolving Loan, Swing Loan
and request for a Letter of Credit, and the acceptance by the Borrower of the
proceeds of such Revolving Loan, Swing Loan or issuance of such Letter of
Credit, shall constitute a representation and warranty by the Borrower that on
the date of such Revolving Loan, Swing Loan or issuance of such Letter of Credit
before and after giving effect thereto and to the application of the proceeds
therefrom, such statements are true):

 

(i)            the representations and warranties contained in this Credit
Agreement are true and correct in all material respects on and as of the date of
such Revolving Loan or Swing Loan or issuance of such Letter of Credit as though
made on and as of such date, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and complete on and as of
such earlier date); and

 

79

--------------------------------------------------------------------------------


 

(ii)           no event has occurred and is continuing, or would result from
such Revolving Loan or Swing Loan or issuance of such Letter of Credit or the
application of the proceeds thereof, which would constitute a Default or an
Event of Default under this Credit Agreement.

 

(b)           Notice of Borrowing.  On the date of the making of any Revolving
Loan, the Agent shall have received a Notice of Borrowing to the extent such
Notice of Borrowing is required to be given with respect to the making of such
Revolving Loan.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Credit Agreement and the
Issuing Bank to issue the Letters of Credit, and to make available the credit
facilities contemplated hereby, the Borrower and (by execution and delivery of
any Guaranty Agreement or of a joinder thereto and incorporation by reference
therein) each Guarantor hereby represents and warrants to the Lenders and the
Issuing Bank as of the Closing Date and on the date of each extension of credit
hereunder, as follows:

 

6.1          Organization and Qualification.

 

Such Credit Party and each of its Restricted Subsidiaries (i) is a corporation,
limited partnership, or limited liability company duly organized, validly
existing and in good standing under the laws of the state of its organization,
(ii) has the power and authority to own its properties and assets and to
transact the businesses in which it is presently, or proposes to be, engaged,
and (iii) is duly qualified and is authorized to do business and is in good
standing in every jurisdiction in which the failure to be so qualified could 
reasonably be expected to have a Material Adverse Effect.  Schedule 6.1 contains
the exact legal name of each Credit Party as registered in its state of
formation, its organizational number, if any, and a true, correct and complete
list of all jurisdictions in which such Credit Party and its Restricted
Subsidiaries are qualified to do business as a foreign corporation or foreign
limited liability company as of the Closing Date.

 

6.2          Solvency.

 

The Borrower is Solvent and the Parent and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

 

6.3          Liens.

 

There are no Liens in favor of third parties with respect to any of the
Collateral other than Permitted Liens and, with respect to Collateral consisting
of Capital Stock of any Subsidiary or Joint Venture, there are no Liens (other
than Specified Permitted Liens) in favor of third parties with respect to such
Capital Stock.  Upon the proper filing of financing statements and the proper
recordation of other applicable documents with the appropriate filing or
recordation offices in each of the necessary jurisdictions, the security
interests granted pursuant to the Credit Documents constitute and shall at all
times constitute, as required pursuant to the Credit

 

80

--------------------------------------------------------------------------------


 

Documents, valid and enforceable first, prior and perfected Liens on the
Collateral (other than Permitted Liens).  The Credit Parties are, or will be at
the time additional Collateral is acquired by them, the absolute owners of the
Collateral with full right to pledge, sell, consign, transfer and create a Lien
therein, free and clear of any and all Liens in favor of third parties, except
Permitted Liens, and, with respect to Collateral consisting of the Capital Stock
of any Subsidiary or Joint Venture, free and clear of all Liens (other than
Specified Permitted Liens) in favor of third parties.

 

6.4          No Conflict.

 

The execution and delivery by such Borrower of this Credit Agreement and by the
Credit Parties of each of the other Credit Documents executed and delivered in
connection herewith and the performance of the obligations of such Credit Party
hereunder and thereunder, as applicable, and the consummation by such Credit
Party of the transactions contemplated hereby and thereby: (i) are within the
corporate or other organizational, as the case may be, powers of such Credit
Party; (ii) are duly authorized by the Board of Directors or similar managing
body of such Credit Party; (iii) are not in contravention of the terms of the
organizational documents of such Credit Party or of any material indenture,
agreement, mortgage, deed of trust, loan agreement, credit agreement or other
material agreement or instrument to which such Credit Party is a party or by
which such Credit Party or its material properties are bound; (iv) do not
require the consent, registration or approval of any Governmental Authority or
any other Person (except such as have been duly obtained, made or given, and are
in full force and effect), except for minor matters where failure would not have
or be reasonably expected to cause a material adverse effect on the ability of
the Agent to exercise rights, powers and remedies with respect to the
Collateral; (v) do not contravene any statute, law, ordinance regulation, rule,
order or other governmental restriction applicable to or binding upon such
Credit Party, except for minor matters where failure would not have or be
reasonably expected to cause a material adverse effect on the ability of the
Agent to exercise rights, powers and remedies with respect to the Collateral;
and (vi) will not, except as contemplated herein for the benefit of the Agent on
behalf of the Lenders, result in the imposition of any Liens (other than
Permitted Liens) upon any property of such Credit Party under any existing
indenture, mortgage, deed of trust, loan or credit agreement or other material
agreement or instrument to which such Credit Party is a party or by which it or
any of its property may be bound or affected.

 

6.5          Enforceability.

 

The Credit Agreement and all of the other Credit Documents to which such Credit
Party is party are the legal, valid and binding obligations of such Credit
Party, and with respect to those Credit Documents executed and delivered by any
other Restricted Subsidiary, of each such other Restricted Subsidiary, and are
enforceable against such Credit Party and such other Restricted Subsidiaries, as
the case may be, in accordance with their terms except as such enforceability
may be limited by (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and (ii) general principles of equity.

 

81

--------------------------------------------------------------------------------


 

6.6          Financial Data; Material Adverse Change.

 

(a)           Partners or the Borrower has furnished to the Lenders the
following financial statements (the “Financials”):  (i) the consolidated balance
sheet of Partners and its consolidated Restricted Subsidiaries as of, and
consolidated statements of income, retained earnings and changes in financial
position for the fiscal year ended December 31, 2009, audited by KPMG LLP, and
(ii) the unaudited consolidated balance sheet of Partners and its consolidated
Restricted Subsidiaries as of, and consolidated statement of income, retained
earnings and changes in financial position for the period, for which the most
recent Financials are available, prepared by an Executive Officer.  The
Financials are and the historical financial statements to be furnished to the
Lenders in accordance with Section 7.1 below will be in accordance with the
books and records of Partners and its consolidated Restricted Subsidiaries and
fairly present the financial condition of each of Partners and its consolidated
Restricted Subsidiaries at the dates thereof and the results of operations for
the periods indicated (subject, in the case of unaudited financial statements,
to normal year-end adjustments), and such financial statements have been and
will be prepared in conformity with GAAP consistently applied throughout the
periods involved, except as provided in Section 7.1.

 

(b)           Since the date of the Financials, there have been no changes in
the condition, financial or otherwise, of Partners or any of its consolidated
Restricted Subsidiaries as shown on the balance sheets of Partners and its
consolidated Restricted Subsidiaries, except (i) as contemplated herein and
(ii) for changes in the ordinary course of business or resulting from
transactions permitted under this Credit Agreement (none of which individually
or in the aggregate constitutes a Material Adverse Change, or, if a Material
Adverse Change occurred, it has been satisfactorily resolved by the requisite
percentage of Lenders or the Agent, as applicable).

 

6.7          Locations of Offices and Records.

 

The Credit Parties’ states of domicile, principal places of business and chief
executive offices are set forth in Schedule 6.7, and the books and records of
the Credit Parties and all chattel paper and all records of accounts are located
at the principal places of business and chief executive offices of the Credit
Parties.  Schedule 6.7 is  a true, correct and complete list of (i) the address
of the chief executive offices of the Credit Parties and each of their
Restricted Subsidiaries and (ii) the address of all offices where records and
books of account of the Credit Parties and each of their Restricted Subsidiaries
are kept.

 

6.8          Fictitious Business Names.

 

No Credit Party has used any corporate or fictitious name during the five
(5) years preceding the date hereof, other than the corporate name shown on its
or such Credit Party’s articles or certificate of incorporation or formation or
as set forth on Schedule 6.8.

 

6.9          Subsidiaries.

 

The only direct or indirect Subsidiaries of Partners are those listed on
Schedule 6.9.  The Persons identified on Schedule 6.9 are the record and
beneficial owners of all of the shares of

 

82

--------------------------------------------------------------------------------


 

Capital Stock of each of the Persons listed on Schedule 6.9 as being owned by
thereby, there are no proxies, irrevocable or otherwise, with respect to such
shares, and no equity securities of any of such Persons are or may become
required to be issued by reason of any options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, shares of any Capital
Stock of any such Person, and there are no contracts, commitments,
understandings or arrangements by which any such Person is or may become bound
to issue additional shares of its Capital Stock or securities convertible into
or exchangeable for such shares.  All of such shares are owned by such Persons
free and clear of any Liens other than Permitted Liens.

 

6.10        No Judgments or Litigation.

 

No judgments, orders, writs or decrees are outstanding against such Credit Party
or any of its Subsidiaries nor is there now pending or, to the best of such
Credit Party’s knowledge after due inquiry, threatened any litigation, contested
claim, investigation, arbitration, or governmental proceeding by or against such
Credit Party or any of its Subsidiaries except judgments and pending or
threatened litigation, contested claims, investigations, arbitrations and
governmental proceedings which could not reasonably be expected to have a
Material Adverse Effect.  The matters disclosed on Schedule 6.10 are provided by
the Credit Parties for information purposes only and none of such matters,
individually or in the aggregate, could, as of the Closing Date, reasonably be
expected to have a Material Adverse Effect for the purposes described in this
Section 6.10; provided, however, if at any time after the Closing Date the
representations set forth in this Section 6.10 become untrue with respect to the
matters described on Schedule 6.10, individually or in the aggregate, no Event
of Default shall be deemed to have occurred on the Closing Date, notwithstanding
anything to the contrary set forth in Section 11.1(b), unless such
representations were untrue in any material respect on the Closing Date.

 

6.11        No Defaults.

 

Neither such Credit Party nor any of its Subsidiaries is in default under any
term of any indenture, contract, lease, agreement, instrument or other
commitment to which any of them is a party or by which any of them is bound
which default has had or could be reasonably expected to have a Material Adverse
Effect.  Such Credit Party knows of no dispute regarding any indenture,
contract, lease, agreement, instrument or other commitment which could
reasonably be expected to have a Material Adverse Effect.

 

6.12        No Employee Disputes.

 

There are no controversies pending or, to the best of such Credit Party’s
knowledge after diligent inquiry, threatened between such Credit Party or any of
its Subsidiaries and any of their respective employees, other than those arising
in the ordinary course of business which could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

6.13        Compliance with Law.

 

Neither such Credit Party nor any of its Subsidiaries has violated or failed to
comply with any statute, law, ordinance, regulation, rule or order of any
foreign, federal, state or local government, or any other Governmental Authority
or any self regulatory organization, or any

 

83

--------------------------------------------------------------------------------


 

judgment, decree or order of any court, applicable to its business or operations
except where the aggregate of all such violations or failures to comply could
not reasonably be expected to have a Material Adverse Effect.  The conduct of
the business of such Credit Party and each of its Subsidiaries is in conformity
with all securities, commodities, energy, public utility, zoning, building code,
health, OSHA and environmental requirements and all other foreign, federal,
state and local governmental and regulatory requirements and requirements of any
self regulatory organizations, except where such non-conformities could not
reasonably be expected to have a Material Adverse Effect.  Neither such Credit
Party nor any of its Subsidiaries has received any notice to the effect that, or
otherwise been advised that, it is not in compliance with, and neither such
Credit Party nor any of its Subsidiaries has any reason to anticipate that any
currently existing circumstances are likely to result in the violation of any
such statute, law, ordinance, regulation, rule, judgment, decree or order which
failure or violation could reasonably be expected to have a Material Adverse
Effect.

 

6.14        ERISA.

 

None of such Credit Parties nor any of their Subsidiaries or ERISA Affiliates
maintains or contributes to any Benefit Plans or Multiemployer Plans other than
those listed on Schedule 6.14.  Each Benefit Plan and Multiemployer Plan has
been and is being maintained and, if applicable, funded in accordance with its
terms and in compliance in all material respects with all provisions of ERISA
and the Internal Revenue Code applicable thereto.  Such Credit Party, each of
its Subsidiaries and each of its ERISA Affiliates has fulfilled all obligations
related to the minimum funding standards of ERISA and the Internal Revenue Code
for each Benefit Plan, is in compliance in all material respects with the
currently applicable provisions of ERISA and of the Internal Revenue Code and
has not incurred any liability (other than routine liability for premiums) under
Title IV of ERISA.  No Termination Event has occurred nor has any other event
occurred that might reasonably be expected to result in such a Termination
Event.

 

6.15        Compliance with Environmental Laws.

 

Except where the aggregate of all such violations or failures to comply could
not reasonably be expected to have a Material Adverse Effect (a) the operations
of such Credit Party and each of its Restricted Subsidiaries comply with all
applicable federal, state or local environmental, health and safety statutes,
regulations, or ordinances, and (b) none of the operations of such Credit Party
or any of its Restricted Subsidiaries is the subject of any judicial or
administrative proceeding alleging the violation of any federal, state or local
environmental, health or safety statute, regulation, direction, ordinance,
criteria or guidelines.  Except as could not reasonably be expected to have a
Material Adverse Effect, to the knowledge of each Credit Party and any of its
Restricted Subsidiaries, none of the operations of such Credit Party or any of
its Restricted Subsidiaries is the subject of any federal or state investigation
evaluating whether such Credit Party or any of its Restricted Subsidiaries
disposed any hazardous or toxic waste, substance or constituent or other
substance at any site that may require remedial action, or any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any hazardous or toxic waste, substance or constituent, or other
substance into the environment.  Except as disclosed on Schedule 6.15 and except
for any notices required in connection with any environmental permits or annual
reporting requirements in the ordinary course of business, neither such Credit
Party nor any of its Restricted Subsidiaries have filed any

 

84

--------------------------------------------------------------------------------


 

notice under any federal or state law indicating past or present treatment,
storage or disposal of a hazardous waste or reporting a spill or release of a
hazardous or toxic waste, substance or constituent, or other substance into the
environment.  Except as could not reasonably be expected to have a Material
Adverse Effect, neither such Credit Party nor any of its Restricted Subsidiaries
have any contingent liability of which such Credit Party has knowledge in
connection with any release of any hazardous or toxic waste, substance or
constituent, or other substance into the environment, nor has such Credit Party
or any of its Restricted Subsidiaries received any notice or letter advising it
of potential liability arising from the disposal of any hazardous or toxic
waste, substance or constituent or other substance into the environment.  The
matters disclosed on Schedule 6.15 are provided by the Credit Parties for
information purposes only and none of such matters, individually or in the
aggregate, could, as of the Closing Date, reasonably be expected to have a
Material Adverse Effect for the purposes described in this Section 6.15;
provided, however, if at any time after the Closing Date the representations set
forth in this Section 6.15 become untrue with respect to the matters described
on Schedule 6.15, individually or in the aggregate, no Event of Default shall be
deemed to have occurred on the Closing Date, notwithstanding anything to the
contrary set forth in Section 11.1(b), unless such representations were untrue
in any material respect on the Closing Date.

 

6.16        Use of Proceeds.

 

All proceeds of the Loans will be used only in accordance with Section 7.12.

 

6.17        Intellectual Property.

 

Such Credit Party and each of its Restricted Subsidiaries possesses adequate
assets, licenses, patents, patent applications, copyrights, service marks,
trademarks and tradenames to continue to conduct its business as heretofore
conducted by it.  Schedule 6.17 sets forth (a) all of the federal, state and
foreign registrations of trademarks, service marks and other marks, trade names
or other trade rights of such Credit Party and its Restricted Subsidiaries, and
all pending applications for any such registrations, (b) all of the patents and
copyrights of such Credit Party and its Restricted Subsidiaries and all pending
applications therefor and (c) all other trademarks, service marks and other
marks, trade names and other trade rights used by such Credit Party or any of
its Restricted Subsidiaries in connection with their businesses, in each case
necessary for the conduct of such Credit Party’s and such Credit Party’s or
Restricted Subsidiaries’ business (collectively, the “Proprietary Rights”). 
Such Credit Party and its Restricted Subsidiaries are  collectively the owners
of each of the trademarks listed on Schedule 6.17 as indicated on such schedule,
and, except as otherwise disclosed on Schedule 6.17, no other Person has the
right to use any of such marks in commerce either in the identical form or in
such near resemblance thereto as may be likely to cause confusion or to cause
mistake or to deceive.  Each of the trademarks listed on Schedule 6.17 is a
federally registered trademark of such Credit Party or its Restricted
Subsidiaries having the registration number and issue date set forth on Schedule
6.17, except as otherwise disclosed on Schedule 6.17.  The Proprietary Rights
listed on Schedule 6.17 are all those used in the businesses of such Credit
Party and its Restricted Subsidiaries.  Except as disclosed on Schedule 6.17, no
person has a right to receive any royalty or similar payment in respect of any
Proprietary Rights pursuant to any contractual arrangements entered into by such
Credit Party, or any of its Restricted Subsidiaries and no person otherwise has
a right to receive any royalty or similar payment in respect of any such
Proprietary Rights except as disclosed on

 

85

--------------------------------------------------------------------------------


 

Schedule 6.17.  Except as otherwise disclosed on Schedule 6.17, neither such
Credit Party nor any of its Restricted Subsidiaries has granted any license or
sold or otherwise transferred any interest in any of the Proprietary Rights to
any other person.  The use of each of the Proprietary Rights by such Credit
Party and its Subsidiaries is not infringing upon or otherwise violating the
rights of any third party in or to such Proprietary Rights, and no proceeding
has been instituted against or notice received by such Credit Party or any of
its Subsidiaries that are presently outstanding alleging that the use of any of
the Proprietary Rights infringes upon or otherwise violates the rights of any
third party in or to any of the Proprietary Rights.  Neither such Credit Party
nor any of its Subsidiaries has given notice to any Person that it is infringing
on any of the Proprietary Rights and to the best of such Credit Party’s
knowledge, no Person is infringing on any of the Proprietary Rights.  All of the
Proprietary Rights of such Credit Party and its Subsidiaries are valid and
enforceable rights of such Credit Party and its Subsidiaries and will not cease
to be valid and in full force and effect by reason of the execution and delivery
of this Credit Agreement or the Credit Documents or the consummation of the
transactions contemplated hereby or thereby.

 

6.18        Licenses and Permits.

 

Such Credit Party and each of its Restricted Subsidiaries have obtained and hold
in full force and effect, all material franchises, licenses, leases, permits,
certificates, authorizations, qualifications, easements, rights of way and other
rights and approvals which are necessary for the operation of their businesses
as presently conducted and as proposed to be conducted and whose absence or
failure to obtain could reasonably be expected to have a Material Adverse
Effect.  Neither of such Credit Party nor any of its Restricted Subsidiaries is
in violation of the terms of any such franchise, license, lease, permit,
certificate, authorization, qualification, easement, right of way, right or
approval in any such case which could reasonably be expected to have a Material
Adverse Effect.

 

6.19        Title to Property.

 

Such Credit Party has to its best knowledge (i) defensible fee simple title to
or valid leasehold interests in all of its real property, including, without
limitation, the Real Estate (all such real property and the nature of such
Credit Party’s or any of its Restricted Subsidiary’s interest therein is
disclosed on Schedule 6.19, as it may be updated from time to time pursuant to
Section 7.8) and (ii) defensible title to all of its other property (including
without limitation, all real and other property in each case as reflected in the
Financial Statements delivered to the Agent hereunder), other than properties
disposed of in the ordinary course of business or in any manner otherwise
permitted under this Credit Agreement since the date of the most recent audited
consolidated balance sheet of such Credit Party, and in each case subject to no
Liens other than Permitted Liens and such other defects in title as are minor in
nature and such defects do not constitute a Lien that secures Indebtedness and
do not have or would reasonably be expected to cause a material adverse effect
on the ability of the Agent to exercise rights, powers and remedies with respect
to the Collateral.  Such Credit Party and its Restricted Subsidiaries, to the
best of their respective knowledge, enjoy peaceful and undisturbed possession of
all its real property, including, without limitation, the Real Estate,  except
for minor matters that do not have or would reasonably be expected to cause a
material adverse effect on the ability of the Agent to exercise rights, powers
and remedies with respect to the Collateral, and there is no

 

86

--------------------------------------------------------------------------------


 

pending or, to the best of their knowledge, threatened condemnation proceeding
relating to any such real property.  No material default exists under (i) any
Lease on any property on which a Mortgage is granted, or (ii) any other Lease,
to the extent such default would reasonably be expected to have a Material
Adverse Effect.  All of the Structures and other tangible assets owned, leased
or used by such Credit Party or any of its Restricted Subsidiaries in the
conduct of their respective businesses are (a) insured to the extent and in a
manner required by Section 7.9, (b) structurally sound with no known defects
which have or could reasonably be expected to have a Material Adverse Effect,
(c) in good operating condition and repair, subject to ordinary wear and tear
and except to the extent failure could not reasonably be expected to have a
Material Adverse Effect, (d) not in need of maintenance or repair except for
ordinary, routine maintenance and repair the cost of which is immaterial and
except to the extent failure to so maintain and repair could not reasonably be
expected to have a Material Adverse Effect, (e) sufficient for the operation of
the businesses of such Credit Party and its Restricted Subsidiaries as currently
conducted, except to the extent failure to be so sufficient could not reasonably
be expected to have a Material Adverse Effect and (f) in conformity with all
applicable laws, ordinances, orders, regulations and other requirements
(including applicable zoning, environmental, motor vehicle safety, occupational
safety and health laws and regulations) relating thereto, except where the
failure to conform could not reasonably be expected to have a Material Adverse
Effect.

 

6.20        Labor Matters.

 

Neither such Credit Party nor any of its Subsidiaries is engaged in any unfair
labor practice which could reasonably be expected to have a Material Adverse
Effect.  There is (a) no material unfair labor practice complaint pending
against such Credit Party or any of its Subsidiaries or, to the best knowledge
of such Credit Party, threatened against any of them, before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under collective bargaining agreements that has or could reasonably be expected
to have a Material Adverse Effect is so pending against such Credit Party or any
of its Subsidiaries or, to the best knowledge of such Credit Party, threatened
against any of them, (b) no strike, labor dispute, slowdown or stoppage pending
against either of such Credit Party or any of its Subsidiaries or, to the best
knowledge of such Credit Party, threatened against any of them, and (c) no union
representation questions with respect to the employees of such Credit Party or
any Subsidiaries and no union organizing activities.

 

6.21        Investment Company, Etc.

 

Neither such Credit Party nor any of its Subsidiaries is (a) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (b) subject to any other
law which regulates or restricts its ability to borrow money or to consummate
the transactions contemplated by this Credit Agreement or the other Credit
Documents or to perform its obligations hereunder or thereunder.

 

6.22        Margin Security.

 

Such Credit Party does not own any margin stock and no portion of the proceeds
of any Loans or Letters of Credit shall be used by such Credit Party for the
purpose of purchasing or

 

87

--------------------------------------------------------------------------------


 

carrying any “margin stock” (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) or for any purpose which violates the
provisions or Regulation U, of said Board of Governors or for any other purpose
in violation of any applicable statute or regulation, or of the terms and
conditions of this Credit Agreement.

 

6.23        No Event of Default.

 

No Default or Event of Default has occurred and is continuing.

 

6.24        Taxes and Tax Returns.

 

Each Credit Party has filed, or caused to be filed, all material tax returns
(federal, state, local and foreign, including relating to excise taxes) required
to be filed and paid all amounts of taxes shown thereon to be due (including
interest and penalties) and has paid all other material taxes, fees, assessments
and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (a) that
are not yet delinquent or (b) that are being appropriately contested in good
faith, and against which adequate reserves are being maintained in accordance
with GAAP.  None of the Credit Parties is aware of any proposed material tax
assessments against it or any other Credit Party.

 

6.25        No Other Indebtedness.

 

Such Credit Party has no Indebtedness that is senior, pari passu or subordinated
in right of payment to their Indebtedness to the Lenders hereunder, except for
Permitted Indebtedness.

 

6.26        Status of Accounts.

 

Each Account is based on an actual and bona fide sale and delivery of goods or
rendition of services to customers, made by a Credit Party in the ordinary
course of its business; the goods and inventory being sold and the Accounts
created are such Credit Party’s exclusive property and are not and shall not be
subject to any Lien, consignment arrangement, encumbrance, security interest or
financing statement whatsoever, other than the Permitted Liens; and such Credit
Party’s customers have accepted the goods or services, owe and are obligated to
pay the full amounts stated in the invoices according to their terms, without
any dispute, offset, defense, counterclaim or contra that could reasonably be
expected to have, when aggregated with any such other disputes, offsets,
defenses, counterclaims or contras, a Material Adverse Effect.  Such Credit
Party confirms to the Lenders that any and all taxes or fees relating to its
business, its sales, the Accounts or the goods relating thereto, are its sole
responsibility and that same will be paid by such Credit Party when due (unless
duly contested and adequately reserved for).

 

6.27        Specified Contracts.

 

Schedule 6.27 sets forth a true, correct and complete list of all the Specified
Contracts  currently in effect as of the Closing Date.  All of the Specified
Contracts are in full force and effect, and no material defaults currently exist
thereunder.

 

88

--------------------------------------------------------------------------------


 

6.28        Survival of Representations.

 

All representations made by such Credit Party in this Credit Agreement
(including by incorporation by reference in any Guaranty Agreement) and in any
other Credit Document shall survive the execution and delivery hereof and
thereof.

 

6.29        Affiliate Transactions.

 

Except with respect to the Omnibus Agreement, the Indemnity Agreement, the
Terminaling Services Agreements, the other documents pertaining to the formation
of Partners and its Subsidiaries as described in the Form S-1, as modified by
Partners’ Annual Report on Form 10-K for the fiscal year ending December 31,
2009, and as otherwise set forth on Schedule 6.29 or Section 9.8, neither such
Credit Party nor any of its Subsidiaries is a party to or bound by any agreement
or arrangement (whether oral or written) to which any Affiliate of such Credit
Party or any of its Subsidiaries is a party except (a) in the ordinary course of
and pursuant to the reasonable requirements of such Credit Party’s or such
Subsidiary’s business and (b) upon fair and reasonable terms no less favorable
to such Credit Party and such Subsidiary than it could obtain in a comparable
arm’s-length transaction with an unaffiliated Person.

 

6.30        Accuracy and Completeness of Information.

 

All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Credit Parties or any of their respective Subsidiaries in
writing to the Agent, any Lender, or the Independent Accountant for purposes of
or in connection with this Credit Agreement or any Credit Documents, or any
transaction contemplated hereby or thereby is or will be true and accurate in
all material respects on the date as of which such information is dated or
certified and not incomplete by omitting to state any material fact necessary to
make such information not misleading at such time.

 

6.31        Anti-Terrorism Laws.

 

Neither Partners nor any of its Subsidiaries is in violation of any of the
country or list based economic and trade sanctions administered and enforced by
OFAC.  Neither Partners nor any of its Subsidiaries (a) is a Sanctioned Person
or a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities.  No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

 

6.32        Deposit Accounts; Commodities Accounts; Securities Accounts.

 

As of the Closing Date, none of the Full Recourse Credit Parties has any
checking, savings or other accounts at any bank or other financial institution,
or any commodities accounts with any commodities intermediary, or any securities
account with any securities intermediary, or any other account where money is or
may be deposited or maintained with any Person that is not described on Schedule
6.32.  Schedule 6.32 accurately sets forth the purpose for which each such
deposit account, commodities account, or securities account is maintained.

 

89

--------------------------------------------------------------------------------


 

6.33        Force Majeure.

 

None of any Full Recourse Credit Parties’ business is suffering from effects of
fire, accident, strike, drought, storm, earthquake, embargo, tornado, hurricane,
act of God, acts of a public enemy or other casualty that would reasonably be
likely to have a Material Adverse Effect.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

From the Closing Date and until all of the Credit and Collateral Termination
Events have occurred, the Borrower and (by execution and delivery of any
Guaranty Agreement or of a joinder thereto and incorporation by reference
therein) each Guarantor agrees that, unless the Required Lenders shall have
otherwise consented in writing:

 

7.1          Financial Information.

 

The Borrower will furnish to the Agent on behalf of the Lenders the following
information within the following time periods:

 

(a)           within ninety (90) days after the close of the fiscal year of
Partners, the audited consolidated balance sheets and statements of income and
retained earnings and of changes in cash flow of Partners and its consolidated
Subsidiaries, for such year, each setting forth in comparative form the
corresponding figures for the preceding year, prepared in accordance with GAAP,
and accompanied by a report and unqualified opinion of KPMG LLP (which shall not
be limited as to the scope of the audit or qualified as to the status of
Partners and its consolidated Subsidiaries as a going concern) or other
Independent Accountant selected by Partners and approved by the Agent; provided,
that at all times when Partners is required to file and has timely filed a 10-K
with the SEC, such filing will satisfy this covenant if filed within ninety (90)
days after the close of the fiscal year of Partners;

 

(b)           within forty-five (45) days after the end of each fiscal quarter
of Partners other than the final fiscal quarter of each fiscal year, unaudited
consolidated financial statements of Partners and its consolidated Subsidiaries
as of the end of such period and for such period then ended and for the period
from the beginning of the current fiscal year to the end of such period, setting
forth in comparative form the corresponding figures for the comparable period in
the preceding fiscal year, prepared in accordance with GAAP (except that such
quarterly statements need not include footnotes) and certified by an Executive
Officer; provided, that at all times when the Borrower is required to file and
has timely filed a 10-Q with the SEC, such filing will satisfy this covenant if
filed within forty-five (45) days after the close of the fiscal quarter of
Partners;

 

(c)           at the time of delivery of each quarterly and annual statement, a
Compliance Certificate executed by an Executive Officer (i) stating that such
officer has caused this Credit Agreement to be reviewed and has no knowledge of
any default by Partners or any other Credit Party in the performance or
observance of any of the

 

90

--------------------------------------------------------------------------------


 

provisions of this Credit Agreement or any other Credit Document, during, or at
the end of, as applicable, such quarter, or year, or, if such officer has such
knowledge, specifying each default and the nature thereof, (ii) showing
compliance by the Credit Parties as of the date of such statement with the
covenants set forth in Article VIII, and calculations in such form and detail as
the Borrower and Agent may agree for such covenants shall be included, and
(iii) demonstrating that all Real Estate that constitutes Excluded Real Estate
pursuant to clause (a) of the definition thereof does not have a book value
equal to or greater than five percent (5%) of Consolidated Net Tangible Assets
and does not generate five percent (5%) or more of the aggregate revenues of the
Borrower and its consolidated Restricted Subsidiaries;

 

(d)           promptly upon receipt thereof, copies of all management letters
which are submitted to Partners by its Independent Accountant in connection with
any annual or interim audit of the books of Partners or its consolidated
Subsidiaries made by such accountants;

 

(e)           as soon as practicable but, in any event, within ten (10) Business
Days after the issuance thereof, to the extent not electronically filed and
publicly available, copies of such other financial statements and reports as
Partners shall send to its limited partnership unit holders as such, and copies
of all regular and periodic reports which Partners may be required to file with
the Securities and Exchange Commission or any similar or corresponding
governmental commission, department or agency substituted therefor, or any
similar or corresponding Governmental Authority; provided that, it is
acknowledged and agreed that nothing in this Credit Agreement shall require
Partners or any of its affiliates to provide Forms K-1 or other similar limited
partner tax information or any confidential or legally protected personal
information relating to its limited partners to the Agent or the Lenders or any
other Person;

 

(f)            no later than thirty (30) days after the commencement of each
fiscal year during each year when this Credit Agreement is in effect, an annual
forecast setting forth the quarterly budget for each quarter of such fiscal year
in a form consistent with the annual forecast provided to the Agent prior to the
Closing Date for the period ending on December 31, 2011;

 

(g)           promptly and in any event within five (5) Business Days after
becoming aware of the occurrence of a Default or Event of Default, a certificate
of an Executive Officer specifying the nature thereof and the Credit Parties’
proposed response thereto, each in reasonable detail; and

 

(h)           with reasonable promptness, such other data as the Agent may
reasonably request.

 

7.2          Corporate Existence.

 

Each Credit Party and each of its Restricted Subsidiaries: (a) will (i) maintain
its current corporate or other organizational existence, except as permitted by
Section 9.4, (ii) maintain in full force and effect all licenses, permits,
bonds, franchises, leases, contracts, patents,

 

91

--------------------------------------------------------------------------------


 

trademarks, copyrights and qualifications to do business, except as could not
reasonably be expected to have a Material Adverse Effect; (b) will limit their
operations to Permitted Lines of Business; and (c) will comply with all
applicable laws and regulations of any federal, state or local Governmental
Authority, except where noncompliance could not reasonably be expected to have a
Material Adverse Effect.

 

7.3          ERISA.

 

(a)           The Credit Parties will deliver to the Agent, at the Credit
Parties’ expense, the following information at the times specified below:

 

(i)            within ten (10) Business Days after any Credit Party or any of
its Subsidiaries or ERISA Affiliates knows or has reason to know that a
Termination Event has occurred, a written statement of an Executive Officer
describing such Termination Event and the action, if any, which such Credit
Party or other such entities have taken, are taking or propose to take with
respect thereto, and when known, any action taken or threatened by the Internal
Revenue Service, DOL or PBGC with respect thereto;

 

(ii)           within ten (10) Business Days after any Credit Party or any of
its Subsidiaries or ERISA Affiliates knows or  has reason to know that a
material prohibited transaction (as defined in Section 406 of ERISA and
Section 4975 of the Internal Revenue Code) has occurred, a statement of an
Executive Officer describing such transaction and the action which such Credit
Party or other such entities have taken, are taking or propose to take with
respect thereto;

 

(iii)          if requested by the Agent, within thirty (30) Business Days after
such request, copies of each annual report (form 5500 series), including all
schedules and attachments thereto, filed with respect to each Benefit Plan;

 

(iv)          if requested by the Agent, within thirty (30) Business Days after
such request, each actuarial report for any Benefit Plan or Multiemployer Plan
and each annual report for any Multiemployer Plan;

 

(v)           within three (3) Business Days after the filing thereof with the
Internal Revenue Service, a copy of each funding waiver request filed with
respect to any Benefit Plan and all communications received by any Credit Party
or any of its Subsidiaries or ERISA Affiliates with respect to such request;

 

(vi)          within ten (10) Business Days upon the occurrence thereof,
notification of any material increase in the benefits of any existing Benefit
Plan or the establishment of any new Benefit Plan or the commencement of
contributions to any Benefit Plan to which any Credit Party or any of its
Subsidiaries or ERISA Affiliates was not previously contributing;

 

(vii)         within three (3) Business Days after receipt by any Credit Party
or any of its Subsidiaries or ERISA Affiliates of the PBGC’s intention to
terminate a Benefit Plan or to have a trustee appointed to administer a Benefit
Plan, copies of each such notice;

 

92

--------------------------------------------------------------------------------


 

(viii)        within ten (10) Business Days after receipt by any Credit Party or
any of its Subsidiaries or ERISA Affiliates of a notice regarding the imposition
of withdrawal liability, copies of each such notice;

 

(ix)           within ten (10) Business Days after any Credit Party or any of
its Subsidiaries or ERISA Affiliates fail to make a required installment or any
other required payment under Section 412 of the Internal Revenue Code on or
before the due date for such installment or payment, a notification of such
failure; and

 

(x)            within three (3) Business Days after any Credit Party or any of
its Subsidiaries or ERISA Affiliates knows (1) a Multiemployer Plan has been
terminated, (2) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (3) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a written statement setting forth any such event or
information.

 

For purposes of this Section 7.3(a), any Credit Party or any of its Subsidiaries
or ERISA Affiliates shall be deemed to know all facts known by the administrator
of any Plan of which such entity is the plan sponsor.

 

(b)           Except to any extent the occurrence of any of the events described
below could not reasonably be expected to have a Material Adverse Effect, each
Credit Party and its Subsidiaries shall:

 

(i)            not engage, and shall not permit any ERISA Affiliate to engage,
in any material prohibited transaction which could result in a civil penalty or
excise tax described in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code for which a statutory or class exemption is not available or a
private exemption has not been previously obtained from the DOL;

 

(ii)           not permit to exist with respect to any Benefit Plan any
accumulated funding (as defined in Sections 302 of ERISA and 412 of the Internal
Revenue Code), whether or not waived;

 

(iii)          not fail, and shall not permit any ERISA Affiliate to fail, to
pay timely required contributions or annual installments due with respect to any
waived funding deficiency to any Benefit Plan;

 

(iv)          not terminate, and shall not permit any ERISA Affiliate to
terminate, any Benefit Plan where such event would result in any material
liability of the Credit Party or any of its Subsidiaries or ERISA Affiliates
under Title VI of ERISA;

 

(v)           not fail, and shall not permit any ERISA Affiliate to fail to make
any required contribution or payment to any Multiemployer Plan;

 

(vi)          not fail, and shall not permit any ERISA Affiliate to fail, to pay
any required installment or any other payment required under Section 412 of the
Internal Revenue Code on or before the due date for such installment or other
payment;

 

93

--------------------------------------------------------------------------------


 

(vii)         not amend, and shall not permit any ERISA Affiliate to amend, a
Benefit Plan resulting in an increase in current liability for the plan year
such that any of the Credit Parties or any of their Subsidiaries or ERISA
Affiliates is required to provide security to such Benefit Plan under
Section 401(a)(29) of the Internal Revenue Code;

 

(viii)        not withdraw, and shall not permit any ERISA Affiliate to
withdraw, from any Multiemployer Plan; or

 

(ix)           not allow any representation made in Section 6.14 to be untrue at
any time during the term of this Credit Agreement.

 

7.4          Proceedings or Adverse Changes.

 

The Credit Parties will as soon as possible, and in any event within five
(5) Business Days after any Executive Officer learns of the following, give
written notice to the Agent of (i) any material proceeding(s) being instituted
or threatened in writing to be instituted by or against any Credit Party or any
of its Subsidiaries in any federal, state, local or foreign court or before any
commission or other regulatory body (federal, state, local or foreign), if the
amount involved is equal to or in excess of $10,000,000 and (ii) any event has
occurred that has or could reasonably be expected to cause a Material Adverse
Change.  Provision of such notice by the Credit Parties will not constitute a
waiver or excuse of any Default or Event of Default occurring as a result of
such changes or events.

 

7.5          Environmental Matters.

 

Each Credit Party will conduct its business and the businesses of each of the
Subsidiaries so as to comply in all material respects with all applicable
environmental laws, regulations, orders and ordinances, in all jurisdictions in
which any of them is or may at any time be doing business including, without
limitation, environmental land use, occupational safety or health laws,
regulations, requirements or permits in all jurisdictions in which any of them
is or may at any time be doing business, except to the extent that any Credit
Party or any of its Subsidiaries is contesting, in good faith by appropriate
legal proceedings, any such law, regulation, order or ordinance, or
interpretation thereof or application thereof; provided, further, that each
Credit Party and each of the Subsidiaries will comply with the order of any
court or other governmental body of the applicable jurisdiction relating to such
laws unless such Credit Party or Subsidiary shall currently be prosecuting an
appeal or proceedings for review and shall have secured a stay of enforcement or
execution or other arrangement postponing enforcement or execution pending such
appeal or proceedings for review.  If any Credit Party or any of its
Subsidiaries shall receive any notice from a federal, state, or local agency
that (a) any violation of any federal, state or local environmental law,
regulation, order or ordinance, may have been committed or is about to be
committed by such Credit Party or any of its Subsidiaries, (b) any
administrative or judicial complaint or order has been filed or is about to be
filed against such Credit Party or any of its Subsidiaries alleging violations
of any federal, state or local environmental law, regulation, order, ordinance,
or requiring such Credit Party or any of its Subsidiaries to take any action in
connection with the release of toxic or hazardous substances into the
environment or (c) alleging that such Credit Party or any of its Subsidiaries
may be liable or responsible for costs associated with a response to or cleanup
of a release of a toxic or hazardous substance into the environment

 

94

--------------------------------------------------------------------------------


 

or any damages caused thereby, and any Credit Party reasonably believes that
such costs or damages would likely be material, such Credit Party will provide
the Agent with a copy of such notice within fifteen (15) days after the receipt
thereof by the applicable Credit Party or any of its Subsidiaries.  Each Credit
Party will promptly take all actions necessary to prevent the imposition of any
Liens on any of its properties arising out of or related to any environmental
matters except to the extent such Liens that would not reasonably be expected to
create an Event of Default.

 

7.6          Books and Records; Inspection.

 

Each Credit Party will, and will cause each of its Restricted Subsidiaries to,
maintain books and records pertaining to the Collateral in such detail, form and
scope as is consistent with good business practice.  Each Credit Party agrees
that the Agent or its agents may enter upon the premises of each Credit Party or
any of its Restricted Subsidiaries at any time and from time to time, during
normal business hours, and at any time at all on and after the occurrence of an
Event of Default, and which has not otherwise been waived by the Agent, for the
purpose of (a) enabling the Agent’s internal auditors or outside third party
designees to conduct any periodic field examinations at such Credit Party’s
expense, (b) inspecting the Collateral, (c) inspecting and/or copying (at such
Credit Party’ expense) any and all records pertaining thereto, and
(d) discussing the affairs, finances and business of any Credit Party or with
any officers, employees and directors of any Credit Party with the Independent
Accountant.  The Lenders, in the reasonable discretion of the Agent, may
accompany the Agent at their sole expense in connection with the foregoing
inspections.

 

7.7          Collateral Records.

 

Each Credit Party will, and will cause each of its Restricted Subsidiaries to,
execute and deliver to the Agent, from time to time, for the Agent’s use in
maintaining a record of the Collateral, such written statements and schedules
that are reasonably available and as the Agent may reasonably require, including
without limitation those described in Section 7.1, designating, identifying or
describing the Collateral pledged to the Lenders hereunder.  Any Credit Party’s
failure, however, to promptly give the Agent such statements or schedules shall
not affect, diminish, modify or otherwise limit the Lenders’ security interests
in the Collateral. Such Credit Party agrees to maintain such books and records
regarding Accounts and the other Collateral as the Agent may reasonably require.

 

7.8          Security Interests.

 

(a)           Each Credit Party will use commercially reasonable efforts to
defend the Collateral against all claims and demands of all Persons at any time
claiming the same or any interest therein other than, with respect to Collateral
that does not consist of Capital Stock of a Subsidiary or Joint Venture,
Permitted Liens.  Each Credit Party agrees to, and will cause the other Credit
Parties to, comply with the requirements of all applicable state and federal
laws necessary to grant to the Lenders and thereafter maintain valid and
perfected first security interest in the Collateral as required by this Credit
Agreement and the Security Documents.  The Agent is hereby authorized by each
Credit Party to file any financing statements in accordance with Section 5(f) of
the Security Agreement.  Each

 

95

--------------------------------------------------------------------------------


 

Credit Party agrees to take the following actions as the Agent may reasonably
request, from time to time, by way of: reasonably cooperating with the Agent’s
custodians; keeping stock records; paying claims, which might if unpaid, become
a Lien (other than a Permitted Lien) on the Collateral except for claims which
are being contested in good faith; as to Full Recourse Credit Parties, assigning
its rights to the payment of Accounts pursuant to the Assignment of Claims Act
of 1940, as amended (31 U.S.C. §3727 et. seq.); and performing such further acts
as the Agent may reasonably require in order to effect the purposes of Security
Documents.  Subject to any limitation expressly set forth herein any and all
reasonable fees, costs and expenses of whatever kind and nature (including any
Taxes, reasonable attorneys’ fees or costs for insurance of any kind), which the
Agent may incur with respect to the Collateral or the Obligations: in filing
public notices; in preparing or filing documents; in protecting, maintaining, or
preserving the Collateral or its interest therein; in enforcing or foreclosing
the Liens hereunder, whether through judicial procedures or otherwise; or in
defending or prosecuting any actions or proceedings arising out of or relating
to its transactions with any Credit Party or any of its Restricted Subsidiaries
under this Credit Agreement or any other Credit Document, will be borne and paid
by the Credit Parties.  If the same are not promptly paid by the Credit Parties
upon presentation of correct, detailed invoices, the Agent may pay the same on
the Credit Parties’ behalf, and the amount thereof shall be an Obligation
secured hereby and due to the Agent on demand.

 

(b)           If any Credit Party acquires or leases any Real Estate after the
date hereof or if any Real Estate that was Excluded Real Estate no longer
satisfies the definition thereof, such Credit Party will (i) promptly submit to
the Agent an updated Schedule 6.19 pursuant to Section 7.16 and (ii) with
respect to all such Real Estate that is (x) owned by a Full Recourse Credit
Party, other than Excluded Real Estate, and (y) leased by a Full Recourse Credit
Party and is designated in writing by the Agent in its sole discretion, within
forty-five (45) days (or such longer period as Agent may agree in writing in its
reasonable discretion) of such acquisition or lease or of any Excluded Real
Estate no longer satisfying the definition thereof, execute and deliver to the
Agent a Mortgage on such Real Estate, and deliver to the Agent the other items
of the types described in the definition of Real Property Documentation with
respect thereto as the Agent may require, and all provisions of this Credit
Agreement (including, without limitation, the foregoing provisions of this
Section 7.8 and all other applicable representations, warranties and covenants)
that are applicable to Real Estate or Mortgages shall apply thereto.

 

(c)           If the Brownsville Property is not disposed of pursuant to
Section 9.3 within one-hundred twenty (120) days after the Closing Date (or such
longer period as Agent may agree in writing in its reasonable discretion), then
the Borrower shall cause the applicable Credit Party to execute and deliver to
the Agent the other items of the types described in the definition of Real
Property Documentation with respect thereto as the Agent may require, and all
provisions of this Credit Agreement (including, without limitation, the
foregoing provisions of this Section 7.8 and all other applicable
representations, warranties and covenants) that are applicable to Real Estate or
Mortgages shall apply thereto.

 

96

--------------------------------------------------------------------------------


 

(d)           Except to the extent the Borrower has elected to treat the
Drop-Down Assets as “Excluded Real Estate” pursuant to clause (a) of the
definition thereof, on or prior to the consummation of the Drop-Down
Acquisition, the Borrower shall have delivered to the Agent, an executed
acknowledgement agreement, substantially in the form of the TMG/TPSI
Acknowledgement Agreement (with appropriate modifications to reflect such
Drop-Down Acquisition), together with any other documents or consents reasonably
requested by Agent to ensure that the Lien of the Agent and the Lenders under
the Credit Documents is in full force and effect (or will be in full force and
effect upon the execution and delivery of a Mortgage with respect thereto) with
respect to the Drop-Down Assets, provided that the amount of the Obligations
secured by such Mortgage will be determined by Agent in its reasonable
discretion but shall not exceed $15,000,000.

 

(e)           Each Credit Party shall provide not less than thirty (30) days
prior written notice to the Agent before changing the location of its Collateral
or books and records from the locations set forth for such Credit Party on
Schedule 6.7.

 

(f)            The Credit Parties shall not change (i) any Credit Party’s legal
name, (ii) the state in which any Credit Party’s chief executive office is
located, (iii) any Credit Party’s organizational type, (iv) any Credit Party’s
organizational identification number, if any, or (v) any Credit Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, dissolving, liquidating, reorganizing or organizing in any
other jurisdiction, in each case, other than pursuant to a transaction permitted
by Section 9.4), until (A) such Credit Party shall have given the Agent not less
than 30 days’ prior written notice (in the form of an officers’ certificate), or
such lesser notice period agreed to by the Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Agent may reasonably request and (B) such Credit
Party shall have taken all action reasonably satisfactory to the Agent to
maintain the perfection and priority of the security interest of the Agent in
the Collateral, if applicable.  Each Credit Party agrees to promptly provide the
Agent with certified organizational documents of such Credit Party reflecting
any of the changes described in the preceding sentence.

 

(g)           Each Credit Party and its Restricted Subsidiaries may open and
maintain checking, savings or other accounts at any bank or other financial
institution, or any commodities account, or any securities account, or any other
account where money is or may be deposited or maintained, or securities are
maintained only if (a), with respect to commodities accounts, such commodities
accounts are maintained with commodities brokers in the ordinary course of
business in accordance with historical practices and, except the extent
otherwise determined by Agent, such commodities accounts are subject to a
Commodities Account Control Agreement, (b) with respect to the deposit accounts
and securities accounts set forth on Schedule 6.32, except to the extent
otherwise determined by the Agent, such deposit accounts and securities accounts
are subject to a Deposit Account Control Agreement or Securities Account Control
Agreement, and (c) with respect to deposit accounts, securities accounts and
commodities accounts established after the Closing Date, such accounts are
subject to a Deposit Account Control Agreement, a Securities Account Control
Agreement, or a Commodities Account Control Agreement, as applicable; provided
that the Credit Parties and Restricted

 

97

--------------------------------------------------------------------------------


 

Subsidiaries shall not be required to provide a Deposit Account Control
Agreement or Securities Account Control Agreement with respect to (i) deposit
accounts established after the Closing Date solely as payroll and other zero
balance accounts or (ii) deposit accounts or securities accounts established
after the Closing Date the aggregate balance of which deposits account and
securities accounts, collectively, does not exceed $5,000,000 for more than two
(2) consecutive Business Days after an Executive Officer of any Credit Party
becomes aware such balance was exceeded.

 

7.9          Insurance; Casualty Loss.

 

Each Credit Party will, and will cause each of the Restricted Subsidiaries to,
maintain public liability insurance and replacement value property damage
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts and covering such risks as are commercially
reasonable for the industry and taking into account the interests of the Agent
in the Collateral.  All policies covering the Collateral are to name the Credit
Parties and the Agent as additional insureds and lenders’ loss payee, as their
interests may appear.  Certificates of insurance evidencing such insurance
covering the Collateral are to be delivered to the Agent on or prior to the
Closing Date, premium prepaid, with the Agent as additional insured and lenders’
loss payee, and shall provide for not less than thirty (30) days prior written
notice to the Agent or ten (10) days in the case of non-payment of premium, of
the exercise of any right of cancellation.  In the event any Credit Party or any
of its Restricted Subsidiaries fail to respond in a timely and appropriate
manner (as determined by the Agent in its reasonable discretion) with respect to
collecting under any insurance policies required to be maintained under this
Section 7.9, and if the amount involved is $5,000,000 or more, the Agent shall
have the right, in the name of the Agent such Credit Party or Restricted
Subsidiary, to file claims under such insurance policies, to receive and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.  Each Credit Party
will provide written notice to the Agent of the occurrence of any of the
following events within fifteen (15) Business Days after the occurrence of such
event: any material asset or property owned or used by any Credit Party or any
of its Restricted Subsidiaries is (i) materially damaged or destroyed, or
suffers any other material loss or (ii) is condemned, confiscated or otherwise
taken, in whole or in part, or the use thereof is otherwise diminished so as to
render impracticable or unreasonable the use of such asset or property for the
purpose to which such asset or property were used immediately prior to such
condemnation, confiscation or taking, by exercise of the powers of condemnation
or eminent domain or otherwise, and in either case the amount of the damage,
destruction, loss or diminution in value of the Collateral which is in excess of
$4,000,000 (collectively, a “Casualty Loss”).  Each Credit Party will diligently
file and prosecute its claim or claims for any award or payment in connection
with a Casualty Loss.  After the occurrence and during the continuance of an
Event of Default, (i) no settlement on account of any such Casualty Loss shall
be made without the consent of the Agent and (ii) the Agent may participate in
any such proceedings and the Credit Parties will deliver to the Agent such
documents as may be requested by the Agent to permit such participation and will
consult with the Agent, its attorneys and agents in the making and prosecution
of such claim or claims.  Each Credit Party hereby irrevocably authorizes and
appoints the Agent its attorney-in-fact, after the occurrence and continuance of
an Event of Default, to collect and receive for any such award or payment and to
file and prosecute such

 

98

--------------------------------------------------------------------------------


 

claim or claims, which power of attorney shall be irrevocable and shall be
deemed to be coupled with an interest, and each Credit Party shall, upon demand
of the Agent, make, execute and deliver any and all assignments and other
instruments sufficient for the purpose of assigning any such award or payment to
the Agent for the benefit of the Lenders, free and clear of any encumbrances,
other than Permitted Liens.

 

7.10        Taxes.

 

Each Credit Party will, and will cause each of the Subsidiaries to, pay, when
due, all Taxes levied or assessed against any Credit Party, any of its
Subsidiaries or any of the Collateral; provided, however, that unless such Taxes
have become a federal tax or ERISA Lien on any of the assets of any Credit Party
or any of its Subsidiaries, in each case in an amount that would create an Event
of Default, no such Tax, other than state excise taxes, need be paid if the same
is being contested in good faith, by appropriate proceedings promptly instituted
and appropriately conducted and if an adequate reserve or other appropriate
provision shall have been made therefor as required in order to be in conformity
with GAAP.

 

7.11        Compliance With Laws.

 

Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all acts, rules, regulations, orders, directions and ordinances of any
legislative, administrative or judicial body or official applicable to the
Collateral or any part thereof, or to the operation of its business, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.

 

7.12        Use of Proceeds.

 

The proceeds of the Loans may be used by the Borrower solely (a) for working
capital and general corporate  purposes of the Full Recourse Credit Parties,
(b) for capital expenditures, Permitted Acquisitions, and Permitted Investments,
(c) to fund Permitted Restricted Payments, including distributions of Available
Cash permitted by Section 9.6, and (d) to pay fees and expenses related to the
consummation of this Credit Agreement and related transactions; provided,
however, that in any event, no portion of the proceeds of any such advances
shall be used by any Credit Party for the purpose of purchasing or carrying any
“margin stock” (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) or for any other purpose which violates the provisions
or Regulation U of said Board of Governors or for any other purpose in violation
of any applicable statute or regulation, or of the terms and conditions of this
Credit Agreement.

 

7.13        Fiscal Year; Accounting Policies.

 

Each Credit Party agrees that it will not change its fiscal year from a year
ending December 31 without the Agent’s prior written consent or unless required
by law, in which case such Credit Party will give the Agent prompt written
notice thereof.  Subject to Section 1.2, each Credit Party agrees that it will
provide prompt notice to the Agent of any material change to its accounting
policies from those used to prepare the financial statements delivered pursuant
to Section 5.1(b).

 

99

--------------------------------------------------------------------------------


 

7.14        Notification of Certain Events.

 

Each Credit Party agrees that it will promptly, and in any case within five
(5) Business Days, notify the Agent of the occurrence of any of the following
events:

 

(a)           any Specified Contract of any Credit Party is terminated or
amended in any material adverse respect or any new Specified Contract is entered
into (in which event such Credit Party shall provide the Agent with a copy of
such Specified Contract); or

 

(b)           the Bostco Operating Agreement or the Frontera Operating Agreement
is terminated or amended (in which event such Credit Party shall provide the
Agent with a copy of such amendment); or

 

(c)           any order, judgment or decree shall have been entered against any
Credit Party or any of its Subsidiaries or any of their respective properties or
assets, if a Lien arising therefrom would create an Event of Default; or

 

(d)           any notification of violation of any law or regulation or any
inquiry shall have been received by any Credit Party from any local, state,
federal or foreign Governmental Authority or agency which could reasonably be
expected to have a Material Adverse Effect; or

 

(e)           the filing or receipt by any Credit Party of notice of, any
federal or state tax lien, if such Lien would create an Event of Default.

 

7.15        Additional Full Recourse Guarantors.

 

With respect to any newly created or acquired Restricted Subsidiary of Partners
or with respect to any Unrestricted Subsidiary redesignated as a Restricted
Subsidiary in accordance with Section 9.17(b) or pursuant to the definition of
Joint Venture, Partners will provide the Agent written notice thereof not more
than ten (10) Business Days’ (or at such earlier time as may be required
hereunder with respect to Permitted Acquisitions) after such creation,
acquisition, or redesignation setting forth information in reasonable detail
describing all of the material assets of such Person and shall, within thirty
(30) days (or, with respect to clause (b) below, forty-five (45) days) (or such
longer period as the Agent may agree in writing in its sole discretion) after
the creation, acquisition or redesignation of such Restricted Subsidiary
(a) cause any such Restricted Subsidiary that is a Domestic Subsidiary to
execute and deliver to the Agent a Joinder Agreement in substantially the form
of Exhibit K, causing such Restricted Subsidiary to become a party to (i) the
Full Recourse Guaranty, as a joint and several “Guarantor” thereunder, (ii) the
Security Agreement, as an “Obligor” granting a first priority Lien on its
personal property, subject to, in the case of personal property other than
Capital Stock of a Subsidiary or Joint Venture, Permitted Liens, and with
respect to the Capital Stock of Subsidiaries or Joint Ventures, Specified
Permitted Liens, (iii) the Contribution Agreement, as a “Contributing Party” and
(iv) the Pledge Agreement, as a “Pledgor,” causing all of its Capital Stock (or,
in the case of any Foreign Subsidiary, and without waiving the requirement for
the prior consent of the Required Lenders for the formation or acquisition
thereof, sixty-five percent (65%) of its Capital Stock) to be delivered to the
Agent (together with undated stock powers signed in blank and pledged to the

 

100

--------------------------------------------------------------------------------


 

Agent), (b) execute and deliver Mortgages and such Real Property Documentation
as the Agent may request with respect to any Real Estate (other than Excluded
Real Estate) owned or leased by such Credit Party, and (c) deliver such other
documentation as the Agent may reasonably request in connection with the
foregoing, including, without limitation, appropriate UCC-1 financing
statements, certified resolutions and other organizational and authorizing
documents of such Person and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect, no
conflicts with constitutional documents or material agreements, and
enforceability of the documentation referred to above, and attachment and
perfection of the Agent’s Lien in such Restricted Subsidiary’s Collateral), all
in form, content and scope reasonably satisfactory to the Agent.

 

7.16        Revisions or Updates to Schedules.

 

If any of the information or disclosures provided on any of Schedules 6.7, 6.8,
6.9, 6.17 or 6.19, originally attached hereto become outdated or incorrect in
any material respect, the Credit Parties shall deliver to the Agent and the
Lenders as part of the compliance certificate required pursuant to
Section 7.1(c) such revision or updates to such Schedule(s) as may be necessary
or appropriate to update or correct such Schedule(s); provided, that such
revisions or updates to any such Schedule(s) shall be deemed to have amended,
modified or superseded such Schedule(s) as originally attached hereto or revised
or updated pursuant hereto, but shall not be deemed to have cured any breach of
warranty or misrepresentation resulting from the inaccuracy or incompleteness of
any such Schedule(s) as it existed prior to such revision or update unless and
until the Agent, in its sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule(s).

 

7.17        Collection of Accounts.

 

Rights with respect to collection of Accounts shall be as set forth in the
Security Agreement.

 

7.18        Maintenance of Property.

 

Each Credit Party will, and will cause each of its Restricted Subsidiaries to,
use commercially reasonable efforts to keep all property useful and necessary to
its respective business in good working order and condition (ordinary wear and
tear excepted) in accordance with their past operating practices except for such
property not material to the conduct of such Credit Party’s business.

 

7.19        Trademarks.

 

Each Credit Party will do and cause to be done all things reasonably necessary
to preserve and keep in full force and effect all registrations of trademarks,
service marks and other marks, trade names or other trade rights, in each case
to the extent material to the conduct of such Credit Party’s business.

 

101

--------------------------------------------------------------------------------


 

7.20        Corporate Separateness.

 

Notwithstanding anything to the contrary in this Credit Agreement, neither
Partners, the Borrower nor any of their Restricted Subsidiaries shall take any
action, or conduct its affairs in a manner, which is reasonably likely to result
in the corporate or other similar existence of any Unrestricted Subsidiary or
any Joint Venture being ignored, or in the assets and liabilities of it or any
of its Restricted Subsidiaries being substantively consolidated with those of
any Unrestricted Subsidiary or any Joint Venture in a bankruptcy, reorganization
or other insolvency proceeding.

 

7.21        Post-Closing Covenant.  The Credit Parties shall cause each of the
actions set forth in Schedule 7.21 hereto to be taken on or before the date set
forth in such schedule for such action (or such later date as Agent may agree in
writing in its reasonable discretion).

 

ARTICLE VIII

 

FINANCIAL COVENANTS

 

From the Closing Date and until all of the Credit and Collateral Termination
Events have occurred, the Borrower and (by execution and delivery of the
Guaranty Agreement or of a joinder thereto and incorporation by reference
therein) each Guarantor agrees that, unless the Required Lenders shall have
otherwise consented in writing:

 

8.1          Maximum Total Leverage Ratio.

 

A Total Leverage Ratio shall be maintained as of the last day of each fiscal
quarter of Partners of not greater than 4.75 to 1.00; provided, however, that a
Total Leverage Ratio of not greater than 5.25 to 1.00 may be maintained
(a) during any Specified Period and (b) while any Qualified Senior Notes are
outstanding.

 

8.2          Minimum Interest Coverage Ratio.

 

An Interest Coverage Ratio shall be maintained as of the last day of each fiscal
quarter of Partners of not less than 3.00 to 1.00; provided, however, that an
Interest Coverage Ratio of not less than 2.75 to 1.00 shall be maintained while
any Qualified Senior Notes are outstanding.

 

8.3          Maximum Senior Secured Leverage Ratio.

 

While any Qualified Senior Notes are outstanding, a Senior Secured Leverage
Ratio shall be maintained as of the last day of each fiscal quarter of Partners
of not greater than 3.75 to 1.00.

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

From the Closing Date and until all of the Credit and Collateral Termination
Events have occurred, the Borrower and (by execution and delivery of the
Guaranty Agreement or of a joinder thereto and incorporation by reference
therein) each other Credit Party agrees that, unless

 

102

--------------------------------------------------------------------------------


 

the Required Lenders shall have otherwise consented in writing, it will not, and
will not permit any of its Restricted Subsidiaries to:

 

9.1          Restrictions on Liens.

 

Mortgage, assign, pledge, transfer or otherwise permit any Lien or judgment
(whether as a result of a purchase money or title retention transaction, or
other security interest, or otherwise) to exist on any of its assets or
properties, whether real, personal or mixed, whether now owned or hereafter
acquired, except for Permitted Liens.  Other than Liens securing the
Obligations, (a) no consensual (non statutory) Liens (other than Permitted Liens
not securing Indebtedness) shall be permitted on the Florida Real Property
Assets and (b) no Liens (other than Specified Permitted Liens) shall be
permitted on Collateral consisting of the Capital Stock of any Subsidiary or
Joint Venture.

 

9.2          Restrictions on Additional Indebtedness.

 

Incur, create, or suffer to exist any liability or Indebtedness other than
Permitted Indebtedness.

 

9.3          Restrictions on Sale of Assets.

 

Sell, lease, assign, transfer or otherwise dispose of any assets or property
(including the Capital Stock of any Subsidiary of Partners) other than:

 

(a)           sales of inventory in the ordinary course of business;

 

(b)           sale-leaseback transactions permitted by Section 9.13;

 

(c)           sales or other dispositions in the ordinary course of business of
assets or properties that are obsolete or that are no longer used or useful in
the conduct of such Credit Party’s or Restricted Subsidiary’s business;

 

(d)           sales in the ordinary course of business of assets or properties
(other than inventory) used in such Credit Party’s or Restricted Subsidiary’s
business that are worn out or in need of replacement and that are replaced
within six (6) months with assets of reasonably equivalent value or utility;

 

(e)           other asset sales not exceeding in the aggregate for all Credit
Parties 5.00% of Consolidated Net Tangible Assets in any twelve (12) consecutive
month period, so long as such assets are sold at fair market value (as
determined in good faith by the Board of Directors of the General Partner) and
before and after giving effect thereto no Default or Event of Default exists;

 

(f)            transfers among Full Recourse Credit Parties, provided that with
respect to any Real Estate that is transferred, Borrower shall provide Agent
with at least thirty (30) days’ prior written notice of such transfer, and prior
to such transfer deliver any Mortgages and Real Estate Documentation, as
requested by the Agent, reasonably

 

103

--------------------------------------------------------------------------------


 

necessary for the Agent to maintain the priority of the Lien of the Agent in
respect of such Real Estate;

 

 

(g)           the sale or transfer of assets (other than the Capital Stock of
any Credit Party) to a Joint Venture so long as such sales or transfers are made
at fair market value (as determined in good faith by the Board of Directors of
the General Partner) and constitute Permitted JV Investments;

 

(h)           the sale or transfer of a portion of (but not all of) the Capital
Stock of a Joint Venture to a third party for fair market value (as determined
in good faith by the Board of Directors of the General Partner) for the purposes
of forming or completing the formation of a Joint Venture in connection with a
Permitted JV Investment;

 

(i)            the sale or discount, in each case without recourse, of overdue
account receivables arising in the ordinary course of business, but only in
connection with the compromise or collection thereof and not as part of a
financing transaction;

 

(j)            the use, transfer, or liquidation, as applicable, of money or
Cash Equivalents in the ordinary course of business and in a manner that is not
prohibited by the terms of this Credit Agreement or the other Credit Documents;
and

 

(k)           leases, subleases, licenses or sublicenses of real property in the
ordinary course of business not interfering in any material respect with the
business of any Credit Party or Restricted Subsidiary.

 

9.4          No Corporate Changes.

 

(a)           Merge or consolidate with any Person, provided, however, that
subject to Section 7.15 and Section 9.11, Partners and its Restricted
Subsidiaries may merge or consolidate with and into each other (so long as, if
such merger or consolidation involves the Borrower, the Borrower is the
surviving entity, if such merger or consolidation involves a Domestic Subsidiary
and a Foreign Subsidiary, the Domestic Subsidiary is the surviving entity, if
such merger or consolidation involves a Credit Party and a Subsidiary that is
not a Credit Party, the Credit Party is the surviving entity, and if such merger
or consolidation involves a Full Recourse Credit Party, a Full Recourse Credit
Party is the surviving entity) and the Credit Parties may engage in Permitted
Acquisitions;

 

(b)           alter or modify any Credit Party’s or any of its Subsidiary’s
Articles or Certificate of Incorporation or other equivalent organizational
document or form of organization in any manner materially adverse to the
interests of the Agent or the Lenders; or

 

(c)           enter into or engage in any business, operation or activity other
than a Permitted Line of Business;

 

provided, however, that notwithstanding the foregoing, any Credit Party may
dissolve or liquidate any Subsidiary that is not a Credit Party and is not
required to be one pursuant hereto.

 

104

--------------------------------------------------------------------------------


 

9.5          [Intentionally Omitted.]

 

9.6          No Restricted Payments.

 

Make a Restricted Payment, other than (a) to pay dividends from any Subsidiary
to any Full Recourse Credit Party and (b) Permitted Restricted Payments.

 

9.7          No Investments.

 

Make or suffer to exist any Investment other than Permitted Investments.

 

9.8          No Affiliate Transactions.

 

Enter into any transaction with, including, without limitation, the purchase,
sale or exchange of property or the rendering of any service or the payment of
any management, advisory or similar fees to any Subsidiary or Affiliate of any
Credit Party (other than another Credit Party) except (a) in the ordinary course
of such Credit Party’s or Restricted Subsidiaries’ business and upon fair and
reasonable terms no less favorable to such Credit Party or Restricted Subsidiary
than could be obtained in a comparable arm’s-length transaction with an
unaffiliated Person, (b) as permitted under Section 9.6, (c) Guarantees of
Bostco permitted under clause (h) of the definition of Permitted Investments,
(d) employment and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business, (e) payment of customary fees and
reasonable out of pocket costs to, and indemnities for the benefit of,
directors, officers and employees of the Credit Parties and their Subsidiaries
in the ordinary course of business to the extent attributable to the ownership
or operation of the Credit Parties and their Restricted Subsidiaries, (f) the
payment of fees and expenses with respect to the consummation of this Credit
Agreement, (g) transactions with the Bostco Joint Venture or Frontera which,
when considered together with all other transactions between such Credit Party
or Restricted Subsidiary, on the one hand, and the Bostco Joint Venture or
Frontera, as applicable, on the other hand, are upon fair and reasonable terms
no less favorable to such Credit Party or Restricted Subsidiary than could be
obtained in a comparable arm’s-length transaction with an unaffiliated Person,
(h) transactions approved by the conflicts committee of the Board of Directors
of the General Partner as being fair to the applicable Credit Party or
Restricted Subsidiary, and (g)  transactions that do not require or result in
the Credit Parties’ making payments, transferring assets, or incurring
liabilities (including, without limitation, contingent liabilities) in an amount
in excess of $500,000 per transaction per fiscal year, provided that prior to
entering into any such transaction the applicable Credit Party shall have
received the written consent of the Agent acting in its reasonable discretion.

 

9.9          [Intentionally Omitted.]

 

9.10        [Intentionally Omitted.]

 

9.11        Restrictions on Partners.

 

Hold, in the case of Partners only, any material assets other than the Capital
Stock of the Credit Parties and the other Subsidiaries listed on Schedule 6.9
and have, in the case of Partners

 

105

--------------------------------------------------------------------------------


 

only, any liabilities other than (a) the liabilities under the Credit Documents,
(b) other Indebtedness in existence on the date hereof and refinancings thereof,
and (c) tax, routine administrative and other liabilities not constituting
Indebtedness, expenses of the types described in clause (d) of the definition of
Permitted Restricted Payments, Indebtedness of the types described in clauses
(c), (f) and (h) of the definition of Permitted Indebtedness, intercompany
liabilities not prohibited hereby and guarantees constituting Permitted
Indebtedness,  in each case incurred in the ordinary course of business.  In the
case of Partners only, sell, transfer or otherwise dispose of any Capital Stock
in the Credit Parties or its Restricted Subsidiaries, or engage in any business
other than owning the Capital Stock of the Credit Parties and its Subsidiaries.

 

9.12        Additional Negative Pledges.

 

Create or otherwise cause or suffer to exist or become effective, or permit any
of the Restricted Subsidiaries to create or otherwise cause or suffer to exist
or become effective, directly or indirectly: (i) any prohibition or restriction
(including any agreement to provide equal and ratable security to any other
Person in the event a Lien is granted to or for the benefit of the Agent and the
Lenders) on the creation or existence of any Lien upon the assets of any Credit
Party or any of its Restricted Subsidiaries, other than Permitted Liens, except
(1) this Credit Agreement and the other Credit Documents, (2) covenants in
documents creating Permitted Liens (none of which shall include consensual (non
statutory) Liens on the Florida Real Property Assets, other than Permitted Liens
not securing Indebtedness and Liens securing the Obligations), but only to the
extent of the property encumbered by such Permitted Lien, and (3) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Credit Documents on property or assets of Partners or
any of its Restricted Subsidiaries (whether now owned or hereafter acquired)
securing the Loans or any Lender Hedging Agreement; or (ii) any Contractual
Obligation which may restrict or inhibit the Agent’s rights or ability to sell
or otherwise dispose of the Collateral or any part thereof after the occurrence
of an Event of Default, other than Contractual Obligations arising under the
organizational documents of Joint Ventures entered into through a Permitted JV
Investment that restrict or inhibit the Agent’s rights or ability to sell or
otherwise dispose of the Capital Stock of such Joint Venture so long as such
Contractual Obligations do not prohibit or restrict the granting of a Lien in
favor of the Agent, for the benefit of the Lenders and their Affiliates, on the
Capital Stock of the Bostco Joint Venture or Frontera or the proceeds thereof.

 

9.13        Sale and Leaseback.

 

Enter into any arrangement, directly or indirectly, whereby any Credit Party or
any of its Restricted Subsidiaries shall sell or transfer any property owned by
it to a Person (other than the Credit Parties or any of their Restricted
Subsidiaries) in order then or thereafter to lease such property or lease other
property which such Credit Party or Restricted Subsidiary intends to use for
substantially the same purpose as the property being sold or transferred, except
that any Credit Party or Restricted Subsidiary may enter into such arrangements
so long as (a) the fair market value (as determined in good faith by the Board
of Directors of the General Partner) of all property sold or transferred
pursuant to such arrangements does not exceed 1.00% of Consolidated Net Tangible
Assets determined at the time of each such transfer, (2) the Agent shall have
received a Landlord Agreement with respect to any such sold or transferred
property

 

106

--------------------------------------------------------------------------------


 

that is real property, and (3) before and after giving effect to such sale or
transfer no Default or Event of Default exists.

 

9.14        Restrictive Agreements.

 

Create, nor will it permit any of its Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to (a) pay dividends or make any other distribution
on any of such Person’s Capital Stock, (b) pay any Indebtedness owed to the
Credit Parties, (c) make loans or advances to any other Credit Party or
(d) transfer any of its property to any other Credit Party, except for
encumbrances or restrictions existing under or by reason of (i) customary
non-assignment provisions in any lease governing a leasehold interest,
(ii) applicable law, (iii) any document or instrument governing Indebtedness
incurred pursuant to clause (g) of the definition of “Permitted Indebtedness”
(provided, that any such restriction contained therein relates only to the asset
or assets acquired in connection therewith), (iv) any agreement or other
instrument of a Person existing at the time it becomes a Restricted Subsidiary
of a Credit Party; provided that such encumbrance or restriction is not
applicable to any other Person, or any property of any other Person, other than
such Person becoming a Restricted Subsidiary of a Credit Party and was not
entered into in contemplation of such Person becoming a Restricted Subsidiary of
a Credit party, (v) this Credit Agreement and the other Credit Documents,
(vi) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Credit Agreement so long as
such restrictions relate only to the assets subject thereto, and (vii) the
organizational documents of Joint Ventures entered into through a Permitted JV
Investment solely with respect to restrictions the disposition or transfer of
the Capital Stock of such Joint Venture.

 

9.15        [Intentionally Omitted.]

 

9.16        Amendments to Certain Agreements.

 

Without the prior written consent of the Agent, (a) amend, restate, modify or
otherwise supplement the Omnibus Agreement, the Indemnity Agreement, the
Terminaling Services Agreements, Partners’ Partnership Agreement or, upon their
effectiveness, the Bostco Operating Agreement or Frontera Operating Agreement,
in any way that (i) would reasonably be expected to have a Material Adverse
Effect or (ii) would, taking into account the Borrower’s and Partners’
circumstances at the time and treating such amendment as if it occurred at the
beginning of the current fiscal year, reduce projected Consolidated EBITDA for
the current fiscal year to less than 90% of the projected Consolidated EBITDA
shown on the annual forecast most recently delivered pursuant to
Section 7.1(f) or (b) upon the effectiveness of the Bostco Operating Agreement
or the Frontera Operating Agreement, as applicable, prohibits or restricts the
granting of a Lien in favor of the Agent, for the benefit of the Lenders and
their Affiliates, on the Capital Stock of the Bostco Joint Venture or Frontera
or the proceeds thereof.

 

9.17        Unrestricted Subsidiaries.

 

(a)           Designate any newly formed or acquired Subsidiary (other than a
Credit Party) of the Borrower as an Unrestricted Subsidiary unless:

 

107

--------------------------------------------------------------------------------


 

(i)            neither such Subsidiary nor any of its Subsidiaries has any
Indebtedness except Non-Recourse Debt;

 

(ii)           neither such Subsidiary nor any of its Subsidiaries is a party to
any agreement, arrangement, understanding or other transaction with any Credit
Party or any Restricted Subsidiary, except those agreements and other
transactions permitted under Section 9.8;

 

(iii)          neither such Subsidiary nor any of its Subsidiaries is a
Guarantor or has any outstanding Letters of Credit issued for its account;

 

(iv)          at the time of such designation and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing;

 

(v)           neither such Subsidiary nor any of its Subsidiaries owns any
Indebtedness (excluding any accounts payable in the ordinary course of business)
or Capital Stock of, or is the beneficiary of any Lien on any property of, any
Credit Party or any Restricted Subsidiary;

 

(vi)          at the time of such designation and immediately after giving
effect thereto the aggregate Investment in such Subsidiary together with the
aggregate Investments in all other Unrestricted Subsidiaries are permitted under
clause (j) and, for so long as such Unrestricted Subsidiary is also a Joint
Venture in accordance with the definition thereof, clause (h), of the definition
of Permitted Investments, it being acknowledged that such designation shall be
deemed to be an Investment in an Unrestricted Subsidiary in an amount equal to
the fair market value as of the date of such designation of any Credit Party’s
or any Restricted Subsidiary’s direct and indirect Capital Stock in such
Subsidiary;

 

(vii)         at or immediately prior to such designation (1) the assets of such
Subsidiary together with the assets of all other Unrestricted Subsidiaries
(other than the Bostco Joint Venture or Frontera) do not constitute more than
five percent (5%) of the Consolidated Net Tangible Assets and (2) the revenues
of such Subsidiary together with the aggregate revenues of all other
Unrestricted Subsidiaries (other than the Bostco Joint Venture or Frontera) do
not constitute more than five percent (5%) of the aggregate revenues of the
Borrower and its consolidated Restricted Subsidiaries; and

 

(viii)        at or immediately prior to such designation, the Borrower delivers
a certificate to the Agent certifying (A) the name of such Subsidiary and of all
of such Subsidiary’s Subsidiaries, (B) that before and immediately after giving
effect to such designation, the Credit Parties and the Restricted Subsidiaries
shall be in compliance, on a pro forma basis, with the covenants set forth in
Sections 8.1 through 8.3, and (C) that all requirements of this
Section 9.17(a) have been met for such designation.

 

(b)                                 designate any Unrestricted Subsidiary as a
Restricted Subsidiary unless:

 

(i)            the representations and warranties of the Credit Parties set
forth in this Credit Agreement and in the other Credit Documents shall be true
and correct in all

 

108

--------------------------------------------------------------------------------


 

material respects (provided that if any representation or warranty already
includes a materiality or material adverse effect or change qualifier, such
representation or warranty shall be true and correct in all respects) on and as
of the date of such designation, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such designation, such representations and warranties shall
continue to be true and correct in all material respects as of such specified
earlier date;

 

(ii)           at the time of such designation and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing;

 

(iii)          the Credit Parties comply with Sections 7.8 and 7.15 of the
Credit Agreement; and

 

(iv)          at or immediately prior to such designation, the Borrower delivers
a certificate to the Agent certifying (A) the name of such Subsidiary and of all
of such Subsidiary’s Subsidiaries, (B) that before and immediately after giving
effect to such designation, the Credit Parties and the Restricted Subsidiaries
shall be in compliance, on a pro forma basis, with the covenants set forth in
Sections 8.1 through 8.3, and (C) that all requirements of Section 9.17(b) have
been met for such designation.

 

9.18        Anti-Terrorism Laws.

 

(i) Conduct, or permit any of their respective Subsidiaries to conduct,  any
business or engage in any transaction or dealing with any Sanctioned Person or
Sanctioned Entity, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Sanctioned Person or Sanctioned
Entity; (ii) deal in, or otherwise engage in any transaction relating to, or
permit any of their respective Subsidiaries to deal in otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224; or (iii) knowingly engage in or conspire to engage
in, or permit any of their respective Subsidiaries to knowingly engage in or
conspire to engage in, any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or the USA Patriot Act.  Each of the Credit
Parties shall deliver to the Agent and Lenders any certification or other
evidence reasonably requested from time to time by the Agent or any Lender, in
the Agent’s reasonable discretion, confirming such Person’s compliance with this
Section.

 

ARTICLE X

 

POWERS

 

10.1        Appointment as Attorney-in-Fact.

 

A power of attorney in favor of the Agent for the benefit of the Lenders with
respect to the Collateral shall be as set forth in the Security Documents.

 

109

--------------------------------------------------------------------------------


 

ARTICLE XI

 

EVENTS OF DEFAULT AND REMEDIES

 

11.1        Events of Default.

 

The occurrence of any of the following events shall constitute an “Event of
Default” hereunder:

 

(a)           failure of the Borrower to pay (i) any interest or Fees hereunder
within three (3) Business Days of when due hereunder, in each case whether at
stated maturity, by acceleration, or otherwise; (ii) any principal of the
Revolving Loans or the Letter of Credit Obligations when due, whether at stated
maturity, by acceleration or otherwise; or (iii) any other amounts owing
hereunder or any other Credit Document within five (5) Business Days after such
amounts are due;

 

(b)           any representation or warranty, contained in this Credit
Agreement, the other Credit Documents or any other agreement, document,
instrument or certificate among any Credit Party, the Agent and the Lenders or
executed by any Credit Party in favor of the Agent or the Lenders shall prove
untrue in any material respect (provided that if any representation or warranty
already includes a materiality or material adverse effect or change qualifier,
such representation or warranty shall be true and correct in all respects) on or
as of the date it was made or was deemed to have been made;

 

(c)           failure of any Credit Party to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Section 7.1(g),
Section 7.2(a)(i), Section 7.6 (but only as to inspection rights), Section 7.15,
Article VIII or Article IX (other than Section 9.18);

 

(d)           failure to comply with any other covenant contained in this Credit
Agreement, the other Credit Documents or any other agreement, document,
instrument or certificate among any Credit Party, the Agent and the Lenders or
executed by any Credit Party in favor of the Agent or the Lenders and, in the
event such breach or failure to comply is capable of cure, such breach or
failure to comply is not cured within thirty (30) days (or, with respect to a
breach of Section 7.8(g), two (2) Business Days) after the earlier of (a) notice
thereof by the Agent, (b) an Executive Officer of any Credit Party becoming
aware thereof or (c) as to any failure to give notice as required by
Section 7.4, such failure is not cured within five (5) Business Days after an
Executive Officer of any Credit Party becomes aware of such failure to give such
notice;

 

(e)           dissolution, liquidation, winding up or cessation of the business
of any Credit Party or any of its Restricted Subsidiaries, or the failure of any
Credit Party or any of its Restricted Subsidiaries to meet its debts generally
as they mature, or the calling of a meeting of any Credit Party’s or any of its
Restricted Subsidiaries’ creditors for purposes of compromising any Credit
Party’s or any of its Restricted Subsidiaries’ debts, or the failure by any
Credit Party or any of its Restricted Subsidiaries generally, or the

 

110

--------------------------------------------------------------------------------


 

admission by any Credit Party or any of its Restricted Subsidiaries of its
inability, to pay its debts as they become due (unless such debts are the
subject of a bona fide dispute);

 

(f)            the commencement by or against any Credit Party or any of its
Restricted Subsidiaries of any bankruptcy, insolvency, arrangement,
reorganization, receivership or similar case or proceeding with respect to it
under any federal or state law and, in the event any such proceeding is
commenced against any Credit Party or any of its Restricted Subsidiaries, such
proceeding is not dismissed within sixty (60) days or an order for relief is
entered at any time;

 

(g)           the occurrence of a Change of Control;

 

(h)           any Credit Party or any of its Restricted Subsidiaries shall fail
to make any payment in respect of Indebtedness outstanding (other than the
Loans) in an aggregate principal amount of $10,000,000 or more when due or
within any applicable grace period; or

 

(i)            (i) any event or condition shall occur which results in the
acceleration of the maturity of Indebtedness outstanding of any Credit Party or
any of its Restricted Subsidiaries in an aggregate principal amount of
$10,000,000 or more (including, without limitation, any required mandatory
prepayment or “put” of such Indebtedness to such Credit Party or Restricted
Subsidiary) or enables (or, with the giving of notice or lapse of time or both,
would enable) the holders of such Indebtedness or commitment or any Person
acting on such holders’ behalf to accelerate the maturity thereof or terminate
any such commitment prior to its normal expiration (including, without
limitation, any required mandatory prepayment or “put” of such Indebtedness to
such Credit Party or Restricted Subsidiary), or (ii) the failure of any Credit
Party to pay any termination payment when due upon the termination of any Lender
Hedging Agreement;

 

(j)            (i) any material covenant, agreement or obligation of any party
contained in or evidenced by any of the Credit Agreement, the Consent,
Reaffirmation and Agreement, any Notes, the Letter of Credit Documents, any
Guaranty Agreement, the Contribution Agreement or the Security Documents shall
cease to be enforceable in accordance with its terms, (ii) any security interest
and Lien purported to be created by any Security Document with respect to any
Collateral worth, individually or in the aggregate, in excess of $1,000,000
shall cease to be in full force and effect, or shall cease to give the Agent,
for the benefit of the Lenders, the Liens, rights, powers and privileges
purported to be created under such Security Document (including a perfected
first priority security interest in and Lien on all of such Collateral (except
as expressly provided in this Credit Agreement or such Security Documents)) in
favor of the Agent, (iii) any party (other than the Agent or the Lenders) to any
Credit Document shall deny or disaffirm its obligations under any of the Credit
Documents (except as expressly provided in such Credit Documents), or (iv) any
Credit Document shall be canceled, terminated, revoked or rescinded without the
express prior written consent of the Agent, or any action or proceeding shall
have been commenced by any Person (other than the Agent or any Lender) seeking
to cancel, revoke, rescind or disaffirm the obligations of any party to any
Credit Document, or any court or other Governmental Authority shall issue a
judgment,

 

111

--------------------------------------------------------------------------------


 

order, decree or ruling to the effect that any of the obligations of any party
to any Credit Document are illegal, invalid or unenforceable;

 

(k)           one or more judgments or decrees shall be entered against, or Lien
arising from any environmental liability shall be imposed against one or more of
the Credit Parties or any of their Restricted Subsidiaries involving a liability
of $10,000,000 or more in the aggregate (to the extent not paid or covered by
insurance as determined by the Agent in its reasonable discretion) and any such
judgments or decrees shall not have been vacated, discharged or stayed or bonded
pending appeal within sixty (60) days from the entry thereof;

 

(l)            the occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make payment in an amount in excess of
$10,000,000 when due of all amounts which, under the provisions of any Benefit
Plan or Sections 412 or 430 of the Internal Revenue Code, any Credit Party or
any ERISA Affiliate is then required to pay as contributions thereto, (ii) any
Termination Event shall have occurred and be continuing thirty (30) days after
notice thereof shall have been given to the Borrower or Partners by the Agent or
any Lender, and the then current value of the applicable Benefit Plan’s or
Multiemployer Plan’s benefits guaranteed under Title IV of ERISA exceeds the
then current value of such Benefit Plan’s or Multiemployer Plan’s assets
allocable to such benefits by more than $10,000,000, or (iii) any Credit Party
or any ERISA Affiliate as employers under one or more Multiemployer Plans makes
a complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding the $10,000,000; or

 

(m)          any event of default on the part of a Credit Party shall have
occurred under any Specified Contract to which any Credit Party is a party, or
any Specified Contract is terminated in whole or in part, if such event of
default or termination would reasonably be expected to result in a Material
Adverse Effect after taking into account any replacement therefor.

 

11.2        Acceleration.

 

Upon the occurrence and during the continuance of an Event of Default, and at
any time thereafter, at the direction of the Required Lenders, the Agent shall,
upon the written, telecopied or telex request of the Required Lenders, and by
delivery of written notice to the Credit Parties from the Agent, take any or all
of the following actions, without prejudice to the rights of the Agent, any
Lender or the holder of any Note to enforce its claims against the Borrower: 
(a) declare all Obligations (other than those arising in connection with a
Lender Hedging Agreement) to be immediately due and payable (except with respect
to any Event of Default set forth in Sections 11.1(e) or (f), in which case all
Obligations (other than those arising in connection with a Lender Hedging
Agreement) shall automatically become immediately due and payable without the
necessity of any notice or other demand) without presentment, demand, protest or
any other action, notice or obligation of the Agent or any Lender,
(b) immediately terminate this Credit Agreement and the Revolving Credit
Commitments hereunder; and (c)

 

112

--------------------------------------------------------------------------------


 

enforce any and all rights and interests created and existing under the Credit
Documents or arising under applicable law, including, without limitation, all
rights and remedies existing under the Security Documents and all rights of
setoff.  The enumeration of the foregoing rights is not intended to be
exhaustive and the exercise of any right shall not preclude the exercise of any
other rights, all of which shall be cumulative.

 

In addition, upon demand by the Agent or the Required Lenders upon the
occurrence of any Event of Default, and at any time thereafter unless and until
such Event of Default has been waived by the requisite Lenders (in accordance
with the voting requirements of Section 14.9), the Borrower shall deposit with
the Agent for the benefit of the Lenders with respect to each Letter of Credit
then outstanding, promptly upon such demand, cash or Cash Equivalents in an
amount equal to the greatest amount for which such Letter of Credit may be
drawn.  Such deposit shall be held by the Agent for the benefit of the Issuing
Bank and the other Lenders as security for, and to provide for the payment of,
outstanding Letters of Credit.

 

11.3        Agent May File Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, the Agent (irrespective of whether the principal of any Loan or Letter of
Credit Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Obligations and all other Obligations arising under the Credit Documents that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 4.3, 4.4, 4.5, and
14.7) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 4.3, 4.4, 4.5, and 14.7.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

113

--------------------------------------------------------------------------------


 

11.4        Credit Bidding.

 

(a)           The Agent, on behalf of itself and the Lenders, shall have the
right to credit bid and purchase for the benefit of the Agent and the Lenders
all or any portion of Collateral at any sale thereof conducted by the Agent
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
of the UCC, at any sale thereof conducted under the provisions of the Bankruptcy
Code, including Section 363 thereof, or a sale under a plan of reorganization,
or at any other sale or foreclosure conducted by the Agent (whether by judicial
action or otherwise) in accordance with applicable law.

 

(b)           Each Lender hereby agrees that, except as otherwise provided in
any Credit Documents or with the written consent of the Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any Credit Documents, or exercise any right that it might otherwise have under
applicable law to credit bid at foreclosure sales, UCC sales or other similar
dispositions of Collateral.

 

ARTICLE XII

 

TERMINATION

 

(a)           Except as otherwise provided in Article XI, the Revolving Loan
Commitments made hereunder shall terminate on the Maturity Date and all then
outstanding Loans shall be immediately due and payable in full and all
outstanding Letters of Credit shall immediately terminate.  Unless sooner
demanded, all Obligations shall become due and payable as of any termination
hereunder or under Article XI and, pending a final accounting, the Agent may
withhold any balances in the Borrower’s Loan accounts, in an amount sufficient,
in the Agent’s reasonable discretion, to cover all of the Obligations, whether
absolute or contingent, unless supplied with a satisfactory indemnity to cover
all of such Obligations.  All of the Agent’s and the Lenders’ rights, liens and
security interests shall continue after any termination until terminated in
accordance with the provisions of paragraph (b) of this Article XII.

 

(b)           This Credit Agreement, together with all other Credit Documents,
shall continue in full force and effect, until each of the following events
(collectively, the “Credit and Collateral Termination Events”) has occurred:
(i) all Obligations have been fully and finally paid and performed (other than
inchoate indemnity obligations), (ii) all Letters of Credit have expired or
terminated (or other arrangements relating thereto that are reasonably
satisfactory to the Agent have been made in a writing signed by the Borrower and
the Issuing Bank in respect of such Letter of Credit), (iii) all Lender Hedging
Agreements have expired or terminated (or other arrangements relating thereto
have been made in a writing signed by all Persons party to such Lender Hedging
Agreement and the Agent), (iv) all agreements relating to Cash Management
Products have expired or terminated (or other arrangements relating thereto have
been made in a writing signed by all Persons party to such agreements and the
Agent), and (v) all Commitments have been terminated and no Person or
Governmental Authority shall have any right to request any return or
reimbursement of funds from the Agent or the Lenders in connection with any of
the foregoing.

 

114

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

THE AGENT

 

13.1        Appointment of Agent.

 

(a)           Each Lender hereby designates Wells Fargo as Agent to act as
herein specified.  Each Lender hereby irrevocably authorizes, and each holder of
any Note or participant in any Letter of Credit by the acceptance of a Note or
participation shall be deemed irrevocably to authorize, the Agent to take such
action on its behalf under the provisions of this Credit Agreement and the Notes
and any other instruments and agreements referred to herein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto.  The Agent shall hold all
Collateral and all payments of principal, interest, Fees, charges and expenses
received pursuant to this Credit Agreement or any other Credit Document for the
ratable benefit of the Lenders.  The Agent may perform any of its duties
hereunder by or through its agents or employees.  Each Lender hereby designates
U.S. Bank National Association, as the Syndication Agent and Bank of America,
N.A., as the Documentation Agent.  The Syndication Agent and the Documentation
Agent, in such capacity, shall have no duties or obligations whatsoever under
this Credit Agreement or any other Credit Document or any other document or any
matter related hereto and thereto, but shall nevertheless be entitled to all the
indemnities and other protection afforded to the Agent under this Article XIII.

 

(b)           The provisions of this Article XIII are solely for the benefit of
the Agent and the Lenders, and none of the Credit Parties shall have any rights
as a third party beneficiary of any of the provisions hereof (other than
Section 13.9).  In performing its functions and duties under this Credit
Agreement, the Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Borrower.

 

13.2        Nature of Duties of Agent.

 

The Agent shall have no duties or responsibilities except those expressly set
forth in this Credit Agreement.  Neither the Agent nor any of its officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such hereunder or in connection herewith, unless caused by its or their
gross negligence or willful misconduct.  The duties of the Agent shall be
mechanical and administrative in nature; the Agent shall not have by reason of
this Credit Agreement a fiduciary relationship in respect of any Lender; and
nothing in this Credit Agreement, expressed or implied, is intended to or shall
be so construed as to impose upon the Agent any obligations in respect of this
Credit Agreement except as expressly set forth herein.

 

13.3        Lack of Reliance on Agent.

 

(a)           Independently and without reliance upon the Agent, each Lender, to
the extent it deems appropriate, has made and shall continue to make (i) its own
independent

 

115

--------------------------------------------------------------------------------


 

investigation of the financial or other condition and affairs of each Credit
Party in connection with the taking or not taking of any action in connection
herewith and (ii) its own appraisal of the creditworthiness of each Credit
Party, and, except as expressly provided in this Credit Agreement, the Agent
shall have no duty or responsibility, either initially or on a continuing basis,
to provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Revolving Loans or
at any time or times thereafter.

 

(b)           The Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability,
collectability, priority or sufficiency of this Credit Agreement, the Notes or
any other Credit Document or the financial or other condition of any Credit
Party.  The Agent shall not be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Credit Agreement, the Notes or any other Credit Document, or the financial
condition of any Credit Party, or the existence or possible existence of any
Default or Event of Default, unless specifically requested to do so in writing
by any Lender.

 

13.4        Certain Rights of the Agent.

 

The Agent shall have the right to request instructions from the Required Lenders
or, as required, each of the Lenders.  If the Agent shall request instructions
from the Required Lenders or each of the Lenders, as the case may be, with
respect to any act or action (including the failure to act) in connection with
this Credit Agreement, the Agent shall be entitled to refrain from such act or
taking such action unless and until the Agent shall have received instructions
from the Required Lenders or each of the Lenders, as the case may be, and the
Agent shall not incur liability to any Person by reason of so refraining. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Agent as a result of the Agent acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders or
each of the Lenders, as the case may be.

 

13.5        Reliance by Agent.

 

The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, statement, certificate, telex
teletype or telecopier message, cablegram, radiogram, order or other
documentary, teletransmission or telephone message believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
person.  The Agent may consult with legal counsel (including counsel for the
Credit Parties with respect to matters concerning the Credit Parties),
independent public accountants and other experts selected by it in good faith
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

 

116

--------------------------------------------------------------------------------


 

13.6        Indemnification of Agent.

 

To the extent the Agent is not reimbursed and indemnified by the Credit Parties,
each Lender will reimburse and indemnify the Agent, in proportion to its
respective pro rata share of the aggregate Revolving Credit Commitments, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in performing its duties
hereunder, in any way relating to or arising out of this Credit Agreement or any
other Credit Documents, provided that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s
gross negligence or willful misconduct or any action or omission by the Agent
not in accordance with the standards of care specified in the UCP or the UCC, as
determined by a court of competent jurisdiction, or caused by the Agent’s
failure to pay under any Letter of Credit after presentation to it of a request
strictly complying with the terms and conditions of such Letter of Credit, as
determined by a court of competent jurisdiction, unless such payment is
prohibited by any law, regulation, court order or decree.

 

13.7        The Agent in its Individual Capacity.

 

With respect to its obligation to lend under this Credit Agreement, the Loans
made by it and the Notes issued to it, its participation in Letters of Credit
issued hereunder, and all of its rights and obligations as a Lender hereunder
and under the other Credit Documents, the Agent shall have the same rights and
powers hereunder as any other Lender or holder of a Note or participation
interests and may exercise the same as though it was not performing the duties
specified herein; and the terms “Lenders”, “Required Lenders”, “holders of
Notes”, or any similar terms shall, unless the context clearly otherwise
indicates, include the Agent in its individual capacity.  The Agent may accept
deposits from, lend money to, acquire equity interests in, and generally engage
in any kind of banking, trust, financial advisory or other business with the
Credit Parties or any Affiliate of the Credit Parties as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Credit Parties for services in connection with this
Credit Agreement and otherwise without having to account for the same with the
Lenders.

 

13.8        Holders of Notes.

 

The Agent may deem and treat the payee of any Note as the owner thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof shall have been filed with the Agent.  Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

 

13.9        Resignation of Agent.

 

The Agent may at any time give notice of its resignation to the Lenders, the
Issuing Bank and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall

 

117

--------------------------------------------------------------------------------


 

have the right, in consultation with the Borrower, to appoint a successor, which
shall be a Lender as of the Closing Date or a bank with an office in New York,
New York, or an Affiliate of any such bank with an office in New York, New York,
or any other financial institution with an office in New York, New York that is
engaged in the making of commercial loans and the provision of agency services
in syndicated commercial loan transactions.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent meeting the qualifications set forth
above, provided that if the Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that in the case of any Collateral held by
the Agent on behalf of the Lenders or the Issuing Bank under any of the Credit
Documents, the retiring Agent shall continue to hold such Collateral until such
time as a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and the Issuing Bank directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section).  The fees payable by the Borrower
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Sections 13.6 and 14.8 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent or continuing to hold Collateral in accordance with this Section.

 

13.10      Collateral Matters.

 

(a)           Each Lender authorizes and directs the Agent to enter into the
Security Documents for the benefit of the Lenders.  Each Lender authorizes and
directs the Agent to make such changes to the form Landlord Agreement attached
hereto as Exhibit C as the Agent deems necessary in order to obtain any Landlord
Agreement from any landlord of any Credit Party with respect to a leasehold
Mortgage.  Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders or each of the Lenders, as
applicable, in accordance with the provisions of this Credit Agreement or the
Security Documents, and the exercise by the Required Lenders or each of the
Lenders, as applicable, of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Agent is hereby authorized on behalf of
all of the Lenders, without the necessity of any notice to or further consent
from any Lender, from time to time prior to an Event of Default, to take any
action with respect to any Collateral or Security

 

118

--------------------------------------------------------------------------------


 

Document which may be necessary or appropriate to perfect and maintain perfected
the security interest in and liens upon the Collateral granted pursuant to the
Security Documents.  The rights, remedies, powers and privileges conferred upon
the Agent hereunder and under the other Credit Documents may be exercised by the
Agent without the necessity of the joinder of any other parties unless otherwise
required by applicable law.

 

(b)           The Lenders hereby authorize the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon the occurrence of all of the Credit and Collateral
Termination Events, (ii) constituting property being sold or disposed of
pursuant to a transaction permitted under Section 9.3 (including without
limitation, the disposal of the Brownsville Property) if the applicable Credit
Party certifies to the Agent that the sale or disposition is made in compliance
with Section 9.3 (and the Agent may rely conclusively on any such certificate,
without further inquiry) and so long as the net cash proceeds of such sale or
disposition are deposited into a deposit account subject to a Deposit Account
Control Agreement, (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder, or (iv) constituting a building (as defined in the applicable
Flood Insurance Regulation) or manufactured (mobile) home (as defined in the
applicable Flood Insurance Regulation) located within an area having special
flood hazards and in which flood insurance is available under the National Flood
Insurance Act of 1968 to the extent the Agent determines necessary or desirable
to comply with applicable Flood Insurance Regulations (as used herein, “Flood
Insurance Regulations” shall mean (1) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (2) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (3) the National Flood Insurance Reform Act of 1994 (amending 42
USC 4001, et seq.), as the same may be amended or recodified from time to time,
and (4) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder).  Upon request by the Agent at any time, the Lenders will confirm in
writing the Agent’s authority to release particular types or items of Collateral
pursuant to this Section 13.10(b).

 

(c)           Upon any sale and transfer of Collateral which is expressly
permitted pursuant to the terms of this Credit Agreement, or consented to in
writing by the Required Lenders or all of the Lenders, as applicable, and upon
at least five (5) Business Days’ prior written request by the applicable Credit
Party, the Agent shall (and is hereby irrevocably authorized by the Lenders to)
execute such documents as may be necessary to evidence the release of the Liens
granted to the Agent for the benefit of the Lenders herein or pursuant hereto
upon the Collateral that was sold or transferred; provided that (i) the Agent
shall not be required to execute any such document on terms which, in the
Agent’s reasonable opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
such Credit Party or any of its Restricted Subsidiaries in respect of) all
interests retained by such Credit Party or Restricted Subsidiary, including
(without limitation) the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.  In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral, the Agent
shall be authorized to deduct all of the expenses reasonably incurred by the
Agent from the proceeds of any such sale, transfer or foreclosure.

 

(d)           The Agent shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by the Credit
Parties or is cared for, protected or insured or that the liens granted to the
Agent for the benefit of the Lenders herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Agent in this

 

119

--------------------------------------------------------------------------------


 

Section 13.10 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, the Agent may act in any manner it may deem appropriate, in its
reasonable discretion, given the Agent’s own interest in the Collateral as one
of the Lenders and that the Agent shall have no duty or liability whatsoever to
the Lenders, except for its gross negligence or willful misconduct.

 

(e)           The Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field examinations by the Agent with respect
to any Credit Party and any appraisals obtained by the Agent with respect to any
of the Collateral. The Agent shall have no liability to any Lender for any
errors in or omissions from any field examination or other examination of any
Credit Party or the Collateral, or in any such appraisal, unless such error or
omission was the direct result of the Agent’s gross negligence or willful
misconduct.

 

(f)            It is the purpose of this Credit Agreement that there shall be no
violation of any applicable law denying or restricting the right of financial
institutions to transact business as an agent in any jurisdiction.  It is
recognized that, in case of litigation under any of the Credit Documents, or in
case the Agent deems that by reason of present or future laws of any
jurisdiction the Agent might be prohibited from exercising any of the powers,
rights or remedies granted to the Agent or the Lenders hereunder or under any of
the Credit Documents or from holding title to or a Lien upon any Collateral or
from taking any other action which may be necessary hereunder or under any of
the Credit Documents, the Agent may appoint an additional Person or Persons as a
separate collateral agent or co-collateral agent which is not so prohibited from
taking any of such actions or exercising any of such powers, rights or
remedies.  If the Agent shall appoint an additional Person as a separate
collateral agent or co-collateral agent as provided above, each and every
remedy, power, right, claim, demand or cause of action intended by this Credit
Agreement and any of the Credit Documents and every remedy, power, right, claim,
demand or cause of action intended by this Credit Agreement and any of the
Credit Documents to be exercised by or vested in or conveyed to the Agent with
respect thereto shall be exercisable by and vested in such separate collateral
agent or co-collateral agent, but only to the extent necessary to enable such
separate collateral agent or co-collateral agent to exercise such powers, rights
and remedies, and every covenant and obligation necessary to the exercise
thereof by such separate collateral agent or co-collateral agent shall run to
and be enforceable by any of them.  Should any instrument from the Lenders be
required by the separate collateral agent or co-collateral agent so appointed by
the Agent in order more fully and certainly to vest in and confirm to him or it
such rights, powers, duties and obligations, any and all of such instruments
shall, on request, be executed, acknowledged and delivered by the Lenders
whether or not a Default or Event of Default then exists.  In case any separate
collateral agent or co-collateral agent, or a successor to either, shall die,
become incapable of acting, resign or be removed, all the estates, properties,
rights, power, duties and obligations of such separate collateral agent or
co-collateral agent, so far as permitted by applicable law, shall vest in and be
exercised by the Agent until the appointment of a new collateral agent or
successor to such separate collateral agent or co-collateral agent.

 

120

--------------------------------------------------------------------------------


 

13.11      Actions with Respect to Defaults.

 

In addition to the Agent’s right to take actions on its own accord as permitted
under this Credit Agreement, the Agent shall take such action with respect to a
Default or Event of Default as shall be directed by the Required Lenders or all
of the Lenders, as the case may be; provided that, until the Agent shall have
received such directions, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable and in the best interests of the
Lenders, including, without limitation, actions permitted by clause (c) of
Section 11.2.

 

13.12      Delivery of Information.

 

The Agent shall not be required to deliver to any Lender originals or copies of
any documents, instruments, notices, communications or other information
received by the Agent from the Credit Parties or any of their Subsidiaries, the
Required Lenders, any Lender or any other Person under or in connection with
this Credit Agreement or any other Credit Document except (a) as specifically
provided in this Credit Agreement or any other Credit Document and expressly
including the information provided pursuant to Sections 7.1 (other than (a) and
(b) thereof) and 7.14; and (b) as specifically requested from time to time in
writing by any Lender with respect to a specific document instrument, notice or
other written communication received by and in the possession of the Agent at
the time of receipt of such request and then only in accordance with such
specific request.

 

13.13      No Reliance on Agent’s Customer Identification Program.

 

Each Lender acknowledges and agrees that neither such Lender, nor any of its
affiliates, Participants or Assignees, may rely on Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Borrower, its Affiliates
or its agents, the Credit Documents or the transactions hereunder:  (1) any
identity verification procedures, (2) any record keeping, (3) any comparisons
with government lists, (4) any customer notices or (5) any other procedures
required under the CIP Regulations or such other laws.

 

13.14      USA Patriot Act.

 

Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA Patriot Act and the

 

121

--------------------------------------------------------------------------------


 

applicable regulations:  (1) within ten (10) days after the Closing Date and
(2) at such other times as are required under the USA Patriot Act.

 

13.15      Lender Hedging Agreements and Cash Management Products.

 

No Person that provides Cash Management Products or is party to a Lender Hedging
Agreement that obtains the benefits of Section 2.8 or any Collateral by virtue
of the provisions hereof or of any Security Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Credit Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Credit Documents.  Notwithstanding any other provision of this Article XIII
to the contrary, the Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Cash
Management Products and Lender Hedging Agreements unless the Agent has received
written notice of such Cash Management Products and Lender Hedging Agreements,
together with such supporting documentation as the Agent may request, from the
applicable provider of Cash Management Products or Lender Hedging Agreement, as
the case may be.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1        Waivers.

 

The Borrower hereby waives due diligence, demand, presentment and protest and
any notices thereof as well as notice of nonpayment.  No delay or omission of
the Agent or the Lenders to exercise any right or remedy hereunder, whether
before or after the happening of any Event of Default, shall impair any such
right or shall operate as a waiver thereof or as a waiver of any such Event of
Default.  No single or partial exercise by the Agent or the Lenders of any right
or remedy shall preclude any other or further exercise thereof, or preclude any
other right or remedy.

 

14.2        JURY TRIAL.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AND (BY EXECUTION AND
DELIVERY OF ANY GUARANTY AGREEMENT OR OF A JOINDER THERETO AND INCORPORATION BY
REFERENCE THEREIN) EACH GUARANTOR, AND THE AGENT AND THE LENDERS EACH HEREBY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF
THIS CREDIT AGREEMENT, THE CREDIT DOCUMENTS OR ANY OTHER AGREEMENTS OR
TRANSACTIONS RELATED HERETO OR THERETO.

 

14.3        GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.

 

(a)           THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY AND

 

122

--------------------------------------------------------------------------------


 

CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PROVISIONS THEREOF other than
Section 5-1401 of the New York General Obligations Law.  Any legal action or
proceeding with respect to this Credit Agreement or any other Credit Document
shall be brought in the courts of the State of New York in New York County or of
the United States for the Southern District of New York, and, by execution and
delivery of this Credit Agreement the Borrower, and by execution and delivery of
any Guaranty Agreement or of a joinder thereto and incorporation by reference
therein each of the Guarantors, hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the nonexclusive
jurisdiction of such courts, and agrees to be bound by the other provisions set
forth in this Section 14.3.  Each of the Credit Parties further irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to it at the address set out for notices
pursuant to Section 14.4, such service to become effective three (3) days after
such mailing.  Nothing herein shall affect the right of the Agent or any Lender
to serve process in any other manner permitted by law or to commence legal
proceedings or to otherwise proceed against any Credit Party in any other
jurisdiction.

 

(b)           Each of the Credit Parties hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Credit Agreement or any other Credit Document brought in the courts referred to
in subsection (a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

14.4        Notices.

 

(a)           Except as otherwise expressly provided herein, all notices,
requests and other communications shall have been duly given and shall be
effective (i) when delivered by hand, (ii) when transmitted via telecopy (or
other facsimile device), (iii) the Business Day following the day on which the
same has been delivered prepaid to a reputable national overnight air courier
service, or (iv) the fifth Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address or telecopy numbers set forth on Schedule 14.4
attached hereto, or at such other address as such party may specify by written
notice to the other parties hereto; provided, however, that if any notice is
delivered on a day other than a Business Day, or after 5:00 P.M. on any Business
Day, then such notice shall not be effective until the next Business Day. 
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)           Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank

 

123

--------------------------------------------------------------------------------


 

pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Agent that is incapable of receiving notices under such Article by
electronic communication.  The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

14.5        Assignability.

 

(a)           The Borrower shall not have the right to assign this Credit
Agreement or any interest therein except with the prior written consent of the
Lenders.

 

(b)           Notwithstanding subsection (c) of this Section 14.5, nothing
herein shall restrict, prevent or prohibit any Lender from (i)  pledging or
assigning a security interest in all or any portion of its rights under this
Credit Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank or (ii) granting assignments or participations in such Lender’s Loans
and/or Commitments hereunder to any Approved Assignee.  Any Lender may make,
carry or transfer Loans at, to or for the account of, any of its branch offices
or the office of an affiliate of such Lender except to the extent such transfer
would result in increased costs to the Borrower.

 

(c)           Any Lender may, in the ordinary course of its lending business and
in accordance with applicable law, at any time, assign to any Approved Assignee
and, with the consent of the Agent and, so long as no Event of Default is in
existence, the Borrower (such consent not to be unreasonably withheld or
delayed) and concurrent notice to the Borrower, but without the consent of any
other Lender, assign to one or more other Eligible Assignees all or a portion of
its rights and obligations under this Credit Agreement and any Notes held by it;
provided, however, that (i) any such assignment of a portion of Revolving Loans
and Revolving Credit Commitments must be for a constant and non varying portion
of its Revolving Loans and Revolving Credit Commitments, (ii) for each such
assignment, the parties thereto shall execute and deliver to the Agent, for its
acceptance and recording in the Register (as defined below), an Assignment and
Acceptance, together with any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500 to be paid by the assignee, (iii) no
such assignment shall be for less than $4,000,000 or, if less, the entire
remaining Revolving Credit Commitments of such Lender of the Revolving Credit
Commitments (or, with respect to Swing Loans,

 

124

--------------------------------------------------------------------------------


 

100% thereof and of the commitment (if any) to make Swing Loans), (iv) the
consent of the Issuing Bank (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding), (v) if such assignee is a Foreign Lender, all
of the requirements of Section 2.6(b) shall have been satisfied as a condition
to such assignment and (vi) assignments by or to a Permitted Affiliate Lender
shall be subject to Section 14.20; and provided, further, that any assignment to
an Approved Assignee shall not be subject to the minimum assignment amounts
specified herein.  Upon such execution and delivery of the Assignment and
Acceptance to the Agent, from and after the Acceptance Date, (x) the assignee
thereunder shall be a party hereto, and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, such assignee shall have the rights and obligations of a Lender
hereunder and (y) the assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than any rights it may have pursuant to
Section 14.7 which will survive) and be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Acceptance covering all
or the remaining portion of an assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto).

 

(d)           By executing and delivering an Assignment and Acceptance, the
assignee thereunder confirms and agrees as follows: (i) other than as provided
in such Assignment and Acceptance, the assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Credit
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, the Notes or any other instrument
or document furnished pursuant hereto, (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Credit Parties or the performance or observance by
the Credit Parties of any of its obligations under this Credit Agreement or any
of the other Credit Documents or any other instrument or document furnished
pursuant hereto or thereto, (iii) such assignee confirms that it has received a
copy of this Credit Agreement, together with copies of the financial statements
referred to in Section 7.1 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Credit Agreement, (v) such assignee appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers under
this Credit Agreement and the other Credit Documents as are delegated to the
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Credit Agreement are required to be performed by it as a Lender.

 

(e)           The Agent shall maintain at its address referred to in
Section 14.4 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the

 

125

--------------------------------------------------------------------------------


 

recordation of (i) the names and addresses of the Lenders and (if applicable)
the Revolving Credit Commitments of, and principal amount of the Loans owing to,
each Lender from time to time (the “Register”) and (ii)  information regarding
the designation, and revocation of designation, of any Lender as a Defaulting
Lender. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Credit Agreement.  The Register and copies of each
Assignment and Acceptance shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(f)            Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender, together with any Note or Notes subject to such assignment,
the Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit A, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower.  Within five (5) Business Days after its
receipt of such notice, if requested by the assignee, the Borrower shall execute
and deliver to the Agent in exchange for any surrendered Note or Notes (which
the assigning Lender agrees to promptly deliver to the Borrower) a new Note or
Notes to the order of the assignee in an amount equal to the Revolving Credit
Commitment (and commitment to make Swing Loans, if applicable) assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Lender has
retained a Revolving Credit Commitment owing to it hereunder and if requested by
it, a new Note or Notes to the order of the assigning Lender in an amount equal
to the Revolving Credit Commitment retained by it hereunder.  Any such new Note
or Notes shall re-evidence the indebtedness outstanding under any old Notes or
Notes and shall be in an aggregate principal amount equal to the aggregate
principal amount of any such surrendered Note or Notes (or in the case of a
Revolving Credit Commitment, if none, the amount of the Revolving Credit
Commitments so assigned), shall be dated the Closing Date and shall otherwise be
in substantially the form of any Note or Notes subject to such assignments.

 

(g)           Each Lender may sell participations, without the consent of the
Agent, the Borrower (as to any Person, other than a fund, that would be an
Eligible Assignee for an assignment) any other Lender, to one or more parties in
or to all or a portion of its rights and obligations under this Credit Agreement
(including, without limitation, all or a portion of its Revolving Credit
Commitments, the Loans owing to it and any Note or Notes held by it); provided
that (i) such Lender’s obligations under this Credit Agreement (including,
without limitation, its Revolving Credit Commitments to the Borrower hereunder)
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
shall remain the holder of any such Note for all purposes of this Credit
Agreement, (iv) the Borrower, the Agent, and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Credit Agreement and (v) such Lender shall not
transfer, grant, assign or sell any participation under which the participant
shall have rights to approve any amendment or waiver of this Credit Agreement
except to the extent such amendment or waiver would (A) extend the

 

126

--------------------------------------------------------------------------------


 

final maturity date or the date for the payments of any installment of fees or
principal or interest of any Loans or Letter of Credit reimbursement obligations
in which such participant is participating, (B) reduce the amount of any
installment of principal of the Loans or Letter of Credit reimbursement
obligations in which such participant is participating, (C) except as otherwise
expressly provided in this Credit Agreement, reduce the interest rate applicable
to the Loans or Letter of Credit reimbursement obligations in which such
participant is participating, or (D) except as otherwise expressly provided in
this Credit Agreement, reduce any Fees payable hereunder.

 

(h)           Each Lender agrees that, without the prior written consent of the
Borrower and the Agent, it will not make any assignment or sell a participation
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan, Note or
other Obligation under the securities laws of the United States of America or of
any jurisdiction.

 

(i)            In connection with the efforts of any Lender to assign its rights
or obligations or to participate interests, such Lender may disclose any
information in its possession regarding the Borrower or any of its Subsidiaries
so long as it advises of the prospective assignee of the confidentiality
provisions set forth herein and such prospective assignee agrees to abide by
such confidentiality provisions.

 

(j)            In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Loans in accordance with its pro
rata share.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Credit Agreement until such compliance occurs.

 

14.6        Information.

 

Each Lending Party agrees to maintain the confidentiality of all material
non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to any Credit Party or Subsidiary or
Affiliate thereof (collectively, “Confidential Information”) provided to such
Lending Party by the Credit Parties in accordance with such Lending Party’s
customary procedures for handling their own confidential information; provided
that nothing herein shall prevent any Lending Party from disclosing such
Confidential

 

127

--------------------------------------------------------------------------------


 

Information (a) to any other Lending Party or any affiliate of any Lending
Party, or any officer, director, employee, agent, or advisor of any Lending
Party or affiliate of any Lending Party, (b) to any other Person if reasonably
incidental to the administration of the credit facility provided herein, (c) as
required by any law, rule, or regulation, (d) upon the order of any court or
administrative agency, (e) to any Governmental Authority, stock exchange,
self-regulatory organization, or other regulatory authority having or claiming
to have authority to regulate or oversee any aspect of such Lending Party’s
business or that of their affiliates in connection with the exercise of such
authority; provided, however, that, to the extent permitted by law, the affected
Lending Party shall provide prior written notice to the affected Borrower of any
such request or demand, (f) that is or becomes available to the public or that
is or becomes available to any Lending Party other than as a result of a
disclosure by any Lending Party prohibited by this Credit Agreement, (g) in
connection with any litigation to which such Lending Party or any of its
affiliates may be a party, whether to defend itself, reduce its liability,
protect or exercise any of its claims, rights, remedies or interests under or in
connection with the Credit Documents or any Lender Hedging Agreement, or
otherwise, (h) to the extent necessary in connection with the exercise of any
remedy under this Credit Agreement or any other Credit Document or any Lender
Hedging Agreement or agreement pertaining to Cash Management Products,
(i) subject to provisions substantially similar to those contained in this
Section 14.6, to any actual or proposed participant or assignee or any actual or
prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to the Borrower, any other Credit Party, and the
Obligations, (j) which is independently developed, discovered or arrived at by
such Persons or which was already known to such Lending Party prior to its
disclosure by the Credit Parties or any of their Affiliates, and (k) to Gold
Sheets and other similar bank trade publications; such information to consist of
deal terms and other information customarily found in such publications.

 

14.7        Payment of Expenses; Indemnification.

 

(a)           The Borrower agrees to pay all reasonable out-of-pocket costs and
expenses of the Agent in connection with (i) the syndication, negotiation,
preparation, execution, delivery, administration and monitoring of this Credit
Agreement and the other Credit Documents and the documents and instruments
referred to therein or executed in connection therewith, including evaluating
the compliance by the Credit Parties with law and the provisions of such
documents, including, without limitation, the reasonable fees and expenses of
special counsel to the Agent, the reasonable fees and expenses of counsel for
the Agent in connection with collateral issues and all due diligence, and the
costs and expenses incurred in connection with all appraisals, field exams, and
of obtaining all Real Property Documentation, and all recording costs, fees and
taxes payable in connection with the Collateral, and (ii) any amendment, waiver
or consent relating hereto and thereto including, without limitation, any such
amendments, waivers or consents resulting from or related to any work-out,
re-negotiation or restructure relating to the performance by any of the Credit
Parties under this Credit Agreement or any other Credit Documents.  In addition,
the Borrower shall, upon demand, pay to the Agent, the Issuing Bank and any
Lender all costs and expenses (including the reasonable fees and disbursements
of counsel (including allocated costs of internal counsel) and other
professionals, including, financial consultants) paid or incurred by the Agent,
the Issuing Bank or such Lender in (A) enforcing or defending its rights under
or in respect of this Credit Agreement, the other Credit Documents or any other
document or instrument now or hereafter executed and delivered in

 

128

--------------------------------------------------------------------------------


 

connection herewith, including, but not limited to, any work-out, re-negotiation
or restructure relating to the performance by any of the Credit Parties under
this Credit Agreement or any other Credit Documents, (B) in collecting the
Loans, (C) in foreclosing or otherwise collecting upon the Collateral or any
part thereof and (D) obtaining any legal, accounting or other advice in
connection with any of the foregoing.

 

(b)           The Borrower shall indemnify, defend and hold harmless the Agent,
the Lead Arrangers, the Issuing Bank and each of the Lenders and their
respective affiliates, partners, directors, officers, agents, advisors,
employees and counsel (each, an “Indemnified Person”) from and against (x) any
and all losses, claims, damages, liabilities, deficiencies, judgments or
expenses incurred by any Indemnified Person (except as a result of such
Indemnified Person’s own gross negligence or willful misconduct or resulted from
a claim brought by any Credit Party against such Indemnified Person for breach
in bad faith of such Indemnified Person’s obligations hereunder or under any
other Credit Document, in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction) in each case arising out of or in
connection with or by reason of (i) this Credit Agreement, any Letter of Credit
or any other Credit Documents or the transactions contemplated hereby or
thereby, (ii) any actual or proposed use by the Borrower of the proceeds of the
Loans, or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnified Person is a party
thereto, including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any such
litigation, investigation, claim or proceeding or any advice rendered in
connection with any of the foregoing and (y) any such losses, claims, damages,
liabilities, deficiencies, judgments or expenses (except to the extent that any
of the foregoing resulted from such Indemnified Person’s own gross negligence or
willful misconduct or resulted from a claim brought by any Credit Party against
such Indemnified Person for breach in bad faith of such Indemnified Person’s
obligations hereunder or under any other Credit Document, in each case, as
determined by a final non-appealable judgment of a court of competent
jurisdiction) incurred in connection with any remedial or other action taken by
the Borrower or any of the Lenders in connection with compliance by the Borrower
or any of its Subsidiaries, or any of their respective properties, with any
federal, state or local environmental laws, acts, rules, regulations, orders or
ordinances.  If and to the extent that the obligations of the Borrower hereunder
are unenforceable for any reason, such Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under applicable law.

 

(c)           To the fullest extent permitted by law, the Borrower and each
other Credit Party shall not assert, and hereby waives, any claim against any
Indemnified Person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof.

 

(d)           All amounts due under this Section shall be payable promptly after
demand therefor.

 

129

--------------------------------------------------------------------------------


 

(e)           The Borrower’s obligations under this Section 14.7 shall survive
any termination of this Credit Agreement and the other Credit Documents and the
payment in full of the Obligations, and are in addition to, and not in
substitution of, any other of their Obligations set forth in this Credit
Agreement.

 

14.8        Entire Agreement, Successors and Assigns.

 

This Credit Agreement along with the other Credit Documents and the Fee Letter
constitutes the entire agreement among the Credit Parties, the Agent and the
Lenders, supersedes any prior agreements among them, and shall bind and benefit
the Credit Parties and the Lenders and their respective successors and permitted
assigns.

 

14.9        Amendments, Etc.

 

Except as set forth below or as specifically provided in any Credit Document,
any term, covenant, agreement or condition of this Credit Agreement or any of
the other Credit Documents may be amended or waived by the Lenders, and any
consent given by the Lenders, if, but only if, such amendment, waiver or consent
is in writing signed by the Required Lenders (or by the Agent with the consent
of the Required Lenders) and delivered to the Agent and, in the case of an
amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:

 

(a)           increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 11.2 or Article XII) or the amount of Loans of
any Lender, in any case, without the written consent of such Lender; or

 

(b)           waive, extend or postpone any date fixed by this Credit Agreement
or any other Credit Document for any payment or mandatory prepayment of
principal, interest, fees or other amounts due to the Lenders (or any of them)
or any scheduled or mandatory reduction of the Revolving Credit Commitment
hereunder or under any other Credit Document without the written consent of each
Lender directly and adversely affected thereby; or

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or reimbursement obligation, or (subject to clause (iv) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Credit Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 4.2 during the continuance of
an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or Letter of Credit Obligation or to
reduce any fee payable hereunder; or

 

(d)           change Sections 2.7, 2.8, 13.6 or 14.17 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly and adversely affected thereby; or

 

130

--------------------------------------------------------------------------------


 

(e)           change Section 2.2(b)(iv) in a manner that would alter the order
of application of amounts prepaid pursuant thereto without the written consent
of each Lender directly and adversely affected thereby; or

 

(f)            except as otherwise permitted by this Section 14.9 change any
provision of this Section or reduce the percentages specified in the definitions
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby; or

 

(g)           consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Credit Document to which it is a
party (except as permitted pursuant to Section 9.4), in each case, without the
written consent of each Lender; or

 

(h)           except as otherwise expressly provided in this Credit Agreement,
and other than in connection with the financing, refinancing, sale or other
disposition of any asset of the Credit Parties permitted under this Credit
Agreement, release any Liens in favor of the Lenders on any material portion of
the Collateral without the written consent of each Lender; or

 

(i)            except as expressly permitted hereunder, release any Credit Party
from its obligations hereunder, under any Guaranty Agreement, or under any other
Credit Document to which it is a party without the written consent of each
Lender;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Credit
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Loan Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Loan Lender under this
Credit Agreement; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above, affect the
rights or duties of the Agent under this Credit Agreement or any other Credit
Document; (iv) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, (v) the consent of
the Borrower shall not be required for any amendment, modification or waiver of
the provisions of Article XIII (other than the provisions of Section 13.9), and
(vi) the Agent and the Borrower shall be permitted to amend any provision of the
Credit Documents (and such amendment shall become effective without any further
action or consent of any other party to any Credit Document) if the Agent and
the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature in any such provision. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that the Commitment of
any Defaulting Lender

 

131

--------------------------------------------------------------------------------


 

may not be increased or extended without the consent of such Lender.  This
Section 14.9 shall be subject to Section 14.20.

 

Notwithstanding anything in this Credit Agreement to the contrary, each Lender
hereby irrevocably authorizes the Agent on its behalf, and without further
consent, to enter into amendments or modifications to this Credit Agreement
(including, without limitation, amendments to this Section 14.9) or any of the
other Credit Documents or to enter into additional Credit Documents as the Agent
reasonably deems appropriate in order to effectuate the terms of
Section 2.2(c)(ii) (including, without limitation, as applicable, (1) to permit
the additional Revolving Loans to share ratably in the benefits of this Credit
Agreement and the other Credit Documents and (2) to include the additional
Revolving Credit Commitments or outstanding additional Revolving Loans, as
applicable, in any determination of (i) Required Lenders or (ii) similar
required lender terms applicable thereto); provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitment or any increase in any Lender’s Revolving Credit Commitment
Percentage, in each case, without the written consent of such affected Lender.

 

14.10      Nonliability of Agent and Lenders.

 

The relationship between the Borrower on the one hand and the Lenders and the
Agent on the other hand shall be solely that of borrower and lender.  Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower.  Neither the Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform such Borrower of any matter in connection with any
phase of such Borrower’s business or operations.

 

14.11      Independent Nature of Lenders’ Rights.

 

The amounts payable at any time hereunder to each Lender on account of such
Lender’s Loans and under any Note or Notes held by it shall be a separate and
independent debt.

 

14.12      Counterparts.

 

This Credit Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

14.13      Effectiveness.

 

This Credit Agreement shall become effective at such time when all of the
conditions set forth in Sections 5.1 and 5.2 have been satisfied or waived by
the Lenders and it shall have been executed by the Borrower and the Agent, and
the Agent shall have received copies hereof (telefaxed or otherwise) which, when
taken together, bear the signatures of each Lender, and thereafter this Credit
Agreement shall be binding upon and inure to the benefit of each Credit Party,
the Agent and each Lender and their respective successors and assigns.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and

 

132

--------------------------------------------------------------------------------


 

as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

14.14      Severability.

 

In case any provision in or obligation under this Credit Agreement or any Notes
or the other Credit Documents shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

14.15      Headings Descriptive.

 

The headings of the several Sections and subsections of this Credit Agreement,
and the Table of Contents, are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Credit
Agreement.

 

14.16      Maximum Rate.

 

Notwithstanding anything to the contrary contained elsewhere in this Credit
Agreement or in any other Credit Document, the Borrower, the Agent and the
Lenders hereby agree that all agreements among them under this Credit Agreement
and the other Credit Documents, whether now existing or hereafter arising and
whether written or oral, are expressly limited so that in no contingency or
event whatsoever shall the amount paid, or agreed to be paid, to the Agent or
any Lender for the use, forbearance, or detention of the money loaned to the
Borrower and evidenced hereby or thereby or for the performance or payment of
any covenant or obligation contained herein or therein, exceed the Highest
Lawful Rate.  If due to any circumstance whatsoever, fulfillment of any
provisions of this Credit Agreement or any of the other Credit Documents at the
time performance of such provision shall be due shall exceed the Highest Lawful
Rate, then, automatically, the obligation to be fulfilled shall be modified or
reduced to the extent necessary to limit such interest to the Highest Lawful
Rate, and if from any such circumstance any Lender should ever receive anything
of value deemed interest by applicable law which would exceed the Highest Lawful
Rate, such excessive interest shall be applied to the reduction of the principal
amount then outstanding hereunder or on account of any other then outstanding
Obligations and not to the payment of interest, or if such excessive interest
exceeds the principal unpaid balance then outstanding hereunder and such other
then outstanding Obligations, such excess shall be refunded to the applicable
Borrower.  All sums paid or agreed to be paid to the Agent or any Lender for the
use, forbearance, or detention of the Obligations and other indebtedness of the
Borrower to the Agent or any Lender shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the actual rate of interest on
account of all such indebtedness does not exceed the Highest Lawful Rate
throughout the entire term of such indebtedness.  The terms and provisions of
this Section shall control every other provision of this Credit Agreement and
all agreements among the Borrower, the Agent and the Lenders.

 

133

--------------------------------------------------------------------------------


 

14.17      Right of Setoff.

 

In addition to and not in limitation of all rights of offset that any Lender or
other holder of a Note may have under applicable law, each Lender or other
holder of a Loan or Note shall, if any Event of Default has occurred and is
continuing and whether or not such Lender or such holder has made any demand or
the Obligations of the Borrower are matured, have the right to appropriate and
apply to the payment of the Obligations of such Borrower all deposits (general
or special, time or demand, provisional or final) then or thereafter held by and
other indebtedness or property then or thereafter owing by such Lender or other
holder.  Any amount received as a result of the exercise of such rights shall be
reallocated among the Lenders as set forth in Section 2.7.  Notwithstanding the
foregoing, in the event that any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Agent for further application in accordance with the provisions of Section 4.11
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Agent and the
Lenders and Issuing Bank, and (y) the Defaulting Lender shall provide promptly
to the Agent a statement describing in reasonable detail the Obligations owing
to such Defaulting Lender as to which it exercised such right of setoff.

 

14.18      Delegation of Authority.

 

Each Guarantor (by execution and delivery of any Guaranty Agreement or of a
joinder thereto and incorporation by reference therein) hereby authorizes and
appoints the Borrower and each of the chief financial officer, chief executive
officer, treasurer and controller of Operating GP, acting for and of behalf of
the Borrower, to be its attorneys (“its Attorneys”) and in its name and on its
behalf and as its act and deed or otherwise to execute and deliver all documents
and carry out all such acts as are necessary or appropriate in connection with
borrowing Loans and the making of other extensions of credit hereunder, the
granting and perfection of security interests under the Security Documents, and
complying with the terms and provisions hereof and the other Credit Documents. 
This delegation of authority and appointment shall be valid for the duration of
the term of this Credit Agreement; provided, however, that such delegation of
authority and appointment shall terminate automatically without any further act
with respect to any such chief financial officer, chief executive officer,
treasurer or controller if such chief financial officer, chief executive
officer, treasurer or controller is no longer an employee of the Borrower.  Each
Full Recourse Credit Party and (by execution and delivery of any Guaranty
Agreement or of a joinder thereto and incorporation by reference therein) each
Guarantor hereby undertakes to ratify everything which any of its Attorneys
shall do in furtherance of this delegation of authority and appointment.

 

14.19      Time of the Essence.

 

Time is of the essence under this Credit Agreement.

 

14.20      Permitted Affiliate Lenders.  Notwithstanding anything to the
contrary in this Credit Agreement, each Permitted Affiliate Lender agrees that:

 

(a)           such Permitted Affiliate Lender shall have been deemed to have
voted in favor of any matter approved by the Required Lenders (determined
without taking into

 

134

--------------------------------------------------------------------------------


 

account the Permitted Affiliate Lender held Revolving Credit Commitments or
Loans), other than (i) increases in or extension to such Permitted Affiliate
Lender’s Commitment, (ii) amendments to extend or postpone the Maturity Date,
(iii) amendments to disproportionately reduce the Revolving Credit Committed
Amount or to reduce the interest on any Loans or any Fees, or (iv) amendments to
release all or substantially all the value of the Guarantees or to release liens
on all or substantially all of the Collateral; provided that no amendment,
modification or waiver of the Credit Documents shall, without the consent of the
Permitted Affiliated Lenders, deprive any Permitted Affiliated Lender of its pro
rata share of any payment to which all Lenders are entitled; in furtherance of
the foregoing, the Permitted Affiliate Lender agrees to execute and deliver to
the Agent any instrument reasonably requested by the Agent to evidence the
voting of its interest as a Lender in accordance with the provisions of this
Section 14.20; provided that if the Permitted Affiliate Lender fails to promptly
execute such instrument such failure shall in no way prejudice any of the
Agent’s rights under this clause (a);

 

(b)           such Permitted Affiliate Lender shall not be entitled to attend
Lender meetings or receive Lender produced notices or information;

 

(c)           during any insolvency proceeding of any Credit Party or any of
their subsidiaries, such Permitted Affiliate Lender shall not be permitted to
assert any rights as a Lender or object to any action taken by the Lenders; and

 

(d)           no Permitted Affiliate Lender shall acquire any additional rights
or obligations hereunder as a result of increases to the Revolving Credit
Commitments pursuant to Section 2.2(c)(ii) or otherwise or by assignment or
transfer (including Revolving Credit Commitments or Loans), in each case, if
immediately prior to and after giving effect to such increase, assignment or
transfer the aggregate amount of the Revolving Credit Commitments (or if the
Revolving Credit Commitments have been terminated, the aggregate outstanding
principal amount of the Working Capital Obligations (including participation
interests in Letter of Credit Obligations, but excluding Swing Loans))
outstanding held or beneficially owned by all Permitted Affiliate Lenders
exceeds ten percent (10.00%) of the Revolving Credit Commitments (or if the
Revolving Credit Commitments have been terminated, the aggregate outstanding
principal amount of the Working Capital Obligations (including participation
interests in Letter of Credit Obligations, but excluding Swing Loans) held or
beneficially owned by all Lenders (including Permitted Affiliate Lenders)).

 

For the avoidance of doubt, the Lenders and each Permitted Affiliate Lender
acknowledge and agree that to the extent the provisions set forth in this
Section 14.20 and the related provisions set forth in the applicable Assignment
and Acceptance, constitute a “subordination agreement” as such term is
contemplated by, and utilized in, Section 510(a) of the Bankruptcy Code, then,
as such, they shall be enforceable for all purposes in any insolvency proceeding
of a Credit Party or Subsidiary.

 

135

--------------------------------------------------------------------------------


 

14.21      Reversal of Payments.

 

To the extent any Credit Party makes a payment or payments to the Agent for the
ratable benefit of the Lenders or the Agent receives any payment or proceeds of
the Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Agent.

 

14.22      Amendment and Restatement; Continuation of Security Interest.

 

This Credit Agreement constitutes an amendment and restatement of the Existing
Credit Agreement, as amended, effective from and after the Closing Date.  The
execution and delivery of this Credit Agreement shall not constitute a novation
of any indebtedness or other obligations owing to the Lenders or the Agent under
the Existing Credit Agreement based on facts or events occurring or existing
prior to the execution and delivery of this Credit Agreement.  On the Closing
Date, the credit facilities described in the Existing Credit Agreement, as
amended, shall be amended, supplemented, modified and restated in their entirety
by the facilities described herein, and all loans and other obligations of the
Borrower outstanding as of such date under the Existing Credit Agreement, as
amended, shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Agent shall make such transfers of funds as are
necessary in order that the outstanding balance of such Loans, together with any
Loans funded on the Closing Date, reflect the respective Revolving Credit
Commitment of the Lenders hereunder.  The security interests granted pursuant to
the Existing Credit Agreement and “Security Documents” thereunder shall continue
to perfect the Obligations hereunder without interruption.  Not in limitation of
the foregoing, all references in each Credit Document to the “Credit Agreement”
or any “Note” (other than historical references) shall be deemed to be a
reference to this Credit Agreement and the Notes.

 

14.23      Inconsistencies with Other Documents.

 

In the event there is a conflict or inconsistency between this Credit Agreement
and any other Credit Document, the terms of this Credit Agreement shall control;
provided that any provision of the Security Documents which imposes additional
burdens on any Credit Party or any Subsidiary or further restricts the rights of
any Credit Party or any Subsidiary or gives the Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Credit
Agreement and shall be given full force and effect.

 

136

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Second Amended and
Restated Credit Agreement to be executed and delivered by their proper and duly
authorized officers as of the date set forth above.

 

BORROWER:

TRANSMONTAIGNE OPERATING COMPANY L.P. 

 

 

 

By: TransMontaigne Operating GP L.L.C.,
its sole general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[TMP — Second Amended & Restated Senior Secured Credit Facility]

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

WELLS FARGO BANK,
NATIONAL ASSOCIATION, 
as Agent, as an Issuing Bank, as Swing Loan Lender and as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[TMP — Second Amended & Restated Senior Secured Credit Facility]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., 
as a Lender and Documentation Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[TMP — Second Amended & Restated Senior Secured Credit Facility]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, 
as a Lender and Syndication Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[TMP — Second Amended & Restated Senior Secured Credit Facility]

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., 
as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[TMP — Second Amended & Restated Senior Secured Credit Facility]

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION, 
as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[TMP — Second Amended & Restated Senior Secured Credit Facility]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, 
as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[TMP — Second Amended & Restated Senior Secured Credit Facility]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, 
as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[TMP — Second Amended & Restated Senior Secured Credit Facility]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,
as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[TMP — Second Amended & Restated Senior Secured Credit Facility]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING,
INC., as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------